Exhibit 10.1

$30,000,000 SENIOR SECURED CREDIT FACILITIES

CREDIT AGREEMENT

dated as of November 2, 2016

among

HORTONWORKS, INC.

as the Borrower,

THE SEVERAL LENDERS FROM TIME TO TIME PARTY HERETO,

and

SILICON VALLEY BANK,

as Administrative Agent



--------------------------------------------------------------------------------

Table of Contents

 

                  Page  

SECTION 1 DEFINITIONS

     1        1.1    Defined Terms      1        1.2    Other Definitional
Provisions      23        1.3    Rounding      24   

SECTION 2 AMOUNT AND TERMS OF COMMITMENTS

     24        2.1    [Reserved]      24        2.2    [Reserved]      24       
2.3    [Reserved]      24        2.4    Revolving Commitments      24        2.5
   Procedure for Revolving Loan Borrowing      25        2.6    [Reserved]     
25        2.7    [Reserved]      25        2.8    [Reserved]      25        2.9
   Fees      25        2.10    Termination or Reduction of Revolving Commitments
     26        2.11    [Reserved]      26        2.12    [Reserved]      26     
  2.13    [Reserved]      26        2.14    [Reserved]      26        2.15   
Interest Rates and Payment Dates      26        2.16    Computation of Interest
and Fees      26        2.17    [Reserved]      26        2.18    Pro Rata
Treatment and Payments      26        2.19    Requirements of Law      29       
2.20    Taxes      30        2.21    [Reserved]      34        2.22    Change of
Lending Office      34        2.23    Substitution of Lenders      34       
2.24    Defaulting Lenders      35        2.25    Joint and Several Liability of
the Borrowers      37        2.26    Notes      40        2.27    Administrative
Borrower      40   

SECTION 3 [RESERVED]

     40   

SECTION 4 REPRESENTATIONS AND WARRANTIES

     40        4.1    Financial Condition      40        4.2    No Change     
41        4.3    Existence; Compliance with Law      41        4.4    Power,
Authorization; Enforceable Obligations      41        4.5    No Legal Bar     
42        4.6    Litigation      42        4.7    No Default      42        4.8
   Ownership of Property; Liens; Investments      42        4.9    Intellectual
Property      42        4.10    Taxes      43        4.11    Federal Regulations
     43   

 

-i-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

                  Page       4.12    Labor Matters      43        4.13    ERISA
     43        4.14    Investment Company Act; Other Regulations      44       
4.15    Subsidiaries      44        4.16    Use of Proceeds      44        4.17
   Environmental Matters      45        4.18    Accuracy of Information, etc.   
  45        4.19    Security Documents      46        4.20    Solvency      46
       4.21    [Reserved]      46        4.22    Designated Senior Indebtedness
     47        4.23    [Reserved]      47        4.24    Insurance      47     
  4.25    [Reserved]      47        4.26    [Reserved]      47        4.27   
Capitalization      47        4.28    OFAC      47        4.29   
Anti-Corruption Laws      47   

SECTION 5 CONDITIONS PRECEDENT

     47        5.1    Conditions to Initial Extension of Credit      47       
5.2    Conditions to Each Extension of Credit      50        5.3    Post-Closing
Conditions Subsequent      51   

SECTION 6 AFFIRMATIVE COVENANTS

     52        6.1    Financial Statements      52        6.2    Certificates;
Reports; Other Information      53        6.3    Accounts Receivable      55   
    6.4    Payment of Obligations      56        6.5    Maintenance of
Existence; Compliance      56        6.6    Maintenance of Property; Insurance
     56        6.7    Books and Records      57        6.8    Notices      57   
    6.9    Environmental Laws      58        6.10    Operating Accounts      58
       6.11    Audits      58        6.12    Additional Collateral, Etc.      58
       6.13    [Reserved]      60        6.14    Use of Proceeds      60       
6.15    Designated Senior Indebtedness      60        6.16    Anti-Corruption
Laws      60        6.17    Further Assurances      60   

SECTION 7 NEGATIVE COVENANTS

     60        7.1    Financial Condition Covenants      61        7.2   
Indebtedness      61        7.3    Liens      63        7.4    Fundamental
Changes      65   

 

-ii-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

                  Page       7.5    Disposition of Property      65        7.6
   Restricted Payments      66        7.7    [Reserved]      67        7.8   
Investments      67        7.9    ERISA      70        7.10    Optional Payments
and Modifications of Certain Preferred Stock and Debt Instruments      70       
7.11    Transactions with Affiliates      70        7.12    Sale Leaseback
Transactions      70        7.13    Swap Agreements      70        7.14   
Accounting Changes      70        7.15    Negative Pledge Clauses      70       
7.16    Clauses Restricting Subsidiary Distributions      71        7.17   
Lines of Business      71        7.18    Designation of other Indebtedness     
71        7.19    [Reserved]      71        7.20    Amendments to Organizational
Agreements      71        7.21    Use of Proceeds      71        7.22   
Subordinated Debt      72        7.23    Anti-Terrorism Laws      72   

SECTION 8 EVENTS OF DEFAULT

     72        8.1    Events of Default      72        8.2    Remedies Upon
Event of Default      75        8.3    Application of Funds      76   

SECTION 9 THE ADMINISTRATIVE AGENT

     77        9.1    Appointment and Authority      77        9.2    Delegation
of Duties      77        9.3    Exculpatory Provisions      78        9.4   
Reliance by Administrative Agent      79        9.5    Notice of Default      79
       9.6    Non-Reliance on Administrative Agent and Other Lenders      79   
    9.7    Indemnification      80        9.8    Agent in Its Individual
Capacity      80        9.9    Successor Administrative Agent      80       
9.10    Collateral and Guaranty Matters      81        9.11    Administrative
Agent May File Proofs of Claim      82        9.12    [Reserved]      83       
9.13    Cash Management Bank and Qualified Counterparty Reports      83       
9.14    Survival      83   

SECTION 10 MISCELLANEOUS

     83        10.1    Amendments and Waivers      83        10.2    Notices   
  85        10.3    No Waiver; Cumulative Remedies      87        10.4   
Survival of Representations and Warranties      87        10.5    Expenses;
Indemnity; Damage Waiver      87   

 

-iii-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

                  Page       10.6    Successors and Assigns; Participations and
Assignments      89        10.7    Adjustments; Set-off      92        10.8   
Payments Set Aside      93        10.9    Interest Rate Limitation      94     
  10.10    Counterparts; Electronic Execution of Assignments      94       
10.11    Severability      94        10.12    Integration      94        10.13
   GOVERNING LAW      94        10.14    Submission to Jurisdiction; Waivers   
  94        10.15    Acknowledgements      95        10.16    Releases of
Guarantees and Liens      95        10.17    Treatment of Certain Information;
Confidentiality      96        10.18    Automatic Debits      97        10.19   
Judgment Currency      97        10.20    Patriot Act      97   

 

-iv-



--------------------------------------------------------------------------------

Table of Contents

(continued)

SCHEDULES

 

Schedule 1.1A:    Commitments Schedule 4.4:    Governmental Approvals, Consents,
Authorizations, Filings and Notices Schedule 4.5:    Requirements of Law
Schedule 4.13:    ERISA Plans Schedule 4.15:    Subsidiaries Schedule 4.17:   
Environmental Matters Schedule 4.19(a):    Financing Statements and Other
Filings Schedule 4.27:    Capitalization Schedule 7.2(d):    Existing
Indebtedness Schedule 7.3(f):    Existing Liens EXHIBITS Exhibit A:    Form of
Guarantee and Collateral Agreement Exhibit B:    Form of Compliance Certificate
Exhibit C:    Form of Secretary’s/Managing Member’s Certificate Exhibit D:   
Form of Solvency Certificate Exhibit E:    Form of Assignment and Assumption
Exhibits F-1 – F-4:    Forms of U.S. Tax Compliance Certificate Exhibit G:   
Reserved Exhibit H:    Form of Revolving Loan Note Exhibit I:    Reserved
Exhibit J:    Form of Collateral Information Certificate Exhibit K:    Form of
Notice of Borrowing

 

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”), dated as of November 2, 2016 is
entered into by and among, HORTONWORKS, INC., a Delaware corporation
(“Hortonworks” and, together with any Subsidiary of Hortonworks that hereafter
is designated in a writing signed by Hortonworks and the Administrative Agent as
an additional Borrower hereunder, individually and collectively as the context
requires, jointly and severally, the “Borrower”), the several banks and other
financial institutions or entities from time to time party to this Agreement
(each a “Lender” and, collectively, the “Lenders”), and SILICON VALLEY BANK
(“SVB”), as administrative agent and collateral agent for the Lenders (in such
capacity, the “Administrative Agent”).

RECITALS:

WHEREAS, the Borrower desires to obtain financing for working capital financing
and general corporate purposes;

WHEREAS, the Lenders have agreed to extend certain credit facilities to the
Borrower, upon the terms and conditions specified in this Agreement, consisting
of a revolving loan facility in an aggregate principal amount of up to
$30,000,000;

WHEREAS, each Loan Party has agreed to secure all of its Obligations by granting
to the Administrative Agent, for the ratable benefit of the Secured Parties, a
first priority lien (subject to Liens permitted by the Loan Documents) on
substantially all of its respective personal property assets; and

WHEREAS, each of the Guarantors has agreed to guarantee the Obligations of the
Borrower and to secure its respective Obligations in respect of such guarantee
by granting to the Administrative Agent, for the ratable benefit of the Secured
Parties, a first priority lien (subject to Liens permitted by the Loan
Documents) on substantially all of its personal property assets.

NOW, THEREFORE, the parties hereto hereby agree as follows:

SECTION 1

DEFINITIONS

1.1 Defined Terms. As used in this Agreement (including the recitals hereof),
the terms listed in this Section 1.1 shall have the respective meanings set
forth in this Section 1.1.

“ABR”: for any day, a rate per annum equal to the higher of (a) the Prime Rate
in effect on such day and (b) the Federal Funds Effective Rate in effect for
such day plus 0.50%; provided that in no event shall the ABR be deemed to be
less than 0.00%. Any change in the ABR due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective as of the opening of business on
the effective day of the change in such rates.

“ABR Loans”: Loans, the rate of interest applicable to which is based upon the
ABR.

“Account Debtor”: any Person who may become obligated to any Person under, with
respect to, or on account of, an Account, chattel paper or general intangibles
(including a payment intangible). Unless otherwise stated, the term “Account
Debtor,” when used herein, shall mean an Account Debtor in respect of an Account
of a Loan Party.

“Accounts”: all “accounts” (as defined in the UCC) of a Person, including,
without limitation,

 

1



--------------------------------------------------------------------------------

accounts, accounts receivable, monies due or to become due and obligations in
any form (whether arising in connection with contracts, contract rights,
instruments, general intangibles, or chattel paper), in each case whether
arising out of goods sold or services rendered or from any other transaction and
whether or not earned by performance, now or hereafter in existence, and all
documents of title or other documents representing any of the foregoing, and all
collateral security and guaranties of any kind, now or hereafter in existence,
given by any Person with respect to any of the foregoing. Unless otherwise
stated, the term “Account,” when used herein, shall mean an Account of a Loan
Party.

“Adjusted Quick Ratio”: the ratio of (a) Quick Assets to (b) Current Liabilities
minus current portion of Deferred Revenue.

“Administrative Agent”: SVB, as the administrative agent under this Agreement
and the other Loan Documents, together with any of its successors in such
capacity.

“Affected Lender”: is defined in Section 2.23.

“Affiliate”: with respect to a specified Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified; provided that, neither the
Administrative Agent nor the Lenders shall be deemed Affiliates of the Loan
Parties as a result of the exercise of their rights and remedies under the Loan
Documents.

“Agent Parties”: is defined in Section 10.2(d)(ii).

“Aggregate Exposure”: with respect to any Lender at any time, the amount of such
Lender’s Revolving Commitment then in effect or, if the Revolving Commitments
have been terminated, the amount of such Lender’s Revolving Extensions of Credit
then outstanding.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: is defined in the preamble hereto.

“Agreement Currency”: is defined in Section 10.19.

“Applicable Margin”: 0.50%.

“Approved Fund”: any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.6), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

“Available Revolving Commitment”: at any time, an amount equal to (a) Total
Revolving Commitments in effect at such time, minus (b) the aggregate principal
balance of any Revolving Loans outstanding at such time.

“Bankruptcy Code”: Title 11 of the United States Code entitled “Bankruptcy.”

 

2



--------------------------------------------------------------------------------

“Benefitted Lender”: as defined in Section 10.7(a).

“Blocked Person”: as defined in Section 7.23.

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereto.

“Borrowing Date”: any Business Day specified by the Borrower in a Notice of
Borrowing as a date on which the Borrower requests the relevant Lenders to make
Loans hereunder.

“Business”: as defined in Section 4.17(b).

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in the State of California are authorized or required by law to
close.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP. For the
avoidance of doubt, “Capital Lease Obligations” shall not include obligations or
liabilities of any Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations would be required to be classified and
accounted for as an operating lease under GAAP as existing on the Closing Date.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Collateralize”: to pledge and deposit with or deliver to (a) with respect
to Obligations arising under any Cash Management Agreement in connection with
Cash Management Services, the applicable Cash Management Bank, for its own or
any of its applicable Affiliate’s benefit, as provider of such Cash Management
Services, cash or deposit account balances or, if the Administrative Agent and
the applicable Cash Management Bank shall agree in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and such Cash Management
Bank or (b) with respect to Obligations in respect of any Specified Swap
Agreements, the applicable Qualified Counterparty, as Collateral for such
Obligations, cash or deposit account balances or, if such Qualified Counterparty
shall agree in its sole discretion, other credit support, in each case pursuant
to documentation in form and substance reasonably satisfactory to such Qualified
Counterparty. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less

 

3



--------------------------------------------------------------------------------

than $250,000,000; (c) commercial paper of an issuer rated at least A-1 by S&P
or P-1 by Moody’s, or carrying an equivalent rating by a nationally recognized
rating agency, if both of the two named rating agencies cease publishing ratings
of commercial paper issuers generally, and maturing within six months from the
date of acquisition; (d) repurchase obligations of any Lender or of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than 30 days, with respect to securities issued or
fully guaranteed or insured by the United States government; (e) securities with
maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A by Moody’s; (f)
securities with maturities of six months or less from the date of acquisition
backed by standby letters of credit issued by any Lender or any commercial bank
satisfying the requirements of clause (b) of this definition; (g) money market
mutual or similar funds that invest exclusively in assets satisfying the
requirements of clauses (a) through (f) of this definition; (h) money market
funds that (i) comply with the criteria set forth in SEC Rule 2a-7 under the
Investment Company Act of 1940, as amended, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000,000,000 or (i)
instruments comparable in credit quality and tenor to those referred to in
clauses (a) through (h) above and customarily used by corporations for cash
management purposes in a jurisdiction outside of the United States, utilized by
Foreign Subsidiaries to the extent reasonably required in connection with any
business conducted by such Subsidiary in such jurisdiction; and (j) other cash
equivalents and short-term investments that would be included among “cash
equivalents” or “short term investments” on a consolidated balance sheet
prepared in accordance with GAAP.

“Cash Management Agreement”: as defined in the definition of “Cash Management
Services.”

“Cash Management Bank”: any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

“Cash Management Services”: cash management and other services provided to one
or more of the Loan Parties by a Cash Management Bank which may include merchant
services, direct deposit of payroll, business credit card, and check cashing
services identified in such Cash Management Bank’s various cash management
services or other similar agreements (each, a “Cash Management Agreement”).

“Casualty Event”: any damage to or any destruction of, or any condemnation or
other taking by any Governmental Authority of, any property of Hortonworks or
any Subsidiary thereof.

“Certificated Securities”: as defined in Section 4.19(a).

“Change of Control”: (a) at any time, any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act), shall become, or obtain
rights (whether by means or warrants, options or otherwise) to become, the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d) 5 under the Exchange
Act), directly or indirectly, of 50% or more of the ordinary voting power for
the election of directors of Hortonworks (determined on a fully diluted basis);
(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of Hortonworks cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or

 

4



--------------------------------------------------------------------------------

(iii) whose election or nomination to that board or other equivalent governing
body was approved by individuals referred to in clauses (i) and (ii) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body; or (c) at any time, Hortonworks shall
cease to own and control, of record and beneficially, directly or indirectly,
100% of each class of outstanding Capital Stock of each other Loan Party free
and clear of all Liens (except Liens arising by operation of law which do not
have priority over the Lien of the Administrative Agent or otherwise created by
the Security Documents).

“Closing Date”: the date on which all of the conditions precedent set forth in
Section 5.1 are satisfied or waived by the Administrative Agent and, as
applicable, the Lenders or the Required Lenders.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

“Collateral Information Certificate”: the Collateral Information Certificate to
be executed and delivered by the Borrower pursuant to Section 5.1, substantially
in the form of Exhibit J.

“Collateral-Related Expenses”: all costs and expenses of the Administrative
Agent paid or incurred in connection with any sale, collection or other
realization on the Collateral, including reasonable fees and expenses of the
Administrative Agent’s agents and counsel, and reimbursement for all other
costs, expenses and liabilities and advances made or incurred by the
Administrative Agent in connection therewith (including as described in Section
6.6 of the Guarantee and Collateral Agreement), and all amounts for which the
Administrative Agent is entitled to indemnification under the Security Documents
and all advances made by the Administrative Agent under the Security Documents
for the account of any Loan Party.

“Commitment”: as to any Lender, its Revolving Commitment.

“Commitment Fee Rate”: 0.35% per annum.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. Section 1 et
seq.), as amended from time to time, and any successor statute.

“Communications”: is defined in Section 10.2(d)(ii).

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Adjusted EBITDA”: with respect to Hortonworks and its consolidated
Subsidiaries for any period, (a) the sum, without duplication, of the amounts
for such period of (i) Consolidated Net Income, plus (ii) Consolidated Interest
Expense, plus (iii) provisions for taxes based on income, plus (iv) total
depreciation expense, plus (v) total amortization expense, plus (vi) non-cash
stock-based compensation expense, plus (vii) non-cash charges resulting from
purchase accounting, plus (viii) non-cash losses and expenses resulting from
fair value accounting and other non-cash expenses reducing Consolidated Net
Income in accordance with GAAP (excluding any such non-cash item to the extent
that it represents an accrual or reserve for potential cash items in any future
period or amortization

 

5



--------------------------------------------------------------------------------

of a prepaid cash item that was paid in a prior period) during any trailing
twelve month period in an aggregate amount not to exceed $3,000,000, plus (ix)
one-time acquisition or non-ordinary course legal expenses during any trailing
twelve month period in an aggregate amount not to exceed $1,000,000, plus (x)
other one-time expenses approved by the Administrative Agent on a case-by-case
basis in its sole discretion, minus (b) the sum, without duplication of the
amounts for such period of (i) other non-cash items increasing Consolidated Net
Income for such period (excluding any such non-cash item to the extent it
represents the reversal of an accrual or reserve for potential cash item in any
prior period), plus (ii) interest income, plus, (c) net change in Deferred
Revenue.

“Consolidated Interest Expense”: for any period, total interest expense
(including that attributable to Capital Lease Obligations) of Hortonworks and
its consolidated Subsidiaries for such period as determined on a consolidated
basis in accordance with GAAP.

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of Hortonworks and its consolidated Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from the
calculation of “Consolidated Net Income” (a) the income (or deficit) of any such
Person accrued prior to the date it becomes a Subsidiary of Hortonworks or is
merged into or consolidated with Hortonworks or one of its Subsidiaries, and
(b) the income (or deficit) of any such Person (other than a Subsidiary of
Hortonworks) in which Hortonworks or one of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by
Hortonworks or such Subsidiary in the form of dividends or similar
distributions.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Control”: the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.

“Control Agreement”: any account control agreement entered into among the
depository institution at which a Loan Party maintains a Deposit Account or the
securities intermediary at which a Loan Party maintains a Securities Account,
such Loan Party, and the Administrative Agent pursuant to which the
Administrative Agent obtains control (within the meaning of the UCC or any other
applicable law) over such Deposit Account or Securities Account.

“Current Liabilities”: on any relevant date of determination, all Obligations
consisting of outstanding Revolving Loans and outstanding Letters of Credit,
plus, without duplication, the aggregate amount of Total Liabilities that may
properly be classified as current liabilities on a balance sheet prepared in
accordance with GAAP.

“Debtor Relief Laws”: the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Default Rate”: as defined in Section 2.15(B).

 

6



--------------------------------------------------------------------------------

“Defaulting Lender”: subject to Section 2.24(b), any Lender that (a) has failed
to (i) fund all or any portion of its Loans within two (2) Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s reasonable determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two (2) Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s reasonable determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three (3)
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.24(b)) upon delivery of written
notice of such determination to the Borrower and each Lender.

“Deferred Revenue”: all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.

“Deferred Payment Obligations”: as defined in Section 7.2(l).

“Deposit Account”: any “deposit account” as defined in the UCC with such
additions to such term as may hereafter be made.

“Deposit Account Control Agreement”: any Control Agreement entered into by the
Administrative Agent, a Loan Party and a financial institution holding a Deposit
Account of such Loan Party pursuant to which the Administrative Agent is granted
“control” (for purposes of the UCC) over such Deposit Account.

“Designated Jurisdiction”: any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Determination Date”: as defined in the definition of “Pro Forma Basis”.

 

7



--------------------------------------------------------------------------------

“Discharge of Obligations”: subject to Section 10.8, the satisfaction of the
Obligations (including all such Obligations relating to Cash Management
Services) by the payment in full, in cash (or, as applicable, Cash
Collateralization in accordance with the terms hereof) of the principal of and
interest on or other liabilities relating to each Loan and any previously
provided Cash Management Services, all fees and all other expenses or amounts
payable under any Loan Document (other than inchoate indemnification obligations
and any other obligations which pursuant to the terms of any Loan Document
specifically survive repayment of the Loans for which no claim has been made),
and other Obligations under or in respect of Specified Swap Agreements and Cash
Management Services, to the extent (a) no default or termination event shall
have occurred and be continuing thereunder, (b) any such Obligations in respect
of Specified Swap Agreements have, if required by any applicable Qualified
Counterparties, been Cash Collateralized, (c) no Obligations in respect of any
Cash Management Services are outstanding (or, as applicable, all such
outstanding Obligations in respect of Cash Management Services have been Cash
Collateralized in accordance with the terms hereof), and (d) the aggregate
Commitments of the Lenders are terminated.

“Disposition”: with respect to any property (including, without limitation,
Capital Stock of any Subsidiary of Hortonworks), any sale, lease, Sale Leaseback
Transaction, assignment, conveyance, transfer, encumbrance or other disposition
thereof and any issuance of Capital Stock by any Subsidiary of Hortonworks. The
terms “Dispose” and “Disposed of” shall have correlative meanings. For the
avoidance of doubt, the terms Disposition, Dispose and Disposed of do not refer
to the issuance, sale or transfer of Capital Stock of Hortonworks.

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case at the option of the holder thereof), or upon the happening of any
event (except as a result of a change of control or asset sale (or similar
event, however denominated) so long as any rights of the holders thereof upon
the occurrence of a change of control or asset sale event shall be subject to
the prior repayment in full of the Loans and all other Obligations that are
accrued and payable and the termination of the Commitments), matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
redeemable at the option of the holder thereof, in whole or in part, on or prior
to the date that is ninety-one (91) days after the date on which the Loans
mature; provided, that, if such Capital Stock is issued pursuant to a plan for
the benefit of officers, directors, managers, employees, members of management
or consultants of Hortonworks or any Subsidiary or by any such plan to such
officers, directors, managers, employees, members of management or consultants,
such Capital Stock shall not constitute Disqualified Stock solely because it may
be required to be repurchased by Hortonworks or any Subsidiary in order to
satisfy any applicable statutory or regulatory obligations or as a result of any
such Person’s termination, death or disability. The amount of Disqualified Stock
deemed to be outstanding at any time for purposes of this Agreement will be the
maximum amount that Hortonworks and its Subsidiaries may become obligated to pay
upon maturity of, or pursuant to any mandatory redemption provisions of, such
Disqualified Stock or portion thereof, plus accrued dividends.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any Subsidiary of Hortonworks organized under the laws of
any jurisdiction within the United States.

“Eligible Assignee”: any Person that meets the requirements to be an assignee
under Section 10.6(b)(iii), (v) and (vi) (subject to such consents, if any, as
may be required under Section 10.6(b)(iii)).

 

8



--------------------------------------------------------------------------------

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“Environmental Liability”: any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or
indemnities), of the Borrower, any other Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) a violation
of an Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Materials of Environmental Concern, (c)
exposure to any Materials of Environmental Concern, (d) the release or
threatened release of any Materials of Environmental Concern into the
environment, or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended,
including (unless the context otherwise requires) any rules or regulations
promulgated thereunder.

“ERISA Affiliate”: each business or entity which is, or within the last six
years was, a member of a “controlled group of corporations,” under “common
control” or an “affiliated service group” with any Loan Party within the meaning
of Section 414(b), (c), (m) or (n) of the Code, required to be aggregated with
any Loan Party under Section 414(o) of the Code, or is, or within the last six
years was, under “common control” with any Loan Party, within the meaning of
Section 4001(a)(14) of ERISA.

“ERISA Event”: any of (a) a reportable event as defined in Section 4043 of ERISA
with respect to a Pension Plan, excluding, however, such events as to which the
PBGC by regulation has waived the requirement of Section 4043(a) of ERISA that
it be notified within 30 days of the occurrence of such event; (b) the
applicability of the requirements of Section 4043(b) of ERISA with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, to any Pension
Plan where an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
plan within the following 30 days; (c) a withdrawal by any Loan Party or any
ERISA Affiliate thereof from a Pension Plan or the termination of any Pension
Plan resulting in liability under Sections 4063 or 4064 of ERISA; (d) the
withdrawal of any Loan Party or any ERISA Affiliate thereof in a complete or
partial withdrawal (within the meaning of Section 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefore, or the
receipt by any Loan Party or any ERISA Affiliate thereof of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA; (e) the filing of a notice of intent to
terminate, the treatment of a plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (f) the imposition of liability on any Loan
Party or any ERISA Affiliate thereof pursuant to Sections 4062(e) or 4069 of
ERISA or by reason of the application of Section 4212(c) of ERISA; (g) the
failure by any Loan Party or any ERISA Affiliate thereof to make any required
contribution to a Pension Plan, or the failure to meet the minimum funding
standard of Section 412 of the Code with respect to any Pension Plan (whether or
not waived in accordance with Section 412(c) of the Code) or the failure to make
by its due date a required installment under Section 430 of the Code with
respect to any Pension Plan or the failure to make any required contribution to
a Multiemployer Plan; (h) the determination that any Pension Plan is considered
an at-risk plan or a plan in endangered to critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA;
(i) an event or condition which might reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; (j) the
imposition of any liability under Title I or Title IV of ERISA, other than PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Loan Party
or any ERISA Affiliate thereof; (k) an application for a funding waiver under
Section 303 of ERISA or an extension of any amortization period pursuant to

 

9



--------------------------------------------------------------------------------

Section 412 of the Code with respect to any Pension Plan; (l) the occurrence of
a non-exempt prohibited transaction under Sections 406 or 407 of ERISA for which
any Loan Party or any Subsidiary thereof may be directly or indirectly liable;
(m) a violation of the applicable requirements of Section 404 or 405 of ERISA or
the exclusive benefit rule under Section 401(a) of the Code by any fiduciary or
disqualified person for which any Loan Party or any ERISA Affiliate thereof may
be directly or indirectly liable; (n) the occurrence of an act or omission which
could give rise to the imposition on any Loan Party or any ERISA Affiliate
thereof of fines, penalties, taxes or related charges under Chapter 43 of the
Code or under Sections 409, 502(c), (i) or (1) or 4071 of ERISA; (o) the
assertion of a material claim (other than routine claims for benefits) against
any Plan or the assets thereof, or against any Loan Party or any Subsidiary
thereof in connection with any such Plan; (p) receipt from the IRS of notice of
the failure of any Qualified Plan to qualify under Section 401(a) of the Code,
or the failure of any trust forming part of any Qualified Plan to fail to
qualify for exemption from taxation under Section 501(a) of the Code; (q) the
imposition of any lien (or the fulfillment of the conditions for the imposition
of any lien) on any of the rights, properties or assets of any Loan Party or any
ERISA Affiliate thereof, in either case pursuant to Title I or IV of ERISA,
including Section 302(f) or 303(k) of ERISA or to Section 401(a)(29) or 430(k)
of the Code; (r) noncompliance with any requirement of Section 409A or 457 of
the Code; (s) a violation of the Consolidated Omnibus Budget Reconciliation Act
of 1985 (COBRA), the Health Insurance Portability and Accountability Act of 1996
(HIPPA) and the Patient Protection and Affordable Care Act and the Health Care
and Education Reconciliation Act of 2010 (ACA); or (t) the establishment or
amendment by an Loan Party or any Subsidiary thereof of any “welfare plan” as
such term is defined in Section 3(1) of ERISA, that provides post-employment
welfare benefits in a manner that would increase the liability of any Loan
Party.

“ERISA Funding Rules”: the rules regarding minimum required contributions
(including any installment payment thereof) to Pension Plans, as set forth in
Section 412 of the Code and Section 302 of ERISA, with respect to Plan years
ending prior to the effective date of the Pension Protection Act of 2006, and
thereafter, as set forth in Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.

“Event of Default”: any of the events specified in Section 8.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange Act”: the Securities Exchange Act of 1934, as amended from time to
time and any successor statute.

“Excluded Subsidiary”: (i) any Immaterial Subsidiary, (ii) any Subsidiary all
the Capital Stock of which is not held (directly or indirectly) by Hortonworks,
and (iii) any Excluded Tax Subsidiary.

“Excluded Swap Obligations”: with respect to any Guarantor, any Swap Obligation
if, and to the extent that, all or a portion of the Guarantee Obligation of such
Guarantor with respect to, or the grant by such Guarantor of a Lien to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time such Guarantee Obligation of such Guarantor, or the grant by such Guarantor
of such Lien, becomes effective with respect to such Swap Obligation. If such a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee Obligation or Lien is or becomes
excluded in accordance with the first sentence of this definition.

 

10



--------------------------------------------------------------------------------

“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 2.23) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.20,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.20(f) and (d) any U.S. federal
withholding Taxes imposed under FATCA and (e) all liabilities, penalties and
interest with respect to any of the foregoing.

“Excluded Tax Subsidiary”: (i) any Foreign Holding Company, (ii) any Foreign
Subsidiary, and (iii) any Subsidiary of any Person described in the preceding
clause (i) or (ii).

“Facility”: the Revolving Facility.

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any applicable intergovernmental
agreements entered into by the United States with respect thereto (and any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
such intergovernmental agreement).

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by SVB from three federal funds brokers of
recognized standing selected by it.

“Fee Letter”: the letter agreement dated as of the Closing Date, between
Hortonworks and the Administrative Agent, as may be modified, supplemented or
amended from time to time.

“Foreclosed Borrowers”: as defined in Section 2.25.

“Foreign Holding Company”: any Subsidiary all or substantially all the assets of
which consist of Capital Stock in Foreign Subsidiaries.

“Foreign Lender”: (a) if the Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.

“Foreign Subsidiary”: any Subsidiary of Hortonworks that is not a Domestic
Subsidiary.

“Fund”: any Person (other than a natural Person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans, bonds
and similar extensions of credit in the ordinary course of its activities.

 

11



--------------------------------------------------------------------------------

“Funding Office”: the Revolving Loan Funding Office.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(b). In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into negotiations to amend such provisions of this Agreement so as to reflect
equitably such Accounting Changes with the desired result that the criteria for
evaluating the Borrower’s financial condition shall be the same after such
Accounting Changes as if such Accounting Changes had not been made. Until such
time as such an amendment shall have been executed and delivered by the
Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC, or the adoption of IFRS.

“Governmental Approval”: any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

“Governmental Authority”: the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank), and any group or body charged with setting accounting or regulatory
capital rules or standards (including the Financial Standards Board, the Bank
for International Settlements, the Basel Committee on Banking Supervision and
any successor or similar authority to any of the foregoing.

“Group Members”: the collective reference to Hortonworks and its Subsidiaries.

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by the Borrower and each Guarantor, substantially in
the form of Exhibit A.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided that the term Guarantee
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee
Obligation of any

 

12



--------------------------------------------------------------------------------

guaranteeing person shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee Obligation is made and (b) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee Obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Borrower in good faith.

“Guarantors”: a collective reference to each Subsidiary of Hortonworks which has
become a Guarantor pursuant to the requirements of Section 6.12 hereof and the
Guarantee and Collateral Agreement. Notwithstanding the foregoing or any
contrary provision herein or in any other Loan Document, no Excluded Subsidiary
shall be a Guarantor.

“IFRS”: international accounting standards within the meaning of IAS Regulation
1606/2002 to the extent applicable to the relevant financial statements
delivered under or referred to herein.

“Immaterial Subsidiary”: at any date of determination, any Subsidiary of any
Loan Party designated as such by such Loan Party in writing and which as of such
date (a) holds assets representing 2.5% or less of the Borrower’s consolidated
total assets as of such date (determined in accordance with GAAP), (b) which has
generated less than 2.5% of the Borrower’s consolidated total revenues
determined in accordance with GAAP for the four fiscal quarter period ending on
the last day of the most recent period for which financial statements have been
delivered after the Closing Date pursuant to Section 6.1(b); provided that all
Subsidiaries that are individually “Immaterial Subsidiaries” shall not have
aggregate consolidated total assets that would represent 5.0% or more of the
Borrower’s consolidated total assets as of such date or have generated 5.0% or
more of the Borrower’s consolidated total revenues for such four fiscal quarter
period, in each case determined in accordance with GAAP, and (c) which owns no
material Intellectual Property.

“Incurred”: as defined in the definition of “Pro Forma Basis”.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than (i)
current trade payables and accrued liabilities incurred in the ordinary course
of such Person’s business, and (ii) reasonable deferred compensation and
obligations under employee related compensation arrangements), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations and all Synthetic
Lease Obligations of such Person, (f) all obligations of such Person, contingent
or otherwise, as an account party or applicant under or in respect of
acceptances, letters of credit, surety bonds or similar arrangements, (g) all
obligations of such Person in respect of Disqualified Stock, valued, in the case
of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends, (h) all
Guarantee Obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (g) above, (i) all obligations of the kind
referred to in clauses (a) through (h) above secured by any Lien on property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation, and
(j) the net obligations of such Person in respect of Swap Agreements. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that

 

13



--------------------------------------------------------------------------------

such Person is not liable therefor. The amount of Indebtedness of any Person for
purposes of clause (i) shall be deemed to be equal to the lesser of (A) the
aggregate unpaid amount of such Indebtedness and (B) the fair market value (as
determined by such Person in good faith) of the property encumbered thereby as
determined by such Person in good faith. The amount of any net obligation under
any Swap Agreements on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.

“Indemnitee”: is defined in Section 10.5(b).

“Insolvency Proceeding”: (a) any case, action or proceeding before any court or
other Governmental Authority relating to bankruptcy, reorganization, insolvency,
liquidation, receivership, dissolution, winding-up or relief of debtors, or
(b) any general assignment for the benefit of creditors, composition,
marshalling of assets for creditors, or other, similar arrangement in respect of
any Person’s creditors generally or any substantial portion of such Person’s
creditors, in each case undertaken under U.S. Federal, state or foreign law,
including any Debtor Relief Law.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Intellectual Property Security Agreement”: an intellectual property security
agreement entered into between a Loan Party and the Administrative Agent
pursuant to the terms of the Guarantee and Collateral Agreement in form and
substance reasonably satisfactory to the Administrative Agent, together with
each other intellectual property security agreement and supplement thereto
delivered pursuant to Section 6.12, in each case as amended, restated,
supplemented or otherwise modified from time to time.

“Interest Payment Date”: the first Business Day of each calendar month to occur
while such Loan is outstanding and the final maturity date of such Loan.

“Interest Rate Agreement”: any interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement, interest rate hedging agreement or
other similar agreement or arrangement, each of which is (a) for the purpose of
hedging the interest rate exposure associated with Borrower’s and its
Subsidiaries’ operations, (b) approved by Administrative Agent, and (c) not for
speculative purposes.

“Inventory”: all “inventory,” as such term is defined in the UCC, now owned or
hereafter acquired by any Loan Party, wherever located, and in any event
including inventory, merchandise, goods and other personal property that are
held by or on behalf of any Loan Party for sale or lease or are furnished or are
to be furnished under a contract of service, or that constitutes raw materials,
work in process, finished goods, returned goods, or materials or supplies of any
kind used or consumed or to be used or consumed in such Loan Party’s business or
in the processing, production, packaging, promotion, delivery or shipping of the
same, including all supplies and embedded software.

“Investments”: as defined in Section 7.8.

“IRS”: the Internal Revenue Service, or any successor thereto.

 

14



--------------------------------------------------------------------------------

“Judgment Currency”: as defined in Section 10.19.

“Lenders”: as defined in the preamble hereto.

“Lien”: any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).

“Loan”: any loan made or maintained by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, each Security Document, each Note, the Fee
Letter, each Assignment and Assumption, each Compliance Certificate, each Notice
of Borrowing, each Cash Management Services Agreement, the Solvency Certificate
and the Collateral Information Certificate.

“Loan Parties”: each Group Member that is a party to a Loan Document, as a
Borrower or a Guarantor.

“Material Adverse Effect”: (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), or financial condition of the Borrower and its
Subsidiaries, taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document, or
of the ability of the Borrower or any Loan Party to perform its respective
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against the Borrower or any Loan Party of any Loan Document to which it is a
party.

“Materials of Environmental Concern”: any substance, material or waste that is
defined, regulated, governed or otherwise characterized under any Environmental
Law as hazardous or toxic or as a pollutant or contaminant (or by words of
similar meaning and regulatory effect), any petroleum or petroleum products,
asbestos, polychlorinated biphenyls, urea-formaldehyde insulation, molds or
fungus, and radioactivity, radiofrequency radiation at levels known to be
hazardous to human health and safety.

“Measurement Period”: each trailing three-month period.

“Minority Lender”: as defined in Section 10.1(b).

“Moody’s”: Moody’s Investors Service, Inc.

“Mortgaged Properties”: the real properties as to which, pursuant to
Section 6.12(b) or otherwise, the Administrative Agent, for the benefit of the
Secured Parties, shall be granted a Lien pursuant to the Mortgages.

“Mortgages”: each of the mortgages, deeds of trust, deeds to secure debt or such
equivalent documents hereafter entered into and executed and delivered by one or
more of the Loan Parties to the Administrative Agent, in each case, as such
documents may be amended, amended and restated, supplemented or otherwise
modified, renewed or replaced from time to time and in form and substance
reasonably acceptable to the Administrative Agent.

“Multiemployer Plan”: a “multiemployer plan” (within the meaning of
Section 3(37) of ERISA) to which any Loan Party or any ERISA Affiliate thereof
makes, is making, or is obligated or has ever been obligated to make,
contributions.

 

15



--------------------------------------------------------------------------------

“Non-Consenting Lender”: any Lender that does not approve any consent, waiver or
amendment that (a) requires the approval of all Affected Lenders in accordance
with the terms of Section 10.1 and (b) has been approved by the Required
Lenders.

“Non-Defaulting Lender”: at any time, each Lender that is not a Defaulting
Lender at such time.

“Note”: a Revolving Loan Note.

“Notice of Borrowing”: a notice substantially in the form of Exhibit K.

“Obligations”: (a) the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to any Loan Party, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Loan Parties to the
Administrative Agent, any Lender, any applicable Cash Management Bank, and any
Qualified Counterparty party to a Specified Swap Agreement, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document (including, for the avoidance of doubt, any
Cash Management Agreement), the letters of credit, any Specified Swap Agreement
or any other document made, delivered or given in connection herewith or
therewith, whether on account of principal, interest, reimbursement obligations,
payment obligations, fees, indemnities, costs, expenses (including all
reasonable and documented out-of-pocket fees, charges and disbursements of
counsel to the Administrative Agent, any Lender, any applicable Cash Management
Bank, to the extent that any applicable Cash Management Agreement requires the
reimbursement by any applicable Group Member of any such expenses), and any
Qualified Counterparty party to a Specified Swap Agreement that are required to
be paid by any Loan Party pursuant any Loan Document, Cash Management Agreement
or otherwise, and (b) any obligations of any other Group Member arising in
connection with any Cash Managements Agreement. For the avoidance of doubt, the
Obligations shall not include (i) any obligations arising under any warrants or
other equity instruments issued by any Loan Party to any Lender, or (ii) solely
with respect to any Guarantor that is not a Qualified ECP Guarantor, any
Excluded Swap Obligations of such Guarantor.

“OFAC”: the Office of Foreign Assets Control of the United States Department of
the Treasury and any successor thereto.

“Operating Documents”: for any Person as of any date, such Person’s
constitutional documents, formation documents and/or certificate of
incorporation (or equivalent thereof), as certified (if applicable) by such
Person’s jurisdiction of formation as of a recent date, and, (a) if such Person
is a corporation, its bylaws or memorandum and articles of association (or
equivalent thereof) in current form, (b) if such Person is a limited liability
company, its limited liability company agreement (or similar agreement), and
(c) if such Person is a partnership, its partnership agreement (or similar
agreement), each of the foregoing with all current amendments or modifications
thereto.

“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

16



--------------------------------------------------------------------------------

“Other Taxes”: all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.23).

“Overadvance”: as defined in Section 2.8.

“Participant”: as defined in Section 10.6(d).

“Participant Register”: as defined in Section 10.6(d).

“Patriot Act”: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of
2001, Title III of Pub. L. 107-56, signed into law October 26, 2001.

“PBGC”: the Pension Benefit Guaranty Corporation, or any successor thereto.

“Pension Plan”: an employee benefit plan (as defined in Section 3(3) of ERISA)
other than a Multiemployer Plan (a) that is or was at any time maintained or
sponsored by any Loan Party or any ERISA Affiliate thereof or to which any Loan
Party or any ERISA Affiliate thereof has ever made, or was obligated to make,
contributions, and (b) that is or was subject to Section 412 of the Code,
Section 302 of ERISA or Title IV of ERISA.

“Permitted Acquisition”: as defined in Section 7.8(n).

“Person”: any natural Person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.

“Plan”: (a) an employee benefit plan (as defined in Section 3(3) of ERISA) other
than a Multiemployer Plan which is or was at any time maintained or sponsored by
any Credit Party or any Subsidiary thereof or to which any Credit Party or any
Subsidiary thereof has ever made, or was obligated to make, contributions, (b) a
Pension Plan, or (c) a Qualified Plan.

“Platform”: is any of Debt Domain, Intralinks, Syndtrak or a substantially
similar electronic transmission system.

“Preferred Stock”: the preferred Capital Stock of the Borrower.

“Prime Rate”: the rate of interest per annum from time to time published in the
money rates section of the Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that if such rate of
interest, as set forth from time to time in the money rates section of the Wall
Street Journal, becomes unavailable for any reason as determined by the
Administrative Agent, the “Prime Rate” shall mean the rate of interest per annum
announced by SVB as its prime rate in effect at its principal office in the
State of California (such SVB announced Prime Rate not being intended to be the
lowest rate of interest charged by SVB in connection with extensions of credit
to debtors).

 

17



--------------------------------------------------------------------------------

“Pro Forma Basis”: with respect to any calculation or determination for any
period, in making such calculation or determination on the specified date of
determination (the “Determination Date”):

(a) pro forma effect will be given to any Indebtedness incurred by Hortonworks
or any of its Subsidiaries (including by assumption of then outstanding
Indebtedness or by a Person becoming a Subsidiary (“Incurred”) after the
beginning of the applicable period and on or before the Determination Date to
the extent the Indebtedness is outstanding or is to be Incurred on the
Determination Date, as if such Indebtedness had been Incurred on the first day
of such period;

(b) pro forma calculations of interest on Indebtedness bearing a floating
interest rate will be made as if the rate in effect on the Determination Date
(taking into account any Swap Agreement applicable to the Indebtedness) had been
the applicable rate for the entire reference period;

(c) pro forma effect will be given to: (A) the acquisition or disposition of
companies, divisions or lines of businesses by Hortonworks and its Subsidiaries,
including any acquisition or disposition of a company, division or line of
business since the beginning of the reference period by a Person that became a
Subsidiary after the beginning of the applicable period; and (B) the
discontinuation of any discontinued operations; in each case of clauses (A) and
(B), that have occurred since the beginning of the applicable period and before
the Determination Date as if such events had occurred, and, in the case of any
disposition, the proceeds thereof applied, on the first day of such period. To
the extent that pro forma effect is to be given to an acquisition or disposition
of a company, division or line of business, the pro forma calculation will be
calculated in good faith by a responsible financial or accounting officer of
Hortonworks in accordance with Regulation S-X under the Securities Act based
upon the most recent four full fiscal quarters for which the relevant financial
information is available.

“Pro Forma Financial Statements”: income statements prepared by Hortonworks and
its consolidated Subsidiaries that give effect (as if such events had occurred
on such date) to (i) the Loans to be made on the Closing Date (if any) and the
use of proceeds thereof and (ii) the payment of fees and expenses in connection
with the foregoing, in each case prepared for the most recently ended fiscal
quarter for which financial statements have been publicly issued by Hortonworks
as if such transactions had occurred on such date.

“Projections”: as defined in Section 6.2(c).

“Properties”: as defined in Section 4.17(a).

“Protective Overadvance”: as defined in Section 2.8(b).

“Qualified Counterparty”: with respect to any Specified Swap Agreement, any
counterparty thereto that is a Lender or an Affiliate of a Lender or, at the
time such Specified Swap Agreement was entered into or as of the Closing Date,
was the Administrative Agent or a Lender or an Affiliate of the Administrative
Agent or a Lender.

“Qualified ECP Guarantor”: in respect of any Swap Obligation, (a) each Guarantor
that has total assets exceeding $10,000,000 at the time the relevant Guarantee
Obligation of such Guarantor provided in respect of, or the Lien granted by such
Guarantor to secure, such Swap Obligation (or guaranty thereof) becomes
effective with respect to such Swap Obligation, and (b) any other Guarantor that
(i) constitutes an “eligible contract participant” under the Commodity Exchange
Act or any regulations promulgated thereunder, or (ii) can cause another Person
(including, for the avoidance of doubt, any other Guarantor not then
constituting a “Qualified ECP Guarantor”) to qualify as an “eligible contract
participant” at such time by entering into a “keepwell, support, or other
agreement” as contemplated by Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

“Qualified Plan”: an employee benefit plan (as defined in Section 3(3) of ERISA)
other than a

 

18



--------------------------------------------------------------------------------

Multiemployer Plan (a) that is or was at any time maintained or sponsored by any
Loan Party or any ERISA Affiliate thereof or to which any Loan Party or any
ERISA Affiliate thereof has ever made, or was ever obligated to make,
contributions, and (b) that is intended to be tax-qualified under Section 401(a)
of the Code.

“Quick Assets”: at any date, (i) unrestricted cash or Cash Equivalents of the
Group Members held at such time in Deposit Accounts or Securities Accounts
maintained with the Administrative Agent (and its Affiliates) or subject to a
Control Agreement in favor of the Administrative Agent, plus (ii) net billed
accounts receivable of the Group Members.

“Recipient”: the (a) Administrative Agent or (b) any Lender, as applicable.

“Register”: is defined in Section 10.6(c).

“Regulation T”: Regulation T of the Board as in effect from time to time.

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Regulation X”: Regulation X of the Board as in effect from time to time.

“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates.

“Replacement Lender”: as defined in Section 2.23.

“Required Lenders”: at any time, (a) if only one Lender holds the outstanding
Revolving Commitments, such Lender; and (b) if more than one Lender holds the
outstanding Revolving Commitments, then at least two Lenders who hold more than
50% of the sum of the Total Revolving Commitments then in effect or, if the
Revolving Commitments have been terminated, the Total Revolving Extensions of
Credit then outstanding; provided that for the purposes of this clause (b), the
outstanding principal amount of the Revolving Commitments of any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders; provided further that a Lender and its Affiliates shall be deemed one
Lender.

“Requirement of Law”: as to any Person, the Operating Documents of such Person,
and any law, treaty, rule or regulation or determination of an arbitrator or a
court or other Governmental Authority (including, for the avoidance of doubt,
the Basel Committee on Banking Supervision and any successor thereto or similar
authority or successor thereto), in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”: the chief executive officer, president, vice president,
chief financial officer, treasurer, controller or comptroller of the Borrower,
but in any event, with respect to financial matters, the chief financial
officer, treasurer, controller or comptroller of the Borrower.

“Restricted Payments”: as defined in Section 7.6.

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans in an aggregate principal amount not to exceed the
amount set forth under the heading “Revolving Commitment” opposite such Lender’s
name on Schedule 1.1A or in the Assignment and Assumption pursuant to which such
Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof (including in connection with assignments permitted
hereunder). The original amount of the Total Revolving Commitments is
$30,000,000.

 

19



--------------------------------------------------------------------------------

“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the aggregate principal amount of all Revolving Loans held by
such Lender then outstanding.

“Revolving Facility”: the Revolving Commitments and the extensions of credit
made thereunder.

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

“Revolving Loan Funding Office”: the office of the Administrative Agent
specified in Section 10.2 or such other office as may be specified from time to
time by the Administrative Agent as its funding office by written notice to the
Borrower and the Lenders.

“Revolving Loan Note”: a promissory note in the form of Exhibit H, as it may be
amended, supplemented or otherwise modified from time to time.

“Revolving Loans”: as defined in Section 2.4(a).

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of all Revolving Loans then outstanding; provided that in the event that
the Revolving Loans are paid in full prior to the reduction to zero of the Total
Revolving Commitments, the Revolving Percentages shall be determined in a manner
designed to ensure that the other outstanding Revolving Extensions of Credit
shall be held by the Revolving Lenders on a comparable basis.

“Revolving Termination Date”: November 2, 2018 (i.e. twenty-four (24) months
from the Closing Date).

“S&P”: Standard & Poor’s Ratings Services.

“Sale Leaseback Transaction”: any arrangement with any Person or Persons,
whereby in contemporaneous or substantially contemporaneous transactions a Loan
Party sells substantially all of its right, title and interest in any property
and, in connection therewith, acquires, leases or licenses back the right to use
all or a material portion of such property.

“Sanction(s)”: any international economic sanction administered or enforced by
the United States Government (including OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

 

20



--------------------------------------------------------------------------------

“Secured Parties”: the collective reference to the Administrative Agent, the
Lenders, any Cash Management Bank (in its or their respective capacities as
providers of Cash Management Services), and any Qualified Counterparties.

“Securities Account”: any “securities account” as defined in the UCC with such
additions to such term as may hereafter be made.

“Securities Account Control Agreement”: any Control Agreement entered into by
the Administrative Agent, a Loan Party and a securities intermediary holding a
Securities Account of such Loan Party pursuant to which the Administrative Agent
is granted “control” (for purposes of the UCC) over such Securities Account.

“Securities Act”: the Securities Act of 1933, as amended from time to time and
any successor statute.

“Security Documents”: the collective reference to (a) the Guarantee and
Collateral Agreement, (b) the Mortgages, if any (c) each Intellectual Property
Security Agreement, (d) each Deposit Account Control Agreement, (e) each
Securities Account Control Agreement, (f) all other security documents hereafter
delivered to the Administrative Agent granting a Lien on any property of any
Person to secure the Obligations of any Loan Party arising under any Loan
Document, (g) each Pledge Supplement, (h) each Assumption Agreement, (i) all
other security documents hereafter delivered to any applicable Cash Management
Bank granting a Lien on any property of any Person to secure the Obligations of
any Group Member arising under any Cash Management Agreement, and (j) all
financing statements, fixture filings, Patent, Trademark and Copyright filings,
assignments, acknowledgments and other filings, documents and agreements made or
delivered pursuant to any of the foregoing.

“Solvency Certificate”: the Solvency Certificate, dated the Closing Date,
delivered to the Administrative Agent pursuant to Section 5.1(s), which Solvency
Certificate shall be in substantially the form of Exhibit D.

“Solvent”: when used with respect to any Person, as of any date of
determination, (a) the amount of the “fair value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise,” as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the “present fair saleable value” of the assets
of such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, as such quoted terms are determined in accordance with
applicable federal and state laws governing determinations of the insolvency of
debtors, (c) such Person will not have, as of such date, an unreasonably small
amount of capital with which to conduct its business, and (d) such Person will
be able to pay its debts as they mature. For purposes of this definition, (i)
“debt” means liability on a “claim,” and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.
The amount of contingent liabilities (such as litigation, guarantees and pension
plan liabilities) at any time shall be computed as the amount which, in light of
all the facts and circumstances existing at the time, represents the amount
which can be reasonably be expected to become an actual or matured liability.

“Specified Swap Agreement”: any Swap Agreement entered into by the Borrower and
any Qualified Counterparty (or any Person who was a Qualified Counterparty as of
the Closing Date or as of the date such Swap Agreement was entered into) in
respect of interest rates or currencies to the extent permitted under
Section 7.13.

 

21



--------------------------------------------------------------------------------

“Subordinated Debt Document”: any agreement, certificate, document or instrument
executed or delivered by Hortonworks or any Subsidiary and evidencing
Indebtedness of the Borrower or any Subsidiary which is subordinated to the
payment of the Obligations in a manner approved in writing by the Administrative
Agent and the Required Lenders, and any renewals, modifications, or amendments
thereof which are approved in writing by the Administrative Agent and the
Required Lenders.

“Subordinated Indebtedness”: Indebtedness of a Loan Party subordinated to the
Obligations pursuant to subordination terms (including payment, lien and
remedies subordination terms, as applicable) reasonably acceptable to the
Administrative Agent.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

“Surety Indebtedness”: as of any date of determination, indebtedness (contingent
or otherwise) owing to sureties arising from surety bonds issued on behalf of
any Loan Party or its respective Subsidiaries as support for, among other
things, their contracts with customers, whether such indebtedness is owing
directly or indirectly by such Loan Party or any such Subsidiary.

“SVB”: as defined in the preamble hereto.

“Swap Agreement”: any agreement with respect to any swap, hedge, forward, future
or derivative transaction or option or similar agreement (including without
limitation, any Interest Rate Agreement) involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Borrower and its
Subsidiaries shall be deemed to be a “Swap Agreement.”

“Swap Obligation”: with respect to any Guarantor, any obligation of such
Guarantor to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

“Swap Termination Value”: in respect of any one or more Swap Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Agreements, (a) for any date on or after the date any such
Swap Agreement has been closed out and termination value determined in
accordance therewith, such termination value, and (b) for any date prior to the
date referenced in clause (a), the amount determined as the mark-to-market value
for such Swap Agreement, as determined based upon one or more mid-market or
other readily available quotations provided by any recognized dealer in such
Swap Agreements (which may include a Qualified Counterparty).

“Synthetic Lease Obligation”: the monetary obligation of a Person under (a) a
so-called

 

22



--------------------------------------------------------------------------------

synthetic, off-balance sheet or tax retention lease or (b) an agreement for the
use of property creating obligations that do not appear on the balance sheet of
such Person but which, upon the insolvency or bankruptcy of such Person, would
be characterized as the indebtedness of such Person (without regard to
accounting treatment).

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Credit Exposure”: is, as to any Lender at any time, the unused
Commitments and Revolving Extensions of Credit at such time.

“Total Liabilities”: on any date of determination, obligations that should,
under GAAP, be classified as liabilities on Hortonworks and its Subsidiaries’
consolidated balance sheet, including all Indebtedness.

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit outstanding at such time.

“Trade Date”: is defined in Section 10.6(b)(i)(B).

“Unfriendly Acquisition”: any acquisition that has not, at the time of the first
public announcement of an offer relating thereto, been approved by the board of
directors (or other legally recognized governing body) of the Person to be
acquired; except that with respect to any acquisition of a non-U.S. Person, an
otherwise friendly acquisition shall not be deemed to be unfriendly if it is not
customary in such jurisdiction to obtain such approval prior to the first public
announcement of an offer relating to a friendly acquisition.

“Uniform Commercial Code” or “UCC”: the Uniform Commercial Code (or any similar
or equivalent legislation) as in effect from time to time in the State of New
York, or as the context may require, any other applicable jurisdiction.

“United States” and “U.S.”: the United States of America.

“U.S. Person”: any Person that is a “United States Person” as defined in Section
7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate”: as defined in Section 2.20(f).

“Withholding Agent”: as applicable, any of any applicable Loan Party and the
Administrative Agent, as the context may require.

1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

 

23



--------------------------------------------------------------------------------

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation,” (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, (v) references to a given time of day shall,
unless otherwise specified, be deemed to refer to Pacific time, and
(vi) references to agreements (including this Agreement) or other Contractual
Obligations shall, unless otherwise specified, be deemed to refer to such
agreements or Contractual Obligations as amended, supplemented, restated,
amended and restated or otherwise modified from time to time.

(c) The words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified. The word
“will” shall be construed to have the same meaning and effect as the word
“shall.” Unless the context requires otherwise, (i) any reference herein to any
Person shall be construed to include such Person’s successors and assigns, (ii)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (iii) any reference to any law or regulation herein shall,
unless otherwise specified, refer to such law or regulation as amended, modified
or supplemented from time to time.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.

1.3 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

SECTION 2

AMOUNT AND TERMS OF COMMITMENTS

2.1 [Reserved].

2.2 [Reserved].

2.3 [Reserved].

2.4 Revolving Commitments.

(a) Subject to the terms and conditions hereof, each Revolving Lender severally
agrees to make revolving credit loans (each, a “Revolving Loan” and,
collectively, the “Revolving Loans”) to the Borrower from time to time during
the Revolving Commitment Period in an aggregate principal amount at any one time
outstanding which does not exceed the amount of such Lender’s Revolving
Commitment. In addition, such aggregate obligations shall not at any time exceed
the Total

 

24



--------------------------------------------------------------------------------

Revolving Commitments in effect at such time. During the Revolving Commitment
Period the Borrower may use the Revolving Commitments by borrowing, prepaying
the Revolving Loans in whole or in part, and reborrowing, all in accordance with
the terms and conditions hereof.

(b) The Borrower shall repay all outstanding Revolving Loans (including all
Overadvances and Protective Overadvances) on the Revolving Termination Date.

2.5 Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day; provided that the Borrower shall give the Administrative Agent an
irrevocable Notice of Borrowing (which must be received by the Administrative
Agent prior to 10:00 A.M. on the requested Borrowing Date), in each such case
specifying (i) the amount of Revolving Loans to be borrowed, (ii) the requested
Borrowing Date, and (iii) instructions for remittance of the proceeds of the
applicable Loans to be borrowed. Each borrowing under the Revolving Commitments
shall be in an amount equal to $1,000,000 or a whole multiple of $100,000 in
excess thereof (or, if the then aggregate Available Revolving Commitments are
less than $1,000,000, such lesser amount). Upon receipt of any such Notice of
Borrowing from the Borrower, the Administrative Agent shall promptly notify each
Revolving Lender thereof. Each Revolving Lender will make the amount of its pro
rata share of each such borrowing available to the Administrative Agent for the
account of the Borrower at the Revolving Loan Funding Office prior to 12:00 P.M.
on the Borrowing Date requested by the Borrower in funds immediately available
to the Administrative Agent. Such borrowing will then be made available to the
Borrower by the Administrative Agent crediting such account as is designated in
writing to the Administrative Agent by the Borrower with the aggregate of the
amounts made available to the Administrative Agent by the Revolving Lenders and
in like funds as received by the Administrative Agent.

2.6 [Reserved].

2.7 [Reserved].

2.8 [Reserved].

2.9 Fees.

(a) Upfront Fee. On or prior to the Closing Date, the Borrower agrees to pay to
the Administrative Agent an upfront fee specified in the Fee Letter.

(b) Commitment Fee. As additional compensation for the Revolving Commitment, the
Borrower shall pay to the Administrative Agent for the account of the Lenders,
in arrears, on the first day of each quarter (commencing with the fiscal quarter
ended December 31, 2016) prior to the Revolving Termination Date and on the
Revolving Termination Date, a fee for the Borrower’s non-use of available funds
in an amount equal to the Commitment Fee Rate per annum multiplied by the
difference between (x) the Revolving Commitments (as they may be reduced from
time to time) and (y) the average for the quarterly period (or, if in respect of
the first such payment date occurring after the Closing Date, the period
commencing with the Closing Date and ending on December 31, 2016) of the daily
closing balance of the Revolving Loans outstanding.

(c) Fees Nonrefundable. All fees payable under this Section 2.9 shall be fully
earned on the date paid and nonrefundable.

 

25



--------------------------------------------------------------------------------

2.10 Termination or Reduction of Revolving Commitments.

(a) Termination or Reduction. The Borrower shall have the right, upon not less
than three Business Days’ notice to the Administrative Agent, to terminate the
Revolving Commitments or, from time to time, to reduce the amount of the
Revolving Commitments; provided that no such termination or reduction of the
Revolving Commitments shall be permitted if, after giving effect thereto and to
any prepayments of the Revolving Loans made on the effective date thereof, the
Total Revolving Extensions of Credit would exceed the Available Revolving
Commitments. Any such reduction shall be in an amount equal to $1,000,000, or a
whole multiple thereof, and shall reduce permanently the Revolving Commitments
then in effect. Any such notice of termination may be conditional.

2.11 [Reserved].

2.12 [Reserved].

2.13 [Reserved].

2.14 [Reserved].

2.15 Interest Rates and Payment Dates.

(a) Each ABR Loan shall bear interest at a rate per annum equal to (i) the ABR
plus (ii) the Applicable Margin.

(b) During the continuance of an Event of Default, all outstanding Loans shall
bear interest at a rate per annum equal to the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this Section plus
2.00% (the “Default Rate”).

(c) Interest shall be payable in arrears on each Interest Payment Date; provided
that interest accruing pursuant to Section 2.15(b) shall be payable from time to
time on demand.

2.16 Computation of Interest and Fees.

(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, with respect to ABR
Loans the rate of interest on which is calculated on the basis of the Prime
Rate, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed. Any change in the
interest rate on a Loan resulting from a change in the ABR shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.16(a).

2.17 [Reserved].

2.18 Pro Rata Treatment and Payments.

 

26



--------------------------------------------------------------------------------

(a) Each borrowing by the Borrower from the Lenders hereunder, each payment by
the Borrower on account of any commitment fee and any reduction of the
Commitments shall be made pro rata according to the respective Revolving
Percentages, as the case may be, of the relevant Lenders.

(b) [Reserved].

(c) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff and shall be made prior to 10:00 A.M. on the due date thereof to the
Administrative Agent, for the account of the Lenders, at the applicable Funding
Office, in Dollars and in immediately available funds. The Administrative Agent
shall distribute such payments to the Lenders promptly upon receipt in like
funds as received. Any payment received by the Administrative Agent after 10:00
A.M. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment hereunder
becomes due and payable on a day other than a Business Day, such payment shall
be extended to the next succeeding Business Day. In the case of any extension of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension.

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to the proposed date of any borrowing that such Lender will not
make the amount that would constitute its share of such borrowing available to
the Administrative Agent, the Administrative Agent may assume that such Lender
has made such amount available to the Administrative Agent on such date in
accordance with Section 2, and the Administrative Agent may, in reliance upon
such assumption, make available to the Borrower a corresponding amount. If such
amount is not in fact made available to the Administrative Agent by the required
time on the Borrowing Date therefor, such Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith, on demand, such
corresponding amount with interest thereon, for each day from and including the
date on which such amount is made available to the Borrower but excluding the
date of payment to the Administrative Agent, at (i) in the case of a payment to
be made by such Lender, a rate equal to the greater of (A) the Federal Funds
Effective Rate and (B) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, and (ii) in
the case of a payment to be made by the Borrower, the rate per annum applicable
to ABR Loans under the relevant Facility. If the Borrower and such Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to the Borrower the amount
of such interest paid by the Borrower for such period. If such Lender pays its
share of the applicable borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Loan included in such borrowing. Any
payment by the Borrower shall be without prejudice to any claim the Borrower may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.

(f) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders, as the case may be, the amount due. In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender, with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date

 

27



--------------------------------------------------------------------------------

of payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation. Nothing herein shall be
deemed to limit the rights of Administrative Agent or any Lender against the
Borrower.

(g) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Section 2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable extension of
credit set forth in Section 5.1 or Section 5.2 are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

(h) The obligations of the Lenders hereunder to (i) make Revolving Loans, and
(ii) to make payments pursuant to Section 9.7, as applicable, are several and
not joint. The failure of any Lender to make any such Loan, to fund any such
participation or to make any such payment under Section 9.7 on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 9.7.

(i) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(j) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, toward payment of
interest and fees, Overdvances and Protective Overadvances then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees, Overdvances and Protective Overadvances then due to such
parties, and (ii) second, toward payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

(k) If any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) on account of the
principal of or interest on any Loan made by it, as applicable (other than
pursuant to a provision hereof providing for non-pro rata treatment), in excess
of its Revolving Percentage, as applicable, of such payment on account of the
Loans or participations obtained by all of the Lenders, such Lender shall
(a) notify the Administrative Agent of the receipt of such payment, and
(b) within five (5) Business Days of such receipt purchase (for cash at face
value) from the other Revolving Lenders, as applicable (through the
Administrative Agent), without recourse, such participations in the Revolving
Loans made by them, as applicable, or make such other adjustments as shall be
equitable, as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of the other Lenders in accordance with their
respective Revolving Percentages, as applicable; provided, however, that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest and
(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender) or (y) any payment obtained by a Lender as
consideration for the assignment or sale of a participation in any of its Loans
to any assignee or participant, other than to the Borrower or any of its
Affiliates (as to which the provisions of this paragraph shall apply). The
Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.18(k) may exercise all its rights of payment
(including the right of set-off) with respect to such participation as

 

28



--------------------------------------------------------------------------------

fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation. No documentation other than notices and the like referred
to in this Section 2.18(k) shall be required to implement the terms of this
Section 2.18(k). The Administrative Agent shall keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased pursuant to this Section 2.18(k) and shall in each case notify the
Revolving Lenders, as applicable, following any such purchase. The provisions of
this Section 2.18(k) shall not be construed to apply to (i) any payment made by
or on behalf of the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender) or (ii) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than an assignment to the Borrower
or any Affiliate thereof (as to which the provisions of this Section shall
apply). The Borrower consents on behalf of itself and each other Loan Party to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against each Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of each Loan Party in the amount of such participation. For
the avoidance of doubt, no amounts received by the Administrative Agent or any
Lender from any Guarantor that is not a Qualified ECP Guarantor shall be applied
in partial or complete satisfaction of any Excluded Swap Obligations.

(l) Notwithstanding anything to the contrary in this Agreement, the
Administrative Agent may, in its discretion at any time or from time to time,
without the Borrower’s request and even if the conditions set forth in
Section 5.2 would not be satisfied, make a Revolving Loan in an amount equal to
the portion of the Obligations constituting overdue interest and fees from time
to time due and payable to itself or any Revolving Lender, and apply the
proceeds of any such Revolving Loan to those Obligations; provided that after
giving effect to any such Revolving Loan, the aggregate outstanding Revolving
Loans will not exceed the Total Revolving Commitments then in effect.

2.19 Requirements of Law.

(a) [Reserved].

(b) Requirements of Law. If the adoption of or any change in any Requirement of
Law or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority made subsequent to the date hereof:

(i) shall subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes, and (C) Connection Income Taxes) on its Loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

(ii) shall impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of or credit extended or participated in by,
any Lender; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining Loans, or to reduce the amount of any sum receivable or received by
such Lender or other Recipient hereunder in respect thereof (whether of
principal, interest

 

29



--------------------------------------------------------------------------------

or any other amount), then, in any such case, upon the request of such Lender or
other Recipient, the Borrower will promptly pay such Lender or other Recipient,
as the case may be, any additional amount or amounts necessary to compensate
such Lender or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered. If any Lender becomes entitled to claim any
additional amounts pursuant to this paragraph, it shall promptly notify the
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled.

(c) If any Lender determines that any change in any Requirement of Law affecting
such Lender or any lending office of such Lender or such Lender’s holding
company, if any, regarding capital or liquidity requirements, has or would have
the effect of reducing the rate of return on such Lender’s capital or on the
capital of such Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by such Lender, to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such change in such Requirement of Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender, as the case may be, such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

(d) For purposes of this Agreement, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, or directives
thereunder or issued in connection therewith and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case (i) and (ii) be deemed to be a change
in any Requirement of Law, regardless of the date enacted, adopted or issued.

(e) A certificate as to any additional amounts payable pursuant to paragraphs
(b), (c), or (d) of this Section submitted by any Lender to the Borrower (with a
copy to the Administrative Agent) shall be conclusive in the absence of manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof. Failure or delay on the part
of any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s right to demand such
compensation. Notwithstanding anything to the contrary in this Section 2.19, the
Borrower shall not be required to compensate a Lender pursuant to this
Section 2.19 for any amounts incurred more than nine months prior to the date
that such Lender notifies the Borrower of the change in the Requirement of Law
giving rise to such increased costs or reductions, and of such Lender’s
intention to claim compensation therefor; provided that if the circumstances
giving rise to such claim have a retroactive effect, then such nine-month period
shall be extended to include the period of such retroactive effect. The
obligations of the Borrower arising pursuant to this Section 2.19 shall survive
the Discharge of Obligations and the resignation of the Administrative Agent.

2.20 Taxes.

For purposes of this Section 2.20, the term “applicable law” includes FATCA.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable , and
the Borrower shall, and shall cause each other Loan Party, to comply with the
requirements set forth in this Section 2.20. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld

 

30



--------------------------------------------------------------------------------

to the relevant Governmental Authority in accordance with applicable law and, if
such Tax is an Indemnified Tax, then the sum payable by the applicable Loan
Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 2.20) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

(b) Payment of Other Taxes. The Borrower shall, and shall cause each other Loan
Party to, timely pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes applicable to such Loan Party.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.20, the
Borrower shall, or shall cause such other Loan Party to, deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(d) Indemnification by Loan Parties. The Borrower shall, and shall cause each
other Loan Party to, jointly and severally indemnify each Recipient, within
ten (10) days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.20) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto (including any
recording and filing fees with respect thereto or resulting therefrom and any
liabilities with respect to, or resulting from, any delay in paying such
Indemnified Taxes), whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. If any Loan Party fails to pay any Indemnified
Taxes when due to the appropriate taxing authority or fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence, such Loan Party shall indemnify the Administrative Agent and the
Lenders for any incremental taxes, interest or penalties that may become payable
by the Administrative Agent or any Lender as a result of any such failure.

(e) Indemnification by Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.20(e).

(f) Status of Lenders.

 

31



--------------------------------------------------------------------------------

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.20(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if the Lender is not legally entitled to complete, execute or deliver
such documentation or, in the Lender’s reasonable judgment, such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable (or any successor form) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or
any successor form) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or any successor
form); or

 

32



--------------------------------------------------------------------------------

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable (or any successor form), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit F-2 or Exhibit F-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit F-4 on behalf of each such
direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so. Each Foreign
Lender shall promptly notify the Borrower at any time it determines that it is
no longer in a position to provide any previously delivered certificate to the
Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose). Notwithstanding any other provision of this
paragraph, a Foreign Lender shall not be required to deliver any form pursuant
to this paragraph that such Foreign Lender is not legally able to deliver.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.20 (including by
the payment of additional amounts pursuant to this Section 2.20), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 2.20(g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this

 

33



--------------------------------------------------------------------------------

Section 2.20(g), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this Section 2.20(g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 2.20 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender and the Discharge of Obligations.

2.21 [Reserved].

2.22 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.19(b), Section 2.19(c),
Section 2.20(a), Section 2.20(b) or Section 2.20(d) with respect to such Lender,
it will, if requested by the Borrower, use reasonable efforts (subject to
overall policy considerations of such Lender) to designate a different lending
office for funding or booking its Loans affected by such event or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.19 or 2.20,
as the case may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender; provided that nothing in this Section shall affect or postpone any of
the obligations of the Borrower or the rights of any Lender pursuant to
Section 2.19(b), Section 2.19(c), Section 2.20(a), Section 2.20(b) or
Section 2.20(d). The Borrower hereby agrees to pay all reasonable and documented
costs and expenses incurred by any Lender in connection with any such
designation or assignment made at the request of the Borrower.

2.23 Substitution of Lenders. Upon the receipt by the Borrower of any of the
following (or in the case of clause (a) below, if the Borrower is required to
pay any such amount), with respect to any Lender (any such Lender described in
clauses (a) through (c) below being referred to as an “Affected Lender”
hereunder):

(a) a request from a Lender for payment of Indemnified Taxes or additional
amounts under Section 2.20 or of increased costs pursuant to Section 2.19(c) or
Section 2.19(d) (and, in any such case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 2.22 or is a
Non-Consenting Lender);

(b) a notice from the Administrative Agent under Section 10.1(b) that one or
more Minority Lenders are unwilling to agree to an amendment or other
modification approved by the Required Lenders and the Administrative Agent; or

(c) notice from the Administrative Agent that a Lender is a Defaulting Lender;

then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent and such Affected Lender: (i) request that
one or more of the other Lenders acquire and assume all or part of such Affected
Lender’s Loans and Commitment; or (ii) designate a replacement lending
institution (which shall be an Eligible Assignee) to acquire and assume all or a
ratable part of such Affected Lender’s Loans and Commitment (the replacing
Lender or lender in (i) or (ii) being a “Replacement Lender”); provided, that if
the Borrower elects to exercise such right with respect to any

 

34



--------------------------------------------------------------------------------

Affected Lender under clause (a) or (b) of this Section 2.23, then the Borrower
shall be obligated to replace all Affected Lenders under such clauses. The
Affected Lender replaced pursuant to this Section 2.23 shall be required to
assign and delegate, without recourse, all of its interests, rights and
obligations under this Agreement and the related Loan Documents to one or more
Replacement Lenders that so agree to acquire and assume all or a ratable part of
such Affected Lender’s Loans and Commitment upon payment to such Affected Lender
of an amount (in the aggregate for all Replacement Lenders) equal to 100% of the
outstanding principal of the Affected Lender’s Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents from such Replacement Lenders (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower. Any such designation
of a Replacement Lender shall be effected in accordance with, and subject to the
terms and conditions of, the assignment provisions contained in Section 10.6
(with the assignment fee to be paid by the Borrower in such instance), and, if
such Replacement Lender is not already a Lender hereunder or an Affiliate of a
Lender or an Approved Fund, shall be subject to the prior written consent of the
Administrative Agent (which consent shall not be unreasonably withheld).
Notwithstanding the foregoing, with respect to any assignment pursuant to this
Section 2.23, (a) in the case of any such assignment resulting from a claim for
compensation under Section 2.19 or payments required to be made pursuant to
Section 2.20, such assignment shall result in a reduction in such compensation
or payments thereafter; (b) such assignment shall not conflict with applicable
law and (c) in the case of any assignment resulting from a Lender being a
Minority Lender referred to in clause (b) of this Section 2.23, the applicable
assignee shall have consented to the applicable amendment, waiver or
consent. Notwithstanding the foregoing, an Affected Lender shall not be required
to make any such assignment or delegation if, prior thereto, as a result of a
waiver by such Affected Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

2.24 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.1 and in the definition of Required
Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise, and including any amounts made available to the
Administrative Agent by such Defaulting Lender pursuant to Section 10.7), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a Deposit Account and released pro rata to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement, and (y) be held as Cash Collateral for
the future funding obligations of such Defaulting Lender; fourth, so long as no
Default or Event of Default has occurred and is continuing, to the payment of
any amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and fifth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (A) such payment is a payment
of the principal amount of any

 

35



--------------------------------------------------------------------------------

Loans in respect of which such Defaulting Lender has not fully funded its
appropriate share and (B) such Loans were made at a time when the conditions set
forth in Section 5.2 were satisfied or waived, such payment shall be applied
solely to pay the Loans of all Non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Loans owed to such Defaulting Lender
until such time as all Loans are held by the Lenders pro rata in accordance with
the Commitments under the applicable Facility. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section 2.24(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee pursuant to
Section 2.9(b) for any period during which such Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to such Defaulting Lender).

(B) [reserved]

(C) [reserved].

(iv) [Reserved].

(v) [Reserved].

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), such Lender will,
to the extent applicable, purchase at par that portion of outstanding Loans of
the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans to be held on a pro rata basis by
the Lenders in accordance with their respective Revolving Percentages, as
applicable, whereupon such Lender will cease to be a Defaulting Lender; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while such Lender was a Defaulting
Lender; and provided further that, except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from such Lender having been a Defaulting Lender.

(c) [Reserved].

(d) Termination of Defaulting Lender. The Borrower may terminate the unused
amount of the Revolving Commitment of any Revolving Lender that is a Defaulting
Lender upon not less than ten Business Days’ prior notice to the Administrative
Agent (which shall promptly notify the Lenders thereof), and in such event the
provisions of Section 2.24(a)(ii) will apply to all amounts thereafter paid by
the Borrower for the account of such Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity or other amounts);
provided that (i) no Event of Default shall have occurred and be continuing, and
(ii) such termination shall not be deemed to be a waiver or release of any claim
the Borrower, the Administrative Agent, or any other Lender may have against
such Defaulting Lender.

 

36



--------------------------------------------------------------------------------

2.25 Joint and Several Liability of the Borrowers.

(a) Each Borrower is accepting joint and several liability hereunder and under
the other Loan Documents in consideration of the financial accommodations to be
provided by the Lenders under this Agreement, for the mutual benefit, directly
and indirectly, of each Borrower and in consideration of the undertakings of the
other the Borrowers to accept joint and several liability for the Obligations.

(b) Each Borrower, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other the Borrowers, with respect to the payment and
performance of all of the Obligations (including any Obligations arising under
this Section 2.25), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them.

(c) If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligations.

(d) The Obligations of each Borrower under the provisions of this Section 2.25
constitute the absolute and unconditional, full recourse Obligations of each
Borrower enforceable against each Borrower to the full extent of its properties
and assets, irrespective of the validity, regularity or enforceability of this
Agreement or any other circumstances whatsoever.

(e) Except as otherwise expressly provided in this Agreement, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
any Loans made under or pursuant to this Agreement, notice of the occurrence of
any Default, Event of Default, or of any demand for any payment under this
Agreement, notice of any action at any time taken or omitted by the
Administrative Agent or Lenders under or in respect of any of the Obligations,
any requirement of diligence or to mitigate damages and, generally, to the
extent permitted by applicable law, all demands, notices and other formalities
of every kind in connection with this Agreement (except as otherwise provided in
this Agreement). Each Borrower hereby assents to, and waives notice of, any
extension or postponement of the time for the payment of any of the Obligations,
the acceptance of any payment of any of the Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
the Administrative Agent or Lenders at any time or times in respect of any
default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by the Administrative Agent or Lenders in respect of any
of the Obligations, and the taking, addition, substitution or release, in whole
or in part, at any time or times, of any security for any of the Obligations or
the addition, substitution or release, in whole or in part, of any
Borrower. Without limiting the generality of the foregoing, each Borrower
assents to any other action or delay in acting or failure to act on the part of
the Administrative Agent or Lender with respect to the failure by any Borrower
to comply with any of its respective Obligations, including, without limitation,
any failure strictly or diligently to assert any right or to pursue any remedy
or to comply fully with applicable laws or regulations thereunder, which might,
but for the provisions of this Section 2.25 afford grounds for terminating,
discharging or relieving any Borrower, in whole or in part, from any of its
Obligations under this Section 2.25, it being the intention of each Borrower
that, so long as any of the Obligations hereunder remain unsatisfied, the
Obligations of each Borrower under this Section 2.25 shall not be discharged
except by performance and then only to the extent of such performance. The
Obligations of each Borrower under this Section 2.25 shall not be diminished or
rendered unenforceable by any winding up, reorganization, arrangement,
liquidation, reconstruction or similar proceeding with respect to any Borrower,
the Administrative Agent or any Lender.

 

37



--------------------------------------------------------------------------------

(f) Each Borrower represents and warrants to the Administrative Agent and
Lenders that such Borrower is currently informed of the financial condition of
the Borrowers and of all other circumstances which a diligent inquiry would
reveal and which bear upon the risk of nonpayment of the Obligations. Each
Borrower further represents and warrants to the Administrative Agent and Lenders
that such Borrower has read and understands the terms and conditions of the Loan
Documents. Each Borrower hereby covenants that such Borrower will continue to
keep informed of the Borrowers’ financial condition, the financial condition of
other guarantors, if any, and of all other circumstances which bear upon the
risk of nonpayment or nonperformance of the Obligations.

(g) Each Borrower waives all rights and defenses arising out of an election of
remedies by the Administrative Agent or any Lender, even though that election of
remedies, such as a nonjudicial foreclosure with respect to security for a
guaranteed obligation, has destroyed the Administrative Agent’s or such Lender’s
rights of subrogation and reimbursement against such Borrower by the operation
of Section 580(d) of the California Code of Civil Procedure or otherwise:

(h) Each Borrower waives all rights and defenses that such Borrower may have
because the Obligations are secured by real property at any time. This means,
among other things:

(i) The Administrative Agent and Lenders may collect from such Borrower without
first foreclosing on any real or personal property Collateral pledged by the
Borrowers.

(ii) If the Administrative Agent or any Lender forecloses on any Collateral
consisting of real property pledged by the Borrowers:

(A) The amount of the Obligations may be reduced only by the price for which
that collateral is sold at the foreclosure sale, even if the collateral is worth
more than the sale price.

(B) The Administrative Agent and Lenders may collect from such Borrower even if
the Administrative Agent or Lenders, by foreclosing on real property, has
destroyed any right such Borrower may have to collect from the other Borrowers.

This is an unconditional and irrevocable waiver of any rights and defenses such
Borrower may have because the Obligations are secured by real property. These
rights and defenses include, but are not limited to, any rights or defenses
based upon Section 580a, 580b, 580d or 726 of the California Code of Civil
Procedure.

(i) The provisions of this Section 2.25 are made for the benefit of the
Administrative Agent, the Lenders, and their respective successors and assigns,
and may be enforced by it or them from time to time against any or all the
Borrowers as often as occasion therefor may arise and without requirement on the
part of the Administrative Agent, any Lender, any successor or any assign first
to marshal any of its or their claims or to exercise any of its or their rights
against any Borrower or to exhaust any remedies available to it or them against
any Borrower or to resort to any other source or means of obtaining payment of
any of the Obligations hereunder or to elect any other remedy. The provisions of
this Section 2.25 shall remain in effect until all of the Obligations shall have
been paid in full or otherwise fully satisfied. If at any time, any payment, or
any part thereof, made in respect of any of the Obligations, is rescinded or
must otherwise be restored or returned by the Administrative Agent or any Lender
upon the insolvency, bankruptcy or reorganization of any Borrower, or otherwise,
the provisions of this Section 2.25 will forthwith be reinstated in effect, as
though such payment had not been made.

 

38



--------------------------------------------------------------------------------

(j) Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to the Administrative Agent or Lenders with respect to any
of the Obligations or any collateral security therefor until such time as all of
the Obligations have been paid in full in cash. Any claim which any Borrower may
have against any other Borrower with respect to any payments to the
Administrative Agent or Lender hereunder or under any other Loan Documents are
hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Borrower therefor. Notwithstanding anything to the contrary contained
in this Section 2.25, no Borrower shall exercise any rights of subrogation,
contribution, indemnity, reimbursement or other similar rights against, and
shall not proceed or seek recourse against or with respect to any property or
asset of, any other Borrower (the “Foreclosed Borrower”), including after
payment in full of the Obligations, if all or any portion of the Obligations
have been satisfied in connection with an exercise of remedies in respect of the
Capital Stock of such Foreclosed Borrower whether pursuant to the Security
Documents or otherwise.

(k) Each Borrower hereby agrees that, after the occurrence and during the
continuance of any Default or Event of Default, the payment of any amounts due
with respect to the indebtedness owing by any Borrower to any other Borrower is
hereby subordinated to the prior payment in full in cash of the
Obligations. Each Borrower hereby agrees that after the occurrence and during
the continuance of any Default or Event of Default, such Borrower will not
demand, sue for or otherwise attempt to collect any indebtedness of any other
Borrower owing to such Borrower until the Obligations shall have been paid in
full in cash. If, notwithstanding the foregoing sentence, such Borrower shall
collect, enforce or receive any amounts in respect of such indebtedness, such
amounts shall be collected, enforced and received by such Borrower as trustee
for the Administrative Agent, and such Borrower shall deliver any such amounts
to the Administrative Agent for application to the Obligations in accordance
with the terms of this Agreement.

(l) Subject to the foregoing, to the extent that any Borrower shall, under this
Agreement as a joint and several obligor, repay any of the Obligations made to
another Borrower hereunder or other Obligations incurred directly and primarily
by any other Borrower (an “Accommodation Payment”), then the Borrower making
such Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each other Borrower in an amount, for each of such
other Borrower, equal to a fraction of such Accommodation Payment, the numerator
of which fraction is such other Borrower’s Allocable Amount and the denominator
of which is the sum of the Allocable Amounts of all of the Borrowers. As of any
date of determination, the “Allocable Amount” of each Borrower shall be equal to
the maximum amount of liability for Accommodation Payments which could be
asserted against such Borrower hereunder without (a) rendering such Borrower
“insolvent” within the meaning of Section 101(31) of the Bankruptcy Code,
Section 2 of the Uniform Fraudulent Transfer Act (“UFTA”) or Section 2 of the
Uniform Fraudulent Conveyance Act (“UFCA”), (b) leaving such Borrower with
unreasonably small capital or assets, within the meaning of Section 548 of the
Bankruptcy Code, Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving
such Borrower unable to pay its debts as they become due within the meaning of
Section 548 of the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the
UFCA.

 

39



--------------------------------------------------------------------------------

2.26 Notes. If so requested by any Lender by written notice to the Borrower
(with a copy to the Administrative Agent), the Borrower shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to
Section 10.6) (promptly after the Borrower’s receipt of such notice) a Note or
Notes to evidence such Lender’s Loans.

2.27 Administrative Borrower. The Borrowers hereby irrevocably appoint
Hortonworks as its borrowing agent and attorney-in-fact (in such capacities, the
“Administrative Borrower”) which appointment shall remain in full force and
effect unless and until the Administrative Agent shall have received prior
written notice signed by each Borrower that such appointment has been revoked
and that another entity has been appointed the Administrative Borrower. The
Borrowers hereby irrevocably appoint and authorize the Administrative Borrower
(a) to provide the Administrative Agent with all notices with respect to Loans
and all other financial accommodations obtained for its benefit and all other
notices and instructions under this Agreement and the other Loan Documents, (b)
to receive notices and instructions from the Administrative Agent and the
Lenders (and any notice or instruction provided by the Agent or any Lender to
the Administrative Borrower shall be deemed to have been given to each
Borrower), (c) to provide any certificates and other documentation on its behalf
that are requested or required pursuant to the Loan Documents, (d) to obtain
Loans and other financial accommodations pursuant to the Loan Documents, the
proceeds of which shall be available to each Borrower for such uses as are
permitted under this Agreement, and to receive on its behalf any funds or other
amounts that may, pursuant to the Loan Documents, be payable to any or all of
the Borrowers and (e) to take such action as the Administrative Borrower deems
appropriate on its behalf to obtain Loans and Letters of Credit and to exercise
such other powers as are reasonably incidental thereto to carry out the purposes
of this Agreement and the other Loan Documents. As the disclosed principal for
its agent, each Borrower shall be obligated to the Administrative Agent and each
Lender on account of Loans and other financial accommodations so made as if made
directly by the Administrative Agent or such Lender, as applicable, to such
Borrower, notwithstanding the manner by which such Loans or financial
accommodations are recorded on the books and records of the Loan Parties. The
Administrative Borrower shall act as a conduit for each Borrower (including
itself, as a “Borrower”) on whose behalf the Administrative Agent has requested
a Loan or other financial accommodation. Neither the Administrative Agent nor
any other Lender shall have any obligation to see to the application of such
proceeds therefrom.

SECTION 3

[RESERVED]

SECTION 4

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans the Borrower hereby represents and warrants to the
Administrative Agent and each Lender, as to itself and each of its Subsidiaries,
that:

4.1 Financial Condition.

(a) The Pro Forma Financial Statements have been prepared giving effect (as if
such events had occurred on such date) to (i) the Loans to be made on the
Closing Date (if any) and the use of proceeds thereof, and (ii) the payment of
fees and expenses in connection with the foregoing. The Pro Forma Financial
Statements have been prepared based on the best information reasonably available
to the Borrower as of the date of delivery thereof, and present fairly in all
material respects on a pro forma basis the estimated financial position of
Hortonworks and its consolidated Subsidiaries as of June 30, 2016 assuming that
the events specified in the preceding sentence had actually occurred at such
date.

 

40



--------------------------------------------------------------------------------

(b) The audited consolidated balance sheets of Hortonworks and its Subsidiaries
as of December 31, 2013, December 31, 2014, and December 31, 2015, and the
related consolidated statements of income for the fiscal years ended on such
dates, reported on by and accompanied by an unqualified report from Deloitte &
Touche LLP, present fairly in all material respects the consolidated financial
condition of Hortonworks and its Subsidiaries as at such date, and the
consolidated results of its operations for the respective fiscal years then
ended. The unaudited consolidated balance sheet of Hortonworks and its
Subsidiaries as at June 30, 2016, and the related unaudited consolidated
statements of income for the six-month period ended on such date, present fairly
in all material respects the consolidated financial condition of Hortonworks and
its Subsidiaries as at such date, and the consolidated results of its operations
for the six-month period then ended (subject to normal year-end audit
adjustments). All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein and, in the case of any interim financial
statements, for the absence of footnotes). No Group Member had, as of any
financial statement date referred to above and to the extent required to be
reflected on a consolidated balance sheet prepared in accordance with GAAP, any
material Guarantee Obligations, contingent liabilities and liabilities for
taxes, or any long-term leases or unusual forward or long-term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives, that was not reflected in the
relevant financial statements referred to in this paragraph. During the period
from December 31, 2015 to and including the date hereof, there has been no
Disposition by any Group Member of any material part of its business or
property.

4.2 No Change. Since December 31, 2015, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

4.3 Existence; Compliance with Law. Each Group Member (a) that is a Loan Party,
or solely with respect to any other Group Member to the extent the failure to
comply herewith would not reasonably be expected to have a Material Adverse
Effect, is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization, (b) has the power and authority, and
the legal right, to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged,
(c) to the extent such concept is relevant, is duly qualified as a foreign
corporation or other organization and in good standing under the laws of each
jurisdiction where the failure to be so qualified could reasonably be expected
to have a Material Adverse Effect and (d) is in material compliance with all
Requirements of Law except in such instances in which (i) such Requirement of
Law is being contested in good faith by appropriate proceedings diligently
conducted and the prosecution of such contest would not reasonably be expected
to result in a Material Adverse Effect, or (ii) the failure to comply therewith,
either individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.

4.4 Power, Authorization; Enforceable Obligations. Each Loan Party has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No Governmental Approval or consent or authorization of, filing with,
notice to or other act by or in respect of, any other Person is required in
connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except (i) Governmental Approvals, consents, authorizations,
filings and notices which have been obtained or made and are in full force and
effect, (ii) filings incident to Hortonworks status as a reporting company under
relevant securities laws, filings required in connection with the perfection of
Liens granted in favor of the Administrative Agent and other

 

41



--------------------------------------------------------------------------------

filings referred to in Section 4.19 and and (iii) Governmental Approvals
described on Schedule 4.4. Each Loan Document has been duly executed and
delivered on behalf of each Loan Party party thereto. This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the borrowings hereunder and the use of the proceeds
thereof will not violate any Requirement of Law (except as set forth on
Schedule 4.5) or any material Contractual Obligation of any Group Member and
will not result in, or require, the creation or imposition of any Lien on any of
their respective properties or revenues pursuant to any Requirement of Law or
any such Contractual Obligation (other than the Liens created by the Security
Documents). No Group Member has violated any Requirement of Law or violated or
failed to comply with any Contractual Obligation applicable to the Borrower or
any of its Subsidiaries that could reasonably be expected to have a Material
Adverse Effect. The absence of obtaining the Governmental Approvals described on
Schedule 4.4 and the violations of Requirements of Law referenced on
Schedule 4.5 shall not have an adverse effect on any rights of the Lenders or
the Administrative Agent pursuant to the Loan Documents.

4.6 Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened in writing by or against any Group Member or against any of
their respective properties or revenues (a) with respect to any of the Loan
Documents or any of the transactions contemplated hereby or thereby, or (b) that
could reasonably be expected to have a Material Adverse Effect.

4.7 No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing, nor shall either result from the making of a requested credit
extension.

4.8 Ownership of Property; Liens; Investments. Each Group Member has title in
fee simple to, or a valid leasehold interest in, all of its real property, and
marketable title to, or a valid leasehold interest in, all of its other
property, and none of such property is subject to any Lien except as permitted
by Section 7.3. No Loan Party owns any Investment except as permitted by
Section 7.8. Section 11 of the Collateral Information Certificate sets forth a
complete and accurate list of all real property owned by each Loan Party as of
the Closing Date, if any. Section 12 of the Collateral Information Certificate
sets forth a complete and accurate list of all leases of real property under
which any Loan Party is the lessee as of the Closing Date.

4.9 Intellectual Property. Each Group Member owns, or is licensed to use, all
Intellectual Property, the absence of which could reasonably be expected to
result in a Material Adverse Effect. No claim has been asserted by any Person in
a writing received by a Group Member challenging or questioning any Group
Member’s use of any Intellectual Property or the validity or effectiveness of
any Group Member’s Intellectual Property, nor does the Borrower know of any
valid basis for any such claim, unless such claim could not reasonably be
expected to have a Material Adverse Effect. The use of Intellectual Property by
each Group Member, and the conduct of such Group Member’s business, as currently
conducted, does not infringe on or otherwise violate the rights of any Person,
unless such infringement or violation could not reasonably be expected to have a
Material Adverse Effect, and there are no claims pending or, to the knowledge of
the Borrower, threatened in writing to such effect.

 

42



--------------------------------------------------------------------------------

4.10 Taxes. Each Group Member has filed or caused to be filed all Federal, state
and other material tax returns that are required to be filed, has paid all taxes
shown to be due and payable on said returns and has paid all other material
taxes or other tax related charges imposed on it or any of its property by any
Governmental Authority (other than any amount or the validity of which are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Group Member; no tax Lien has been filed (other than
permitted pursuant to Section 7.3).

4.11 Federal Regulations. The Borrower is not engaged and will not engage,
principally or as one of its important activities, in the business of “buying’
or “carrying” “margin stock” (within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in
effect) or extending credit for the purpose of purchasing or carrying margin
stock. No part of the proceeds of any Loans, and no other extensions of credit
hereunder, will be used for buying or carrying any such margin stock or for
extending credit to others for the purpose of purchasing or carrying margin
stock in violation of Regulations T, U or X of the Board. If any margin stock
directly or indirectly constitutes Collateral securing the Obligations, if
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.

4.12 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.

4.13 ERISA.

(a) Schedule 4.13 is a complete and accurate list of all Plans maintained or
sponsored by the Borrower or any ERISA Affiliate or to which the Borrower or any
ERISA Affiliate contributes as of the Closing Date;

(b) the Borrower and its ERISA Affiliates are in compliance in all respects with
all applicable provisions and requirements of ERISA with respect to each Plan,
and have performed all their obligations under each Plan, in each case to the
extent the failure to have done so could not reasonably be expected to result in
a Material Adverse Effect;

(c) no ERISA Event has occurred or is reasonably expected to occur;

(d) the Borrower and each of its ERISA Affiliates have met all applicable
requirements under the ERISA Funding Rules with respect to each Pension Plan,
and no waiver of the minimum funding standards under the ERISA Funding Rules has
been applied for or obtained;

(e) as of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) is at
least 60%, and neither the Borrower nor any of its ERISA Affiliates knows of any
facts or circumstances that could reasonably be expected to cause the funding
target attainment percentage to fall below 60% as of the most recent valuation
date;

 

43



--------------------------------------------------------------------------------

(f) except to the extent required under Section 4980B of the Code, or as
described on Schedule 4.13, no Plan provides health or welfare benefits (through
the purchase of insurance or otherwise) for any retired or former employee of
the Borrower or any of its ERISA Affiliates;

(g) as of the most recent valuation date for any Pension Plan, the amount of
outstanding benefit liabilities (as defined in Section 4001(a)(18) of ERISA),
individually or in the aggregate for all Pension Plans (excluding for purposes
of such computation any Pension Plans with respect to which assets exceed
benefit liabilities), does not exceed $100,000;

(h) the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereunder will not involve any transaction that is
subject to the prohibitions of Section 406 of ERISA or in connection with which
taxes could be imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code;

(i) all liabilities under each Plan are (i) funded to at least the minimum level
required by law or, if higher, to the level required by the terms governing the
Plans, (ii) insured with a reputable insurance company, (iii) provided for or
recognized in the financial statements most recently delivered to the
Administrative Agent and the Lenders pursuant hereto or (iv) estimated in the
formal notes to the financial statements most recently delivered to the
Administrative Agent and the Lenders pursuant hereto;

(j) there are no circumstances which may give rise to a liability in relation to
any Plan which is not funded, insured, provided for, recognized or estimated in
the manner described in clause (g); and

(k) (i) the Borrower is not and will not be a “plan” within the meaning of
Section 4975(e) of the Code; (ii) the assets of the Borrower do not and will not
constitute “plan assets” within the meaning of the United States Department of
Labor Regulations set forth in 29 C.F.R. §2510.3-101; (iii) the Borrower is not
and will not be a “governmental plan” within the meaning of Section 3(32) of
ERISA; and (iv) transactions by or with the Borrower are not and will not be
subject to state statutes applicable to the Borrower regulating investments of
fiduciaries with respect to governmental plans.

4.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company,” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended. Except as set forth
on Schedule 4.5, no Loan Party is subject to regulation under any Requirement of
Law (other than Regulation X of the Board) that limits its ability to incur
Indebtedness or which may otherwise render all or any portion of the Obligations
unenforceable.

4.15 Subsidiaries. (a) Schedule 4.15 sets forth, as of the Closing Date, the
name and jurisdiction of organization of each Subsidiary of the Borrower and, as
to each such Subsidiary, the percentage of each class of Capital Stock owned by
any Loan Party, and (b) as of the Closing Date, there are no outstanding
subscriptions, options, warrants, calls, rights or other commitments of any
nature relating to any Capital Stock of any Subsidiary of Hortonworks, except as
may be created by the Loan Documents.

4.16 Use of Proceeds. The proceeds of the Revolving Loans shall be used for
working capital and other general corporate purposes.

 

44



--------------------------------------------------------------------------------

4.17 Environmental Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:

(a) except as disclosed on Schedule 4.17, the facilities and properties owned,
leased or operated by any Group Member (the “Properties”) do not contain, and
have not previously contained, any Materials of Environmental Concern in amounts
or concentrations or under circumstances that constitute or have constituted a
violation of, or could give rise to liability under, any Environmental Law;

(b) no Group Member has received or is aware of any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does the Borrower have knowledge or reason to believe that any such notice
will be received or is being threatened;

(c) no Group Member has transported or disposed of Materials of Environmental
Concern from the Properties in violation of, or in a manner or to a location
that could give rise to liability under, any Environmental Law, nor has any
Group Member generated, treated, stored or disposed of Materials of
Environmental Concern at, on or under any of the Properties in violation of, or
in a manner that could give rise to liability under, any applicable
Environmental Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which any Group Member is or will be named as a party with respect to the
Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business;

(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties arising from or related to the operations of
any Group Member or otherwise in connection with the Business, in violation of
or in amounts or in a manner that could give rise to liability under
Environmental Laws;

(f) the Properties and all operations of the Group Members at the Properties are
in compliance, and have in the last five years been in compliance, with all
applicable Environmental Laws, and except as set forth on Schedule 4.17, to the
knowledge of the Borrower, there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

(g) no Group Member has assumed any liability of any other Person under
Environmental Laws.

4.18 Accuracy of Information, etc. No statement or information (other than
projections, pro forma and other forward looking information) contained in this
Agreement, any other Loan Document or any other document, certificate or
statement furnished by or on behalf of any Loan Party to the Administrative
Agent or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents,
contained (when taken together with all other information provided) as of the
date such statement, information, document or certificate was so furnished, any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements contained herein or therein not misleading in
light of the circumstances under which they were made; provided that (a) with
respect to information relating to Hortonwork’s industry generally and trade
data which relates to a Person that is not a Loan Party or a Subsidiary thereof,
the Borrower represents and warrants only that such information is believed by
it in good faith to be accurate in all material respects, (b) any statements
describing documents and agreements are summary only and as such are qualified
in their entirety by reference to such documents and agreements, and (c) with
respect to

 

45



--------------------------------------------------------------------------------

financial statements (other than (i) projected and pro forma financial
information, and (ii) any historical financial information of any businesses
acquired pursuant to any Permitted Acquisition (which is qualified to the extent
provided therefor in the definitive documentation governing any such Permitted
Acquisition)), the Borrower represents and warrants only that such financial
statements present fairly in all material respects the consolidated financial
condition of the applicable Person as of the dates indicated. The projections
and pro forma financial information provided to the Administrative Agent and
Lenders by the Borrower and its Subsidiaries are based upon good faith estimates
and assumptions believed by management of the Borrower to be reasonable at the
time made, it being recognized by the Lenders that such financial information as
it relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount. There is no
fact known to any Loan Party that could reasonably be expected to have a
Material Adverse Effect that has not been expressly disclosed herein, in the
other Loan Documents or in any other documents, certificates and statements
furnished to the Administrative Agent and the Lenders for use in connection with
the transactions contemplated hereby and by the other Loan Documents.

4.19 Security Documents.

(a) The Guarantee and Collateral Agreement is effective to create in favor of
the Administrative Agent, for the benefit of the Secured Parties, a legal, valid
and enforceable security interest in the Collateral described therein and
proceeds thereof. In the case of the Pledged Stock described in the Guarantee
and Collateral Agreement that are securities represented by stock certificates
or otherwise constituting certificated securities within the meaning of
Section 8-102(a)(15) of the UCC or the corresponding code or statute of any
other applicable jurisdiction (“Certificated Securities”), when certificates
representing such Pledged Stock are delivered to the Administrative Agent, and
in the case of the other Collateral constituting personal property described in
the Guarantee and Collateral Agreement, when financing statements and other
filings specified on Schedule 4.19(a) in appropriate form are filed in the
offices specified on Schedule 4.19(a), the Administrative Agent, for the benefit
of the Secured Parties, shall have a fully perfected (to the extent perfection
of such Liens and security interests are accomplished by such delivery or
filing) Lien on, and security interest in, all right, title and interest of the
Loan Parties in such Collateral and the proceeds thereof, as security for the
Obligations, in each case prior and superior in right to any other Person
(except (i) in the case of Collateral other than Pledged Stock, Liens permitted
by Section 7.3, and (ii) in the case of Pledged Stock, Liens arising by
operation of law which do not have priority over the Liens of the Administrative
Agent). As of the Closing Date no Loan Party that is a limited liability company
or partnership has any Capital Stock that is not a Certificated Security.

(b) Each of the Mortgages delivered after the Closing Date, when the Mortgages
are filed in the offices for the applicable jurisdictions in which the Mortgaged
Properties are located, shall constitute a fully enforceable and perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in the Mortgaged Properties and the proceeds thereof, as security for the
Obligations (as defined in the relevant Mortgage), in each case prior and
superior in right to any other Person (other than Liens upon the Mortgage
Properties permitted by Section 7.3).

4.20 Solvency; Voidable Transaction. Hortonworks and its Subsidiaries, on a
consolidated basis, are, and after giving effect to the incurrence of all
Indebtedness, Obligations and obligations being incurred in connection herewith,
will be and will continue to be, Solvent. No transfer of property is being made
by any Loan Party and no obligation is being incurred by any Loan Party in
connection with the transactions contemplated by this Agreement or the other
Loan Documents with the intent to hinder, delay, or defraud either present or
future creditors of such Loan Party.

4.21 [Reserved].

 

46



--------------------------------------------------------------------------------

4.22 Designated Senior Indebtedness. The Loan Documents and all of the
Obligations have been deemed “Designated Senior Indebtedness” or a similar
concept thereto, if applicable, for purposes of any other Indebtedness of the
Loan Parties.

4.23 [Reserved].

4.24 Insurance. All insurance maintained by the Loan Parties is in full force
and effect, all premiums have been duly paid, no Loan Party has received notice
of violation or cancellation thereof, and there exists no default under any
requirement of such insurance. Each Loan Party maintains insurance with
financially sound and reputable insurance companies on all its property in at
least such amounts and against at least such risks as are usually insured
against in the same general area by companies engaged in the same or a similar
business.

4.25 [Reserved].

4.26 [Reserved].

4.27 Capitalization. Schedule 4.27 sets forth the registered owners of all
Capital Stock of each Subsidiary of Hortonworks, and the amount of Capital Stock
held by each such owner, in each case as of the Closing Date.

4.28 OFAC. Neither the Borrower, nor any of its Subsidiaries, nor, to the
knowledge of the Borrower or any such Subsidiary, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or an
entity that is, or is owned or controlled by an individual or entity that is
(a) currently the subject of any Sanctions, or (b) located, organized or
resident in a Designated Jurisdiction.

4.29 Anti-Corruption Laws. The Borrower and its Subsidiaries have conducted
their businesses in compliance in all material respects with applicable
anti-corruption laws and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.

SECTION 5

CONDITIONS PRECEDENT

5.1 Conditions to Initial Extension of Credit. The effectiveness of this
Agreement and the obligation of each Lender to make its initial extension of
credit hereunder shall be subject to the satisfaction, prior to or concurrently
with the making of such extension of credit on the Closing Date, of the
following conditions precedent:

(a) Loan Documents. The Administrative Agent shall have received each of the
following, each of which shall be in form and substance satisfactory to the
Administrative Agent:

(i) this Agreement, executed and delivered by the Administrative Agent, the
Borrower and each Lender listed on Schedule 1.1A;

(ii) the Collateral Information Certificate, executed by a Responsible Officer;

(iii) if required by any Revolving Lender, a Revolving Loan Note executed by the
Borrower in favor of such Revolving Lender;

 

47



--------------------------------------------------------------------------------

(iv) the Guarantee and Collateral Agreement, executed and delivered by each
Grantor named therein;

(v) each Intellectual Property Security Agreement, executed by the applicable
Grantor related thereto;

(vi) each other Security Document, executed and delivered by the applicable Loan
Party party thereto;

(vii) a completed Compliance Certificate dated as of the last day of the fiscal
quarter of the Borrower ended on last fiscal month ending prior to the Closing
Date.

(b) [Reserved].

(c) Pro Forma Financial Statements; Financial Statements; Projections. The
Lenders shall have received (i) the Pro Forma Financial Statements, (ii) and the
financial statements referenced in Section 4.1.

(d) Approvals. Except for the Governmental Approvals described on Schedule 4.4,
all Governmental Approvals and consents and approvals of, or notices to, any
other Person (including the holders of any Capital Stock issued by any Loan
Party) required in connection with the execution and performance of the Loan
Documents, the consummation of the transactions contemplated hereby, shall have
been obtained and be in full force and effect. The absence of obtaining the
Governmental Approvals described on Schedule 4.4 shall not have an adverse
effect on any rights of the Lenders, the Administrative Agent pursuant to the
Loan Documents or an adverse effect on the Group Members with regard to their
continuing operations or operations as expected to result from the Acquisition.

(e) Secretary’s or Managing Member’s Certificates; Certified Operating
Documents; Good Standing Certificates. The Administrative Agent shall have
received (i) a certificate of each Loan Party, dated the Closing Date and
executed by the Secretary, Managing Member or equivalent officer of such Loan
Party, substantially in the form of Exhibit C, with appropriate insertions and
attachments, including (A) the Operating Documents of such Loan Party, (B) the
relevant board resolutions or written consents of such Loan Party adopted by
such Loan Party for the purposes of authorizing such Loan Party to enter into
and perform the Loan Documents to which such Loan Party is party and (C) the
names, titles, incumbency and signature specimens of those representatives of
such Loan Party who have been authorized by such resolutions and/or written
consents to execute Loan Documents on behalf of such Loan Party, and (ii) a long
form good standing certificate for each Loan Party from its respective
jurisdiction of organization.

(f) Responsible Officer’s Certificates.

(i) The Administrative Agent shall have received a certificate signed by a
Responsible Officer, in form and substance reasonably satisfactory to it, either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is party,
and such consents, licenses and approvals shall be in full force and effect, or
(B) stating that no such consents, licenses or approvals are so required.

(ii) The Administrative Agent shall have received a certificate signed by a
Responsible Officer, dated as of the Closing Date and in form and substance
reasonably satisfactory to it, certifying (A) that the conditions specified in
Sections 5.2(a) and (e) have been satisfied, and (B) that there has been no
event or circumstance since December 31, 2015, that has had or that could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

48



--------------------------------------------------------------------------------

(g) Patriot Act, Etc. The Administrative Agent and each Lender shall have
received, prior to the Closing Date, all documentation and other information
requested to comply with applicable “know your customer” and
anti-money-laundering rules and regulations, including the Patriot Act, and a
properly completed and signed IRS Form W-8 or W-9, as applicable, for each Loan
Party.

(h) Due Diligence Investigation. The Administrative Agent shall have completed a
due diligence investigation of the Borrower and its Subsidiaries in scope, and
with results, satisfactory to the Administrative Agent and shall have been given
such access to the management, records, books of account, contracts and
properties of the Borrower and its Subsidiaries and shall have received such
financial, business and other information regarding each of the foregoing
Persons and businesses as it shall have requested.

(i) Reports. The Administrative Agent shall have received, in form and substance
satisfactory to it, all asset appraisals, field audits, and such other reports
and certifications, as it has reasonably requested.

(j) [Reserved].

(k) Collateral Matters.

(i) Lien Searches. The Administrative Agent shall have received the results of
recent lien searches in each of the jurisdictions where any of the Loan Parties
is formed or organized, and such searches shall reveal no liens on any of the
assets of the Loan Parties except for Liens permitted by Section 7.3, or Liens
to be discharged on or prior to the Closing Date.

(ii) Pledged Stock; Stock Powers; Pledged Notes. Subject to the provisions of
Section 5.3, the Administrative Agent shall have received (A) the certificates
representing the shares of Capital Stock pledged to the Administrative Agent
(for the ratable benefit of the Secured Parties) pursuant to the Guarantee and
Collateral Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof, and (B) each promissory note (if any) pledged to the Administrative
Agent (for the ratable benefit of the Secured Parties) pursuant to the Guarantee
and Collateral Agreement, endorsed (without recourse) in blank (or accompanied
by an executed transfer form in blank) by the pledgor thereof.

(iii) Filings, Registrations, Recordings, Agreements, Etc. Subject to the
provisions of Section 5.3, each document (including any UCC financing
statements, Intellectual Property Security Agreements, Deposit Account Control
Agreements, Securities Account Control Agreements, and landlord access
agreements and/or bailee waivers) required by the Security Documents or under
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded to create in favor of the Administrative Agent (for the ratable
benefit of the Secured Parties), a perfected Lien on the Collateral described
therein, prior and superior in right and priority to any Lien in the Collateral
held by any other Person (other than with respect to Liens expressly permitted
by Section 7.3), shall have been executed and delivered to the Administrative
Agent or, as applicable, be in proper form for filing, registration or
recordation.

(l) Insurance. The Administrative Agent shall have received (i) insurance
certificates satisfying the requirements of Section 6.6 hereof, in form and
substance reasonably satisfactory to the Administrative Agent.

 

49



--------------------------------------------------------------------------------

(m) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid on or prior to the Closing Date (including pursuant to the
Fee Letter), and all reasonable and documented fees and expenses for which
invoices have been presented (including the reasonable and documented fees and
expenses of legal counsel to the Administrative Agent) for payment on or before
the Closing Date.

(n) Legal Opinions. The Administrative Agent shall have received the executed
legal opinion of Gibson, Dunn & Crutcher, LLP, counsel to the Loan Parties, in
form and substance reasonably satisfactory to the Administrative Agent. Such
legal opinion shall cover such matters incident to the transactions contemplated
by this Agreement and the other Loan Documents as the Administrative Agent may
reasonably require.

(o) [Reserved].

(p) [Reserved].

(q) [Reserved].

(r) [Reserved].

(s) Solvency Certificate. The Administrative Agent shall have received a
Solvency Certificate from the chief financial officer or treasurer of
Hortonworks.

(t) No Material Adverse Effect. There shall not have occurred since December 31,
2015 any event or condition that has had or could be reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect.

(u) No Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of any
Group Member, threatened, that could reasonably be expected to have a Material
Adverse Effect.

For purposes of determining compliance with the conditions specified in this
Section 5.1, each Lender that has executed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter either sent (or made available) by the Administrative Agent to
such Lender for consent, approval, acceptance or satisfaction, or required
thereunder to be consented to or approved by or acceptable or satisfactory to
such Lender, unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying such Lender’s objection thereto
and either such objection shall not have been withdrawn by notice to the
Administrative Agent to that effect on or prior to the Closing Date or, if any
extension of credit on the Closing Date has been requested, such Lender shall
not have made available to the Administrative Agent on or prior to the Closing
Date such Lender’s Revolving Percentage or Term Percentage, as the case may be,
of such requested extension of credit.

5.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it on any date (including its
initial extension of credit) is subject to the satisfaction of the following
conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by each Loan Party in or pursuant to any Loan Document (i) that is
qualified by materiality shall be true and correct, and (ii) that is not
qualified by materiality, shall be true and correct in all material

 

50



--------------------------------------------------------------------------------

respects, in each case, on and as of such date as if made on and as of such
date, except to the extent any such representation and warranty expressly
relates to an earlier date, in which case such representation and warranty shall
have been true and correct in all material respects as of such earlier date.

(b) [Reserved]

(c) Availability. With respect to any requests for any Revolving Extensions of
Credit, after giving effect to such Revolving Extension of Credit, the
availability and borrowing limitations specified in Section 2.4 shall be
complied with.

(d) Notices of Borrowing. The Administrative Agent shall have received a Notice
of Borrowing in connection with any such request for extension of credit which
complies with the requirements hereof.

(e) No Default. No Default or Event of Default shall have occurred and be
continuing as of or on such date or after giving effect to the extensions of
credit requested to be made on such date.

5.3 Post-Closing Conditions Subsequent. The Borrower shall satisfy each of the
conditions subsequent to the Closing Date specified in this Section 5.3 to the
satisfaction of the Administrative Agent, in each case by no later than the date
specified for such condition below (or such later date as the Administrative
Agent shall agree in its sole discretion):

(a) the Borrower shall cause to be delivered to the Administrative Agent by not
later than the date occurring 45 days after the Closing Date, Control Agreements
for each of the Borrower’s depository, operating and securities accounts to the
extent required to be delivered pursuant to the Guarantee and Collateral
Agreement;

(b) the Borrower shall use commercially reasonable efforts to deliver to the
Administrative Agent by no later than the date occurring 45 days after the
Closing Date, a landlord waiver with respect to 5470 Great America Parkway,
Santa Clara, CA 95054, in form and substance reasonably satisfactory to the
Administrative Agent;

(c) the Borrower shall cause to be delivered to the Administrative Agent by not
later than the date occurring 30 days after the Closing Date, to the extent
certificated, original versions of the certificates representing the shares of
Capital Stock pledged to the Administrative Agent (for the benefit of the
Secured Parties) pursuant to the Guarantee and Collateral Agreement, together
with an undated stock power for each such certificate executed in blank by a
duly authorized officer of the pledgor thereof.

(d) The Administrative Agent shall have completed an initial collateral audit
within 30 days of the Closing Date with results satisfactory to the
Administrative Agent.

(e) (i) cause each Loan Party and each counsel of the Loan Parties to deliver to
the Administrative Agent by no later than the date occurring ten Business Days
after the Closing Date, the originally-executed signature pages of such Persons
to any of the agreements, opinions and other documents referenced in Section 5.1
(including any such signature pages to this Agreement and each of the other Loan
Documents) in respect of which the Administrative Agent, as an accommodation to
the Loan Parties, has agreed to accept copies of such Persons’ signature pages
for purposes of the closing of this Agreement and the other Loan Documents, and
(ii) use commercially reasonable efforts to cause any other Persons party to any
agreements or other documents referenced in Section 5.1 to deliver to the
Administrative Agent by no later than the date occurring 30 days after the
Closing Date the originally-

 

51



--------------------------------------------------------------------------------

executed signature pages of such Persons to any of the agreements, notice
acknowledgments and other documents referenced in Section 5.1 in respect of
which the Administrative Agent, as an accommodation to the Loan Parties, has
agreed to accept copies of such Persons’ signature pages for purposes of the
closing of this Agreement and the other Loan Documents.

SECTION 6

AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, at all times prior to the Discharge of
Obligations, the Borrower shall, and, where applicable, shall cause each of its
Subsidiaries to:

6.1 Financial Statements. Furnish to the Administrative Agent, with sufficient
copies for distribution to each Lender:

(a) Annual Financial Statements. As soon as available, but in any event within
120 days after the end of each fiscal year of Hortonworks (or, if earlier,
within 5 days after filing with the SEC (without giving effect to any extension
permitted by the SEC)), a copy of the audited consolidated balance sheet of the
Hortonworks and its consolidated Subsidiaries as at the end of such fiscal year
and the related audited consolidated statements of income and of cash flows for
such fiscal year, setting forth in each case in comparative form the figures for
the previous year, together with an unqualified opinion (other than a “going
concern” or like qualification for any period within the twelve-month period
prior to the end of the term of this Agreement arising solely from the impending
maturity of the Loans) by Deloitte & Touche LLP or other independent certified
public accountants of nationally recognized standing;

(b) Quarterly Financial Statements. As soon as available, but in any event
within 45 days after the end of each fiscal quarter of each fiscal year of
Hortonworks (commencing with the fiscal quarter ended September 30, 2016) the
unaudited consolidated and consolidating (with cash holdings report) balance
sheet of Hortonworks and its consolidated Subsidiaries as at the end of such
fiscal quarter and the related unaudited consolidated and consolidating (with
cash holdings report) statements of income and of cash flows, together with
total customer account and net expansion rate information, for such fiscal
quarter and the portion of the fiscal year through the end of such fiscal
quarter, setting forth in each case in comparative form the figures for the
previous year, certified by a Responsible Officer as being fairly stated in all
material respects (subject to normal year-end audit adjustments) (the foregoing
notwithstanding (i) the format of any consolidating financial statements shall
be subject to the mutual agreement of Hortonworks and the Administrative Agent
(and the agreement of the Administrative Agent shall not be unreasonably
withheld), and (ii) in no event shall consolidating statements of cash flow be
required to be delivered); and

(c) Monthly Financial Statements. As soon as available, but in any event not
later than 45 days after the end of each month occurring during each fiscal year
of Hortonworks (commencing with the month ended November 31, 2016 and other than
any such month that is also the end of a fiscal quarter), the unaudited
consolidated balance sheet of Hortonworks and its consolidated Subsidiaries as
at the end of such month and the related unaudited consolidated statements of
income for such month and the portion of the fiscal year through the end of such
month, setting forth in each case in comparative form the figures for the
previous year, certified by a Responsible Officer as being fairly stated in all
material respects (subject to normal year-end audit adjustments).

All such financial statements shall be prepared in accordance with GAAP applied
(except (i) in the case of interim financial statements, for year-end
adjustments and the absence of footnotes, or (ii) as approved by such
accountants or officer, as the case may be, and disclosed in reasonable detail
therein) consistently throughout the periods reflected therein and with prior
periods.

 

52



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to this Section 6.1 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically and if so, shall be deemed to have been delivered on
the date on which the Borrower posts such documents, or provides a link thereto,
either: (i) on Hortonworks’ website on the Internet at the website address
listed in Section 10.2; or (ii) when such documents are posted electronically on
Hortonworks’ behalf on an internet or intranet website to which each Lender and
the Administrative Agent have access (whether a commercial, third-party website
or whether sponsored by the Administrative Agent), if any; provided that:
(A) Hortonworks shall deliver paper copies of such documents to the
Administrative Agent or any Lender upon its request to Hortonworks to deliver
such paper copies until written request to cease delivering paper copies is
given by the Administrative Agent or such Lender; and (B) Hortonworks shall
notify (which may be by facsimile or electronic mail) the Administrative Agent
and each Lender of the posting of any such documents and provide to the
Administrative Agent by email electronic versions (i.e. soft copies) of such
documents. The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by Hortonworks
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

6.2 Certificates; Reports; Other Information. Furnish (or, in the case of clause
(a), use reasonable efforts to furnish) to the Administrative Agent, for
distribution to each Lender (or, in the case of clause (j), to the relevant
Lender):

(a) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default
arising from non-compliance with Section 7.1, except as specified in such
certificate;

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to such
Responsible Officer’s knowledge, no Default or Event of Default has occurred and
is continuing, except as specified in such certificate and (ii) (x) in the case
of monthly or quarterly financial statements, a Compliance Certificate
containing all information and calculations necessary for determining compliance
by each Group Member with the provisions of this Agreement referred to therein
as of the last day of the month, fiscal quarter or fiscal year of Hortonworks,
as the case may be, and (y) to the extent not previously disclosed to the
Administrative Agent, a description of any change in the jurisdiction of
organization of any Loan Party and a list of any Intellectual Property
registered in the United States (or exclusive licenses in respect thereof)
issued to or acquired by any Loan Party since the date of the most recent report
delivered pursuant to this clause (y) (or, in the case of the first such report
so delivered, since the Closing Date);

(c) as soon as available, and in any event no later than 60 days after the end
of each fiscal year of Hortonworks, a board-approved consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of
Hortonworks and its Subsidiaries as of the end of each fiscal quarter of such
fiscal year, the related consolidated statements of projected changes in
financial position and projected income and a description of the underlying
assumptions applicable thereto), and, as soon as available, significant
revisions, if any, of such budget and projections with respect to such fiscal
year (collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections are based on reasonable estimates, information and

 

53



--------------------------------------------------------------------------------

assumptions as of the date such Projections are delivered to the Administrative
Agent (it being recognized by the Lenders that such financial information as it
relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount);

(d) promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof (other than
routine comment letters from the staff of the SEC relating to the Borrower’s
filings with the SEC);

(e) within five days after the same are sent, copies of each annual report,
proxy or financial statement or other material report that the Borrower sends to
the holders of any class of the Borrower’s debt securities or public equity
securities and, within five days after the same are filed, copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower may file with the SEC under Section 13 or 15(d) of the Exchange Act, or
with any national securities exchange, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(f) upon request by the Administrative Agent, within five days after the same
are sent or received, copies of all correspondence, reports, documents and other
filings with any Governmental Authority regarding compliance with or maintenance
of Governmental Approvals or Requirements of Law or that could reasonably be
expected to have a Material Adverse Effect on any of the Governmental Approvals
or otherwise on the operations of the Group Members;

(g) concurrently with the delivery of the financial statements referred to in
Section 6.1(c), (A) monthly accounts receivable agings, aged by invoice date,
(B) monthly accounts payable agings, aged by invoice date, and outstanding or
held check registers, if any, and (C) if requested by the Administrative Agent,
monthly reconciliations of accounts receivable agings (aged by invoice date),
Deferred Revenue report, and general ledger;

(h) [reserved]

(i) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a report of a reputable insurance broker with respect to the
insurance coverage required to be maintained pursuant to Section 6.6, and,
promptly following the request therefor, any supplemental reports with respect
thereto which the Administrative Agent may reasonably request;

(j) promptly, such additional financial and other information, including,
without limitation, any certification or other evidence confirming Borrower’s
compliance with the terms of this Agreement, as the Administrative Agent or any
Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.2(e) (to the extent any
such documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so, shall be deemed to have been delivered on
the date on which the Borrower posts such documents, or provides a link thereto,
either: (i) on Hortonworks’ website on the Internet at the website address
listed in Section 10.2; or (ii) when such documents are posted electronically on
Hortonworks’ behalf on an internet or intranet website to which each Lender and
the Administrative Agent have access (whether a commercial, third-party website
or whether sponsored by the Administrative Agent), if any; provided that:
(A) Hortonworks shall deliver paper copies of such documents to the
Administrative Agent or any Lender upon its request to Hortonworks to deliver
such paper copies until written request to cease delivering

 

54



--------------------------------------------------------------------------------

paper copies is given by the Administrative Agent or such Lender; and
(B) Hortonworks shall notify (which may be by facsimile or electronic mail) the
Administrative Agent and each Lender of the posting of any such documents and
provide to the Administrative Agent by email electronic versions (i.e. soft
copies) of such documents. The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
Hortonworks with any such request by a Lender for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

6.3 Accounts Receivable.

(a) [Reserved]

(b) Disputes. The Borrower shall promptly notify the Administrative Agent of all
material disputes or claims relating to Accounts. The Borrower may forgive
(completely or partially), compromise, or settle any Account for less than
payment in full, or agree to do any of the foregoing so long as (i) the Borrower
does so in good faith, in a commercially reasonable manner, in the ordinary
course of business, in arm’s-length transactions, and reports the same to the
Administrative Agent in the regular reports provided to the Administrative
Agent; and (ii) after taking into account all such discounts, settlements and
forgiveness, the aggregate Revolving Extensions of Credit then outstanding will
not exceed the Available Revolving Commitments in effect at such time.

(c) Collection of Accounts. The Borrower shall have the right to collect all
Accounts of the Loan Parties; provided, however, if an Event of Default has
occurred and is continuing the Administrative Agent may exercise secured
creditor default remedies, including in respect of all Accounts of the Loan
Parties. All payments on, and proceeds of such Accounts be deposited directly by
the Borrower into a lockbox account, cash collateral account for electronic
payments or such other “blocked accounts” as the Administrative Agent may
specify, pursuant to a blocked account agreement in form and substance
reasonably satisfactory to the Administrative Agent its sole discretion (such
account, the “Cash Collateral Account”). Whether or not an Event of Default has
occurred and is continuing, the Borrower shall promptly (but in any event within
two (2) Business Days) deliver all payments on and proceeds of Accounts of the
Loan Parties to the Cash Collateral Account to be transferred to an account of
the Borrower maintained with the Administrative Agent; provided that, if an
Event of Default has occurred and is continuing the Administrative Agent may
elect (in the exercise of its sole discretion) to apply proceeds of such
Accounts to reduce the Obligations under the Revolving Credit Facility.

(d) Returns. Upon the request of the Administrative Agent, the Borrower shall
promptly provide the Administrative Agent with an Inventory return history.

(e) Verification. The Administrative Agent may, from time to time, (i) verify
and confirm directly with the respective Account Debtors the validity, amount
and other matters relating to the Accounts, in any case in the name of such Loan
Party or (if an Event of Default has occurred and is continuing) the
Administrative Agent or (if an Event of Default has occurred and is continuing)
such other name as Administrative Agent may choose, and (if an Event of Default
has occurred and is continuing) notify any Account Debtor of Administrative
Agent’s security interest in such Account and/or (ii) conduct a credit check of
any Account Debtor to approve any such Account Debtor’s credit.

(f) No Liability. The Administrative Agent shall not be responsible or liable
for any shortage or discrepancy in, damage to, or loss or destruction of, any
goods, the sale or other disposition of which gives rise to an Account, or for
any error, act, omission, or delay of any kind occurring in the settlement,
failure to settle, collection or failure to collect any Account, or for settling
any Account in

 

55



--------------------------------------------------------------------------------

good faith for less than the full amount thereof, nor shall the Administrative
Agent be deemed to be responsible for any of such Loan Party’s obligations under
any contract or agreement giving rise to an Account. Nothing herein shall,
however, relieve the Administrative Agent from liability for its own gross
negligence or willful misconduct.

6.4 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature (or, in the case of any Indebtedness, prior to
the date that non-compliance therewith would result in an Event of Default),
except where the amount or validity thereof is currently being contested in good
faith by appropriate proceedings and reserves in conformity with GAAP with
respect thereto have been provided on the books of the relevant Group Member.

6.5 Maintenance of Existence; Compliance. Each Group Member shall (a)(i) in the
case of a Loan Party, or solely with respect to any other Group Member to the
extent the failure to comply herewith would not reasonably be expected to have a
Material Adverse Effect, preserve, renew and keep in full force and effect its
organizational existence and (ii) take all reasonable action to maintain or
obtain all Governmental Approvals and all other rights, privileges and
franchises necessary or desirable in the normal conduct of its business or
necessary for the performance by such Person of its Obligations under any Loan
Document, except, in each case, as otherwise permitted by Section 7.4 and
except, in the case of clause (ii) above, to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; (b) comply
with all Contractual Obligations (including with respect to leasehold interests
of the Borrower) and Requirements of Law except to the extent that failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect; and (c) comply with all Governmental Approvals, and any
term, condition, rule, filing or fee obligation, or other requirement related
thereto, except to the extent that, failure to do so could not reasonably be
expected to have a Material Adverse Effect. Without limiting the generality of
the foregoing, the Borrower shall, and shall cause each of its ERISA Affiliates
to: (1) maintain each Plan in compliance in all material respects with the
applicable provisions of ERISA, the Code or other Federal or state law;
(2) cause each Qualified Plan to maintain its qualified status under
Section 401(a) of the Code; (3) make all required contributions to any Plan;
(4) not become a party to any Multiemployer Plan; (5) ensure that all
liabilities under each Plan are either (x) funded to at least the minimum level
required by law or, if higher, to the level required by the terms governing such
Plan; (y) insured with a reputable insurance company; or (z) provided for or
recognized in the financial statements most recently delivered to the
Administrative Agent and the Lenders pursuant hereto; and (6) ensure that the
contributions or premium payments to or in respect of each Plan are and continue
to be promptly paid at no less than the rates required under the rules of such
Plan and in accordance with the most recent actuarial advice received in
relation to such Plan and applicable law.

6.6 Maintenance of Property; Insurance.

(a) Keep all property useful and necessary in its business in good working order
and condition, ordinary wear and tear excepted;

(b) maintain with financially sound and reputable insurance companies insurance
on all its property in at least such amounts and against at least such risks as
are usually insured against in the same general area by companies engaged in the
same or a similar business;

(c) all such insurance shall (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least 30 days after receipt by the Administrative Agent of written
notice thereof, (ii) name the Administrative Agent as an additional insured
party or loss payee, (iii) to the extent available on commercially reasonable
terms, and if reasonably requested by the Administrative Agent, include a breach
of warranty clause and (iv) be reasonably satisfactory in all other respects to
the Administrative Agent.

 

56



--------------------------------------------------------------------------------

6.7 Books and Records. Keep proper books of records and account in which full,
true and correct entries in conformity with GAAP and all Requirements of Law
shall be made of all dealings and transactions in relation to its business and
activities.

6.8 Notices. Give prompt written notice to each of the Administrative Agent and
each Lender of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Person, that in either case, as the
case may be, could reasonably be expected to have a Material Adverse Effect;

(c) any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $500,000 or more and not covered by insurance, (ii) in which
injunctive or similar relief is sought against any Group Member or (iii) which
relates to any Loan Document;

(d) (i) promptly after the Borrower has knowledge or becomes aware of the
occurrence of any of the following ERISA Events affecting the Borrower or any
ERISA Affiliate (but in no event more than ten days after such event), the
occurrence of any of the following ERISA Events, and shall provide the
Administrative Agent with a copy of any notice with respect to such event that
may be required to be filed with a Governmental Authority and any notice
delivered by a Governmental Authority to the Borrower or any ERISA Affiliate
with respect to such event: (A) an ERISA Event, (B) the adoption of any new
Pension Plan by the Borrower or any ERISA Affiliate, (C) the adoption of any
amendment to a Pension Plan, if such amendment will result in a material
increase in benefits or unfunded benefit liabilities (as defined in Section
4001(a)(18) of ERISA), or (D) the commencement of contributions by the Borrower
or any ERISA Affiliate to any Plan that is subject to Title IV of ERISA or
Section 412 of the Code; and

(ii) (A) promptly after the giving, sending or filing thereof, or the receipt
thereof, copies of (1) each Schedule B (Actuarial Information) to the annual
report (Form 5500 Series) filed by the Borrower or any of its ERISA Affiliates
with the IRS with respect to each Pension Plan, (2) all notices received by the
Borrower or any of its ERISA Affiliates from a Multiemployer Plan sponsor
concerning an ERISA Event, and (3) copies of such other documents or
governmental reports or filings relating to any Plan as the Administrative Agent
shall reasonably request; and (B), without limiting the generality of the
foregoing, such certifications or other evidence of compliance with the
provisions of Sections 4.13 and 7.9 as any Lender (through the Administrative
Agent) may from time to time reasonably request;

(e) together with the Compliance Certificate, (i) any non-ordinary course asset
sales undertaken by any Group Member, and any incurrence by any Group Member of
any Indebtedness (other than Indebtedness constituting Loans or intercompany
Indebtedness permitted under this Agreement) in a principal amount equaling or
exceeding $1,000,000, and (ii) with respect to any such asset sale or incurrence
of Indebtedness, the amount of any net cash proceeds received by such Group
Member in connection therewith;

 

57



--------------------------------------------------------------------------------

(f) any material change in accounting policies or financial reporting practices
by any Loan Party;

(g) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect; and

(h) promptly following the earlier to occur of written demand therefor or the
occurrence thereof, any Casualty Event affecting all or substantially all of the
property of any Loan Party.

Each notice pursuant to this Section 6.8 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

6.9 Environmental Laws.

Except to the extent the failure to do so could not reasonably be expected to
result in a Material Adverse Effect:

(a) Comply in all material respects with, and ensure compliance in all material
respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply in all material respects with and
maintain, and ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws.

6.10 Operating Accounts. At all times from and after 60 days following the
Closing Date, maintain the Loan Parties’ primary depository and operating
accounts and securities accounts with SVB or with SVB’s Affiliates.

6.11 Audits. At reasonable times, on reasonable prior written notice (provided
that no notice is required if an Event of Default has occurred and is
continuing), the Administrative Agent, or its agents, shall have the right to
(a) inspect the Collateral and the right to audit and copy any and all of any
Loan Party’s books and records including ledgers, federal and state tax returns,
records regarding assets or liabilities, the Collateral, business operations or
financial condition, and all computer programs or storage or any equipment
containing such information and (b) to discuss the business, operations,
properties and financial and other condition of the Group Members with officers
and directors of the Group Members and, provided the Borrower shall be permitted
to be present, with their independent certified public accountants. The
foregoing inspections and audits shall be at the Borrower’s expense, and the
charge therefor shall be $1,000 per person per day (or such higher amount as
shall represent the Administrative Agent’s then-current standard charge for the
same), plus reasonable out-of-pocket expenses. Such inspections and audits shall
not be undertaken more frequently than once per year, unless an Event of Default
has occurred and is continuing.

6.12 Additional Collateral, Etc.

(a) With respect to any property (to the extent included in the definition of
Collateral) acquired after the Closing Date by any Loan Party (other than
(x) any property described in

 

58



--------------------------------------------------------------------------------

paragraph (b), (c) or (d) below, and (y) any property subject to a Lien
expressly permitted by Section 7.3(g)) as to which the Administrative Agent, for
the benefit of the Secured Parties, does not have a perfected Lien, promptly
(and in any event within fifteen (15) Business Days) (i) execute and deliver to
the Administrative Agent such amendments to the Guarantee and Collateral
Agreement or such other documents as the Administrative Agent deems necessary or
advisable to evidence that such Loan Party is a Guarantor and to grant to the
Administrative Agent, for the ratable benefit of the Secured Parties, a security
interest in such property and (ii) take all actions necessary or advisable in
the opinion of the Administrative Agent to grant to the Administrative Agent,
for the ratable benefit of the Secured Parties, a perfected first priority
(except as expressly permitted by Section 7.3) security interest and Lien in
such property, including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be requested by the Administrative
Agent.

(b) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $1,000,000 acquired after the
Closing Date by any Loan Party (other than any such real property subject to a
Lien expressly permitted by Section 7.3(g)), promptly, to the extent requested
by the Administrative Agent, (i) execute and deliver a first priority (except as
expressly permitted by Section 7.3) Mortgage, in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, covering such real
property, (ii) if requested by the Administrative Agent, provide the Lenders
with (x) title and extended coverage insurance covering such real property in an
amount at least equal to the purchase price of such real property (or such other
amount as shall be reasonably specified by the Administrative Agent) as well as
a current ALTA survey thereof, together with a surveyor’s certificate, and
(y) any consents or estoppels reasonably deemed necessary or advisable by the
Administrative Agent in connection with such Mortgage, each of the foregoing in
form and substance reasonably satisfactory to the Administrative Agent and (iii)
if requested by the Administrative Agent, deliver to the Administrative Agent
legal opinions relating to the matters described above, which opinions shall be
in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

(c) With respect to any new direct or indirect Subsidiary (other than an
Excluded Subsidiary) created or acquired after the Closing Date by any Loan
Party (including pursuant to a Permitted Acquisition or any Subsidiary that
ceases to be an Immaterial Subsidiary), promptly (and in any event within
fifteen (15) Business Days) (i) execute and deliver to the Administrative Agent
such amendments to the Guarantee and Collateral Agreement as the Administrative
Agent deems necessary or advisable to grant to the Administrative Agent, for the
ratable benefit of the Secured Parties, a perfected first priority (except as
expressly permitted by Section 7.3) security interest in the Capital Stock of
such new Subsidiary that is owned directly or indirectly by such Loan Party (to
the extent such Capital Stock constitutes Collateral), (ii) deliver to the
Administrative Agent such documents and instruments as may be required to grant,
perfect, protect and ensure the priority of such security interest, including
but not limited to, the certificates representing such Capital Stock (to the
extent certificated), together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Loan Party, (iii) cause
such new Subsidiary (A) to become a party to the Guarantee and Collateral
Agreement, (B) to take such actions as are necessary or advisable in the opinion
of the Administrative Agent to grant to the Administrative Agent for the benefit
of the Secured Parties a perfected first priority (except as expressly permitted
by Section 7.3) security interest in the Collateral described in the Guarantee
and Collateral Agreement, with respect to such Subsidiary, including the filing
of Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Administrative Agent and (C) to deliver to the Administrative
Agent a certificate of such Subsidiary, in a form reasonably satisfactory to the
Administrative Agent, with appropriate insertions and attachments, and (iv) if
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

 

59



--------------------------------------------------------------------------------

(d) With respect to any new Excluded Subsidiary created or acquired after the
Closing Date by any Loan Party, promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement,
as the Administrative Agent deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected first
priority (except as expressly permitted by Section 7.3) security interest in the
Capital Stock of such new Excluded Subsidiary that is owned by any such Loan
Party (to the extent such Capital Stock constitutes Collateral), (ii) deliver to
the Administrative Agent the certificates representing such Capital Stock (if
any), together with undated stock powers, in blank, executed and delivered by a
duly authorized officer of the relevant Loan Party, and take such other action
(including, as applicable, the delivery of any foreign law pledge documents
reasonably requested by the Administrative Agent) as may be necessary or, in the
opinion of the Administrative Agent, desirable to perfect the Administrative
Agent’s security interest therein, and (iii) if reasonably requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

(e) At the request of the Administrative Agent, each Loan Party shall use
commercially reasonable efforts to obtain a landlord’s agreement or bailee
letter, as applicable, from the lessor of each material leased property or
material bailee with respect to any warehouse, processor or converter facility
or other location where Collateral is stored or located, which agreement or
letter shall contain a waiver or subordination of all Liens or claims that the
landlord or bailee may assert against the Collateral at that location, and shall
otherwise be reasonably satisfactory in form and substance to the Administrative
Agent. Each Loan Party shall pay and perform its material obligations under all
leases and other agreements with respect to each leased location or public
warehouse where any Collateral is or may be located to the extent the failure to
do so could reasonably be expected to result in a Material Adverse Effect.

6.13 [Reserved].

6.14 Use of Proceeds. Use the proceeds of each credit extension only for the
purposes specified in Section 4.16.

6.15 Designated Senior Indebtedness. Cause the Loan Documents and all of the
Obligations (other than any such Obligations arising in connection with Cash
Management Services) to be deemed “Designated Senior Indebtedness” or a similar
concept thereto, if applicable, for purposes of any Indebtedness of the Loan
Parties.

6.16 Anti-Corruption Laws. Conduct its business in compliance in all material
respects with all applicable anti-corruption laws and maintain policies and
procedures designated to promote and achieve compliance with such laws.

6.17 Further Assurances. Execute any further instruments and take such further
action as the Administrative Agent reasonably deems necessary to perfect,
protect, ensure the priority of or continue the Administrative Agent’s Lien on
the Collateral or to effect the purposes of this Agreement.

SECTION 7

NEGATIVE COVENANTS

The Borrower hereby agrees that, at all times prior to the Discharge of
Obligations, the Borrower shall not, nor shall it permit any of its Subsidiaries
to, directly or indirectly:

 

60



--------------------------------------------------------------------------------

7.1 Financial Condition Covenants.

(a) Minimum Consolidated EBITDA. Permit Consolidated Adjusted EBITDA for any
period of four consecutive trailing quarters ended on the last day of any
quarter ending (i) December 31, 2016, (ii) March 31, 2017, (iii) June 30, 2017,
(iv) September 30, 2017, and (v) December 31, 2017 to be less than the
corresponding quarterly amount indicated in the “Minimum Consolidated Adjusted
EBITDA” row in the Hortonworks Projections, dated October 31, 2016, provided to
the Administrative Agent. For each fiscal quarter ending after December 31,
2017, minimum Consolidated Adjusted EBITDA covenant thresholds shall be agreed
by the Administrative Agent and the Borrower based on Borrower’s board-approved
Projections delivered pursuant to Section 6.2(c) for the fiscal year ending
December 31, 2018; provided that failure to provide such Projections or to reach
agreement on such covenant thresholds on or prior to March 31, 2018 of such
fiscal year shall be an immediate Event of Default. The agreement of the
Administrative Agent to establish covenant levels for the 2018 fiscal year shall
not be unreasonably withheld or delayed and shall otherwise be determined on the
basis and using the methodology employed when establishing the minimum
Consolidated Adjusted EBITDA covenant thresholds for the 2017 fiscal year.

(b) Adjusted Quick Ratio. Permit the Adjusted Quick Ratio as at the last day of
any month, commencing on November 30, 2016, to be less than the ratio indicated
in the “Minimum Adjusted Quick Ratio” row in the Hortonworks Projections, dated
October 31, 2016, provided to the Administrative Agent.

(c) Minimum Cash on Hand. Permit unrestricted cash or Cash Equivalents of the
Loan Parties held in Deposit Accounts or Securities Accounts maintained with the
Administrative Agent (or any Affiliate) at any time, to be less than
$10,000,000.

7.2 Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document, including, for
the avoidance of doubt, under any Cash Management Agreement;

(b) Indebtedness of (i) any Loan Party owing to any other Loan Party; (ii) any
Group Member (which is not a Loan Party) owing to any other Group Member (which
is not a Loan Party); (iii) any Group Member (which is not a Loan Party) owing
to any Loan Party in an aggregate principal amount (together with amounts
permitted by Section 7.7(f)(iii), not to exceed $25,000,000 in any fiscal year;
provided, that, (A) for all periods after November 15, 2016, such Indebtedness
owing to a Loan Party is evidenced by a master promissory note and such
promissory note is pledged as Collateral, (B) no Event of Default exists or
would result from the incurrence of such Indebtedness and (C) such Indebtedness
shall not exceed (together with amounts permitted by Section 7.7(f)(iii)) the
amount necessary to fund the current operating expenses, working capital
requirements and start-up and build-out costs) of such Group Member (which is
not a Loan Party) (taking into account their revenue from other sources); and
(iv) any Loan Party owing to any Group Member (which is not a Loan Party);
provided that such Indebtedness is subordinated to the Obligations on terms and
conditions reasonably acceptable to the Administrative Agent;

(c) Guarantee Obligations (i) of any Loan Party of the Indebtedness of any other
Group Member; (ii) of any Group Member (which is not a Loan Party) of the
Indebtedness of any Loan Party; or (iii) by any Group Member (which is not a
Loan Party) of the Indebtedness of any other Group Member (which is not a Loan
Party), provided that, in any case (i), (ii) or (iii), the Indebtedness so
guaranteed is otherwise permitted by the terms hereof;

 

61



--------------------------------------------------------------------------------

(d) Indebtedness outstanding on the date hereof and listed on Schedule 7.2(d)
and any refinancings, refundings, renewals or extensions thereof (which do not
shorten the maturity thereof or increase the principal amount thereof, except by
any amount equal to a reasonable premium or other reasonable amount paid, and
fees and expenses reasonably incurred, in connection therewith);

(e) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(g) in an aggregate principal amount
not to exceed $2,000,000 at any one time outstanding and any refinancings,
refundings, renewals or extensions thereof (which do not shorten the maturity
thereof or increase the principal amount thereof, except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection therewith);

(f) (i) Surety Indebtedness incurred in the ordinary course of business; (ii)
Indebtedness consisting of the financing of insurance premiums; and (iii) any
Indebtedness in respect of letters of credit, banker’s acceptances or similar
arrangements, provided that the aggregate amount of any such Indebtedness
outstanding in reliance upon this Section 7.2(f)(iii) at any time shall not
exceed (A) if in respect of the Loan Parties, in addition to any such
Indebtedness incurred in favor of a Lender, $500,000, and (B) if in respect of
Subsidiaries of Hortonworks that are not Loan Parties, $500,000;

(g) to the extent not incurred pursuant to a Cash Management Agreement,
Indebtedness in respect of netting services, automatic clearinghouse
arrangements, overdraft facilities, employee credit card programs and other cash
management services established and repaid in the ordinary course of business
and any guarantees thereof; provided that the aggregate amount of any such
Indebtedness outstanding at any time shall not exceed (A) if in respect of the
Loan Parties, $500,000, and (B) if in respect of Subsidiaries of Hortonworks
that are not Loan Parties, $500,000;

(h) other Indebtedness of the Borrower and its Subsidiaries in an aggregate
principal amount, for all such Indebtedness taken together, not to exceed
$1,500,000 at any one time outstanding;

(i) obligations (contingent or otherwise) of the Borrower or any of its
Subsidiaries existing or arising under any Specified Swap Agreement, provided
that such obligations are (or were) entered into by such Person in accordance
with Section 7.13 and not for purposes of speculation;

(j) other than funded bank Indebtedness, Indebtedness of a Person (other than
the Borrower or a Subsidiary) existing at the time such Person is merged with or
into a Borrower or a Subsidiary or becomes a Subsidiary, and any refinancings,
refundings, renewals or extensions thereof (which do not shorten the maturity
thereof or increase the principal amount thereof, except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection therewith), provided that (i) such
Indebtedness was not, in any case, incurred by such other Person in connection
with, or in contemplation of, such merger or acquisition, (ii) such merger or
acquisition constitutes a Permitted Acquisition, and (iii) with respect to any
such Person who becomes a Subsidiary, (A) such Subsidiary is the only obligor in
respect of such Indebtedness, and (B) to the extent such Indebtedness is
permitted to be secured hereunder, only the assets of such Subsidiary secure
such Indebtedness;

(k) Indebtedness consisting of (i) unsecured contingent obligations under
performance bonds, bankers’ acceptances, workers’ compensation claims, surety,
bid or appeal bonds, completion guarantees and payment obligations in connection
with self-insurance or similar obligations provided by any Person in the
ordinary course of business, and (ii) customary indemnity obligations entered
into in the ordinary course of business, including in connection with any
Permitted Acquisition or Disposition or the incurrence of Indebtedness or the
issuance of Capital Stock, in any case to the extent subject transaction is
otherwise permitted hereby; and

 

62



--------------------------------------------------------------------------------

(l) Indebtedness in the form of earn-outs, seller debt or deferred purchase
obligations representing acquisition consideration or deferred obligations of a
similar nature incurred in connection with any Permitted Acquisition or other
Investment permitted by Section 7.8 (collectively, “Deferred Payment
Obligations”) in an aggregate amount not to exceed $2,000,000 at any time
outstanding;

provided, that, immediately prior to the incurrence of any Indebtedness of a
Group Member (that is not a Loan Party) which is owed to a Loan Party, the
amount of unrestricted cash and Cash Equivalents of the Loan Parties held at
such time in Deposit Accounts or Securities Accounts maintained with the
Administrative Agent (or an Affiliate thereof) or subject to a Control Agreement
in favor of the Administrative Agent shall be at least 70% of the aggregate
amount of cash and Cash Equivalents of the Group Members.

7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

(a) Liens for taxes not yet delinquent or that are being contested in good faith
by appropriate proceedings; provided that adequate reserves with respect thereto
are maintained on the books of the applicable Group Member in conformity with
GAAP;

(b) carriers’, warehousemen’s, landlord’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings or with respect to which the failure to
make payment would not reasonably be expected to result in a liability in excess
of $500,000 in the aggregate;

(c) (i) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation; and (ii) pledges
or deposits securing liability for reimbursement or indemnification obligations
of (including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, liability or other
insurance to Hortonworks or any Subsidiary;

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business (other than for indebtedness or any Liens arising
under ERISA);

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Group Member;

(f) Liens in existence on the date hereof listed on Schedule 7.3(f); provided
that (i) no such Lien is spread to cover any additional property after the
Closing Date, (ii) the amount of Indebtedness secured or benefitted thereby is
not increased, except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
therewith, (iii) the direct or any contingent obligor with respect thereto is
not changed, and (iv) any renewal or extension of the obligations secured
thereby is permitted by Section 7.2(d);

 

63



--------------------------------------------------------------------------------

(g) Liens securing Indebtedness incurred pursuant to Section 7.2(e) to finance
the acquisition of fixed or capital assets; provided that (i) such Liens shall
be created substantially simultaneously with the acquisition of such fixed or
capital assets (or in connection with a prior financing with a common creditor),
(ii) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and any other property financed by a common
creditor, and (iii) except as permitted by Section 7.2(e), the amount of
Indebtedness secured thereby is not increased;

(h) Liens created pursuant to the Security Documents;

(i) (i) any interest or title of a lessor or licensor under any lease or license
entered into by a Group Member in the ordinary course of its business and
covering only the assets so leased or licensed, and (ii) non-exlusive licenses
of Intellectual Property issued in the ordinary course of business;

(j) judgment Liens that do not constitute a Default or an Event of Default under
Section 8.1(h) of this Agreement, including notices of lis pendens and other
similar actions related to litigation or other controversies;

(k) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash, Cash Equivalents, securities, commodities and other funds
on deposit in one or more accounts maintained by a Group Member, in each case
arising in the ordinary course of business in favor of banks, other depositary
institutions, securities or commodities intermediaries or brokerages with which
such accounts are maintained securing amounts contemplated by Section 7.2(g) or
that are otherwise owing to such banks or financial institutions with respect to
cash management and operating account management or are arising under
Section 4-208 or 4-210 of the UCC on items in the course of collection (or any
analogous provisions under foreign (non-U.S.) law);

(l) (i) cash deposits and liens on cash and Cash Equivalents pledged to secure
Indebtedness permitted under Section 7.2(f), (ii) Liens securing reimbursement
obligations with respect to letters of credit permitted by Section 7.2(f) that
encumber documents and other property relating to such letters of credit, and
(iii) Liens securing Obligations under any Specified Swap Agreements permitted
by Section 7.2(i);

(m) Liens on property of a Person existing at the time such Person is acquired
by, merged into or consolidated with a Group Member or becomes a Subsidiary of a
Group Member or acquired by a Group Member; provided that (i) such Liens were
not created in contemplation of such acquisition, merger, consolidation or
Investment, (ii) such Liens do not extend to any assets other than those of such
Person, and (iii) the applicable Indebtedness secured by such Lien is permitted
under Section 7.2;

(n) the replacement, extension or renewal of any Lien permitted by clause (m)
above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal of the Indebtedness secured thereby (to the
extent permitted under Section 7.2);

(o) assignments of insurance or condemnation proceeds provided to landlords (or
their mortgagees) pursuant to the terms of any lease;

(p) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto; and

(q) Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to all Group Members)
$1,500,000 at any one time.

 

64



--------------------------------------------------------------------------------

7.4 Fundamental Changes. Consummate any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that:

(a) (i) any Loan Party may be merged or consolidated with or into another Loan
Party (provided that if such transaction involves the Borrower, the Borrower is
the surviving entity); and (ii) any Subsidiary that is not a Loan Party may be
merged or consolidated with or into (A) another Subsidiary that is not a Loan
Party or (B) a Loan Party (provided that a Loan Party is the surviving entity);

(b) any Subsidiary of Hortonworks may Dispose of any or all of its assets
(i) pursuant to any liquidation or other transaction that results in the assets
of such Subsidiary being transferred to the Borrower or any other Group Member
(provided that (A) if the transferor Subsidiary is a Loan Party then the
transferee Subsidiary shall be a Loan Party and (B) if the transferor Subsidiary
is a wholly-owned Subsidiary then the transferee Subsidiary shall be a
wholly-owned Subsidiary), or (ii) pursuant to a Disposition permitted by
Section 7.5; and

(c) any Investment expressly permitted by Section 7.8 may be structured as a
merger, consolidation or amalgamation.

7.5 Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary of Hortonworks, issue
or sell any shares of such Subsidiary’s Capital Stock to any Person, except:

(a) Dispositions of surplus, obsolete or worn out property in the ordinary
course of business;

(b) Dispositions of Inventory in the ordinary course of business;

(c) Dispositions permitted by Section 7.4(a) or clause (i) of Section 7.4(b);

(d) the sale or issuance of the Capital Stock of any Subsidiary of Hortonworks
(i) to the Borrower, any other Loan Party, another Subsidiary, or in order to
qualify members of the governing body of such Subsidiary (if required by
applicable law), or (ii) in connection with any transaction that does not result
in a Change of Control;

(e) the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of this Agreement or the other Loan Documents;

(f) (i) the non-exclusive licensing of patents, trademarks, copyrights, and
other Intellectual Property rights in the ordinary course of business, and (ii)
the dedication to public use of Intellectual Property rights in the ordinary
course of business;

(g) the Disposition of property (i) from any Loan Party to any other Loan Party,
and (ii) from any Group Member (which is not a Loan Party) to any other Group
Member;

(h) Dispositions of property subject to a Casualty Event;

 

65



--------------------------------------------------------------------------------

(i) (i) leases or subleases of Real Property, and (ii) the granting, creation or
existence of a Permitted Lien;

(j) the sale or discount without recourse of accounts receivable arising in the
ordinary course of business in connection with the compromise or collection
thereof; provided that any such sale or discount is undertaken in accordance
with Section 6.3(b);

(k) (i) any abandonment, cancellation, non-renewal or discontinuance of use or
maintenance of Intellectual Property (or rights relating thereto) of any Group
Member that the Borrower determines in good faith is desirable in the conduct of
its business and not materially disadvantageous to the interests of the Lenders,
and (ii) the settlement, release or surrender of other claims in the ordinary
course of business; and

(l) Dispositions of other property having a fair market value not to exceed
$1,000,000 in the aggregate for any fiscal year of the Borrower; provided that
at the time of any such Disposition, no Event of Default shall have occurred and
be continuing or would result from such Disposition.

provided, however, that any Disposition made pursuant to this Section 7.5 (other
than in respect of Dispositions pursuant to 7.5(f)(ii)) shall be made in good
faith on an arm’s length basis for fair value (as reasonably determined by the
Borrower).

7.6 Restricted Payments. Make any payment or prepayment of principal of,
premium, if any, or interest on, or redemption, purchase, retirement, defeasance
(including in-substance or legal defeasance), sinking fund or similar payment
with respect to, any Subordinated Indebtedness, pay any Deferred Payment
Obligations, declare or pay any dividend (other than dividends payable solely in
common stock of the Person making such dividend) on, or make any payment on
account of, or set apart assets for a sinking or other analogous fund for, the
purchase, redemption, defeasance, retirement or other acquisition of, any
Capital Stock of any Group Member, whether now or hereafter outstanding, or make
any other distribution in respect thereof, either directly or indirectly,
whether in cash or property or in obligations of any Group Member (collectively,
“Restricted Payments”), except that:

(a) any Group Member (other than Hortonworks) may make Restricted Payments to
its equityholders on a ratable basis;

(b) each Loan Party may purchase Capital Stock from present or former directors,
officers or employees of any Group Member (or their respective spouses, former
spouses, successors, executors, administrators, heirs, legatees or
distributees); provided that (i) the aggregate amount of payments made under
this clause (b) shall not exceed 1,000,000 during any fiscal year of
Hortonworks, and (ii) no Event of Default shall have occurred and be continuing
or would result therefrom;

(c) each Group Member may purchase, redeem or otherwise acquire Capital Stock
issued by it with the proceeds received from the substantially concurrent issue
of new shares of its Capital Stock (other than Disqualified Stock); provided
that any such issuance is otherwise permitted hereunder (including by
Section 7.5(d));

(d) (i) each Group Member may make repurchases of Capital Stock deemed to occur
upon exercise of stock options or warrants if such repurchased Capital Stock
represents a portion of the exercise price of such options or warrants, and (ii)
repurchases of Capital Stock deemed to occur upon the withholding of a portion
of the Capital Stock granted or awarded to a current or former officer,
director, employee or consultant to pay for the taxes payable by such Person
upon such grant or award (or upon vesting thereof);

 

66



--------------------------------------------------------------------------------

(e) each Group Member may deliver its Capital Stock (other than Disqualified
Stock) upon conversion of any convertible Indebtedness having been issued by any
such Group Member; provided that such Indebtedness is otherwise permitted by
Section 7.2;

(f) to the extent constituting Subordinated Indebtedness, payments on
intercompany Indebtedness owing between or among Group Members to the extent
permitted by the applicable subordination agreement; and

(g) the Group Members may make payments in respect of Deferred Payment
Obligations so long as (x) immediately before and immediately after giving
effect to any payment, no Default or Event of Default shall have occurred and be
continuing and (y) immediately after giving effect to payment, the Group Members
shall be in compliance with each of the covenants set forth in Section 7.1,
which give effect, on a Pro Forma Basis, to such payment; provided that the
Group Members shall be permitted to make payments of up to $250,000 in the
aggregate of Deferred Purchase Obligations without restriction.

7.7 [Reserved].

7.8 Investments. Make any advance, loan, extension of credit (by way of
guarantee or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:

(a) extensions of trade credit in the ordinary course of business;

(b) Investments in cash (including demand deposit accounts) and Cash
Equivalents;

(c) Guarantee Obligations permitted by Section 7.2;

(d) loans and advances to employees of any Group Member in the ordinary course
of business (including for travel, entertainment and relocation expenses) in an
aggregate amount for all Group Members not to exceed $100,000 at any one time
outstanding;

(e) Investments which are required in order to maintain a minimum net capital
requirement or as may otherwise be required by applicable law; provided that any
such cash Investments shall not to exceed $500,000 per fiscal year;

(f) intercompany Investments by (i) any Group Member in a Loan Party; (ii) any
Group Member (which is not a Loan Party) in any other Group Member (which is not
a Loan Party); and (iii) so long as no Default or Event of Default shall have
occurred and be continuing immediately before and after giving effect thereto,
any Loan Party to Group Member (which is not a Loan Party); provided that with
respect to Investments made in reliance upon this clause (iii) (A) the aggregate
amount of all such Investments (including, without limitation, transactions
contemplated by Section 7.2(b)(iii)) shall not exceed $25,000,000 in any fiscal
year and (B) such Investments (together with transactions contemplated by
Section 7.2(b)(iii)) shall not to exceed the amount necessary to fund the
current operating expenses, working capital requirements and start-up and
build-out costs of such Group Member (which is not a Loan Party) (taking into
account their revenue from other sources);

 

67



--------------------------------------------------------------------------------

(g) Investments in the ordinary course of business consisting of endorsements of
negotiable instruments for collection or deposit;

(h) Investments received in settlement of amounts due to any Group Member
effected in the ordinary course of business or owing to such Group Member as a
result of Insolvency Proceedings involving an account debtor or upon the
foreclosure or enforcement of any Lien in favor of such Group Member;

(i) Investments held by any Person as of the date such Person is acquired in
connection with a Permitted Acquisition, provided that (A) such Investments were
not made, in any case, by such Person in connection with, or in contemplation
of, such Permitted Acquisition, and (B) with respect to any such Person which
becomes a Loan Party as a result of such Permitted Acquisition, a Loan Party
remains the only holder of such Investment;

(j) in addition to Investments otherwise expressly permitted by this Section,
Investments by the Group Members the aggregate amount of all of which
Investments (valued at cost) does exceed $1,000,000 during any fiscal year of
the Borrower;

(k) prepaid expenses and deposits made to secure the performance of leases,
licenses or obligations arising in the ordinary course of business, and other
deposits made in connection with the incurrence of Liens permitted under
Section 7.3;

(l) Investments arising in connection with Specified Swap Contracts;

(m) promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.5, to the extent not exceeding the
limits specified therein with respect to the receipt of non-cash consideration
in connection with such Dispositions; and

(n) purchases or other acquisitions by any Group Member of the Capital Stock in
a Person that, upon the consummation thereof, will be a Subsidiary (including as
a result of a merger or consolidation) or all or substantially all of the assets
of, or assets constituting one or more business units of, any Person (each, a
“Permitted Acquisition”); provided that, with respect to each such purchase or
other acquisition:

(i) the newly-created or acquired Subsidiary (or assets acquired in connection
with such asset sale) shall be (x) in the same or a related line of business as
that conducted by the Borrower on the date hereof, or (y) in a business that is
ancillary to and in furtherance of the line of business as that conducted by the
Borrower on the date hereof;

(ii) all transactions related to such purchase or acquisition shall be
consummated in all material respects in accordance with all Requirements of Law;

(iii) no Loan Party shall, as a result of or in connection with any such
purchase or acquisition, assume or incur any direct or contingent liabilities
(whether relating to environmental, tax, litigation or other matters) that, as
of the date of such purchase or acquisition, could reasonably be expected to
result in the existence or incurrence of a Material Adverse Effect (as
reasonably determined in good faith by the Borrower);

(iv) the Borrower shall give the Administrative Agent at least five (5) Business
Days’ prior written notice of any such purchase or acquisition;

 

68



--------------------------------------------------------------------------------

(v) the Borrower shall provide to the Administrative Agent as soon as available
but in any event not later than five (5) Business Days after the execution
thereof, a copy of any executed purchase agreement or similar agreement with
respect to any such purchase or acquisition;

(vi) any such newly-created or acquired Subsidiary, or the Loan Party that is
the acquirer of assets in connection with an asset acquisition, shall comply
(within the timelines specified therein) with the requirements of Section 6.12,
except to the extent compliance with Section 6.12 is prohibited by pre-existing
Contractual Obligations or Requirements of Law binding on such Subsidiary or its
properties;

(vii) [reserved]

(viii) (x) immediately before and immediately after giving effect to any such
purchase or other acquisition, no Default or Event of Default shall have
occurred and be continuing and (y) immediately after giving effect to such
purchase or other acquisition, the Borrower and its Subsidiaries shall be in
compliance with each of the covenants set forth in Section 7.1, based upon
financial statements delivered to the Administrative Agent which give effect, on
a Pro Forma Basis, to such acquisition or other purchase;

(ix) the Borrower shall not, based upon the knowledge of the Borrower as of the
date any such acquisition or other purchase is consummated, reasonably expect
such acquisition or other purchase to result in a Default or an Event of Default
under Section 8.1(c), at any time during the term of this Agreement, as a result
of a breach of any of the financial covenants set forth in Section 7.1;

(x) no Indebtedness is assumed or incurred in connection with any such purchase
or acquisition other than Indebtedness permitted by the terms of Section 7.2(j);

(xi) such purchase or acquisition shall not constitute an Unfriendly
Acquisition;

(xii) the aggregate amount of the cash consideration paid by all Group Members
in connection with all such Permitted Acquisitions consummated from and after
the Closing Date shall not exceed $10,000,000; and

(xiii) each such Permitted Acquisition is of a Person in which the acquiror is
permitted to engage pursuant to Section 7.17;

(xiv) the Borrower shall have delivered to the Administrative Agent, at least
five Business Days prior to the date on which any such purchase or other
acquisition is to be consummated (or such later date as is agreed by the
Administrative Agent in its sole discretion), a certificate of a Responsible
Officer, in form and substance reasonably satisfactory to the Administrative
Agent, certifying that all of the requirements set forth in this definition have
been satisfied or will be satisfied on or prior to the consummation of such
purchase or other acquisition;

provided, that, immediately prior to any Investment of a Loan Party in any Group
Member (that is not a Loan Party), the amount of unrestricted cash and Cash
Equivalents of the Loan Parties held at such time in Deposit Accounts or
Securities Accounts maintained with the Administrative Agent (or an Affiliate
thereof) or subject to a Control Agreement in favor of the Administrative Agent
shall be at least 70% of the aggregate amount of cash and Cash Equivalents of
the Group Members.

 

69



--------------------------------------------------------------------------------

7.9 ERISA. The Borrower shall not, and shall not permit any of its ERISA
Affiliates to: (a) terminate any Pension Plan so as to result in any material
liability to the Borrower or any ERISA Affiliate that could reasonably be
expected to result in a Material Adverse Effect, (b) permit to exist any ERISA
Event, or any other event or condition, which presents the risk of a material
liability to any ERISA Affiliate, (c) make a complete or partial withdrawal
(within the meaning of ERISA Section 4201) from any Multiemployer Plan so as to
result in any material liability to the Borrower or any ERISA Affiliate,
(d) enter into any new Plan or modify any existing Plan so as to increase its
obligations thereunder which could result in any material liability to any
ERISA Affiliate, (e) permit the present value of all nonforfeitable accrued
benefits under any Plan (using the actuarial assumptions utilized by the PBGC
upon termination of a Plan) materially to exceed the fair market value of Plan
assets allocable to such benefits, all determined as of the most recent
valuation date for each such Plan, or (f) engage in any transaction which would
cause any obligation, or action taken or to be taken, hereunder (or the exercise
by the Administrative Agent or any Lender of any of its rights under this
Agreement, any Note or the other Loan Documents) to be a non-exempt (under a
statutory or administrative class exemption) prohibited transaction under ERISA
or Section 4975 of the Code.

7.10 Optional Payments and Modifications of Certain Preferred Stock and Debt
Instruments. (a) Amend, modify, waive or otherwise change, or consent or agree
to any amendment, modification, waiver or other change to, any of the terms of
the Preferred Stock (i) that would move to an earlier date the scheduled
redemption date or increase the amount of any scheduled redemption payment or
increase the rate or move to an earlier date any date for payment of dividends
thereon or (ii) that would be otherwise materially adverse to any Lender or any
other Secured Party; or (b) amend, modify, waive or otherwise change, or consent
or agree to any amendment, modification, waiver or other change to, any of the
terms of any Subordinated Indebtedness permitted by Section 7.2 (other than
Indebtedness pursuant to any Loan Document) that would shorten the maturity or
increase the amount of any payment of principal thereof or the rate of interest
thereon or shorten any date for payment of interest thereon or that would be
otherwise materially adverse to any Lender or any other Secured Party.

7.11 Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than any other Loan Party) unless such transaction is (a) otherwise
permitted under this Agreement, including, without limitation, (i) the payment
of customary fees and reasonable out-of-pocket costs to, and indemnities
provided on behalf of, directors, officers, and employees of a Group Member, and
(ii) reasonable employment and severance arrangements between a Group Member and
its officers and directors, (b) upon fair and reasonable terms no less favorable
(taken as a whole) to the relevant Group Member than it could reasonably be
expected to obtain in a comparable arm’s length transaction with a Person that
is not an Affiliate, or (c) disclosed on Schedule 7.11.

7.12 Sale Leaseback Transactions. Enter into any Sale Leaseback Transaction.

7.13 Swap Agreements. Enter into any Swap Agreement, except Specified Swap
Agreements which are entered into by a Group Member to (a) hedge or mitigate
risks to which such Group Member has actual exposure (other than those in
respect of Capital Stock), or (b) effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of such Group Member.

7.14 Accounting Changes. Make any change in its (a) accounting policies or
reporting practices, except as required by GAAP, or (b) fiscal year.

7.15 Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of any Loan Party to create,
incur, assume or suffer to exist

 

70



--------------------------------------------------------------------------------

any Lien upon any of its property or revenues, whether now owned or hereafter
acquired, to secure its Obligations under the Loan Documents to which it is a
party, other than (a) this Agreement and the other Loan Documents, (b) any
agreements governing any purchase money Liens or Capital Lease Obligations
otherwise permitted hereby (in which case, any prohibition or limitation shall
only be effective against the assets financed thereby), (c) customary
restrictions on the assignment of leases, licenses and other agreements, and
(d) any restriction pursuant to any document, agreement or instrument governing
or relating to any Lien permitted under Sections 7.3(c), (d), (l), (m) and (n)
or any agreement or option to Dispose any asset of any Group Member (in each
case, provided that any such restriction relates only to the assets or property
subject to such Lien or being Disposed).

7.16 Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Subsidiary of the Borrower to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or to pay any Indebtedness owed to,
any other Group Member, (b) make loans or advances to, or other Investments in,
any other Group Member, or (c) transfer any of its assets to any other Group
Member, except for such encumbrances or restrictions existing under or by reason
of (i) any restrictions existing under the Loan Documents, (ii) any restrictions
with respect to a Subsidiary imposed pursuant to an agreement that has been
entered into in connection with a Disposition of all or substantially all of the
Capital Stock or assets of such Subsidiary, (iii) customary restrictions on the
assignment of leases, licenses and other agreements, or (iv) restrictions of the
nature referred to in clause (c) above under agreements governing purchase money
liens or Capital Lease Obligations otherwise permitted hereby which restrictions
are only effective against the assets financed thereby or (v) any restriction
pursuant to any document, agreement or instrument governing or relating to any
Lien permitted under Section 7.3(c), (d), (l), (m) and (n) (provided that any
such restriction relates only to the assets or property subject to such Lien or
being Disposed).

7.17 Lines of Business. Enter into any business, either directly or through any
Subsidiary, except for those businesses in which the Borrower and its
Subsidiaries are engaged on the date of this Agreement or that are reasonably
related, ancillary or incidental thereto.

7.18 Designation of other Indebtedness. Designate any Indebtedness or
indebtedness other than the Obligations as “Designated Senior Indebtedness” or a
similar concept thereto, if applicable.

7.19 [Reserved].

7.20 Amendments to Organizational Agreements . Amend or permit any amendments to
any Loan Party’s organizational documents if such amendment, termination, or
waiver would be materially adverse (in the reasonable good faith judgment of
Hortonworks) to Administrative Agent or the Lenders.

7.21 Use of Proceeds. Use the proceeds of any Loan or extension of credit
hereunder, whether directly or indirectly, and whether immediately, incidentally
or ultimately, (a) to purchase or carry margin stock (within the meaning of
Regulation U of the Board) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose, in each case in violation of, or for a purpose which
violates, or would be inconsistent with, Regulation T, U or X of the Board;
(b) to finance an Unfriendly Acquisition; (c) to fund any activities of or
business with any individual or entity, or in any Designated Jurisdiction, that,
at the time of such funding, is the subject of Sanctions, or in any other manner
that will result in a violation by any individual or entity (including any
individual or entity participating in the transaction, whether as Lender,
Administrative Agent, or otherwise) of Sanctions (or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other individual or entity in violation of the foregoing); or (d) for any
purpose which would breach the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, or other similar legislation in other
jurisdictions.

 

71



--------------------------------------------------------------------------------

7.22 Subordinated Debt.

(a) Amendments. Amend, modify, supplement, waive compliance with, or consent to
noncompliance with, any Subordinated Debt Document, unless the amendment,
modification, supplement, waiver or consent (i) does not adversely affect the
Borrower’s or any of its Subsidiaries’, as applicable, ability to pay and
perform each of its Obligations at the time and in the manner set forth herein
and in the other Loan Documents and is not otherwise adverse to the
Administrative Agent and the Lenders, and (ii) is in compliance with the
subordination provisions therein and any subordination agreement with respect
thereto in favor of the Administrative Agent and the Lenders.

(b) Payments. Make any voluntary or optional payment, prepayment or repayment
on, redemption, exchange or acquisition for value of, or any sinking fund or
similar payment with respect to, any Subordinated Debt, except as permitted by
the subordination provisions in the applicable Subordinated Debt Documents and
any subordination agreement with respect thereto in favor of the Administrative
Agent and the Lenders.

7.23 Anti-Terrorism Laws. Conduct, deal in or engage in or permit any Affiliate
or agent of any Loan Party within its control to conduct, deal in or engage in
any of the following activities: (a) conduct any business or engage in any
transaction or dealing with any person blocked pursuant to Executive Order
No. 13224 (a “Blocked Person”), including the making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person; (b) deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to Executive Order No. 13224;
or (c) engage in on conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or the Patriot Act.

SECTION 8

EVENTS OF DEFAULT

8.1 Events of Default. The occurrence of any of the following shall constitute
an Event of Default:

(a) the Borrower shall fail to pay any amount of principal of any Loan when due
in accordance with the terms hereof; or the Borrower shall fail to pay any
amount of interest on any Loan, or any other amount payable hereunder or under
any other Loan Document, within three (3) Business Days after any such interest
or other amount becomes due in accordance with the terms hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document (i) if qualified
by materiality, shall be incorrect or misleading when made or deemed made, or
(ii) if not qualified by materiality, shall be incorrect or misleading in any
material respect when made or deemed made; or

(c) (i) any Loan Party shall default in the observance or performance of any
agreement contained in Section 5.3, Section 6.3(c), clause (i) or (ii) of
Section 6.5(a), Section 6.6(b), Section 6.8(a), Section 6.10, Section 6.16 or
Section 7 of this Agreement. (ii) an “Event of Default” under and as defined in
any Security Document shall have occurred and be continuing, or (iii) any Loan
Party shall default in the observance or performance of any agreement contained
in Section 6.1 or Section 6.2 of this Agreement, and such default shall continue
unremedied for a period of five (5) Business Days; or

 

72



--------------------------------------------------------------------------------

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days thereafter; or

(e) (i) any Group Member shall (A) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans) on the scheduled or original due date with respect thereto; (B)
default in making any payment of any interest, fees, costs or expenses on any
such Indebtedness beyond the period of grace, if any, provided in the instrument
or agreement under which such Indebtedness was created; (C) default in making
any payment or delivery under any such Indebtedness constituting a Swap
Agreement beyond the period of grace, if any, provided in such Swap Agreement;
or (D) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to (1) cause, or to permit the holder or beneficiary of, or, in the
case of any such Indebtedness constituting a Swap Agreement, counterparty under,
such Indebtedness (or a trustee or agent on behalf of such holder, beneficiary,
or counterparty) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity or (in the case of any
such Indebtedness constituting a Guarantee Obligation) to become payable or (in
the case of any such Indebtedness constituting a Swap Agreement) to be
terminated, or (2) to cause, with the giving of notice if required, any Group
Member to purchase, redeem, mandatorily prepay or make an offer to purchase,
redeem or mandatorily prepay such Indebtedness prior to its stated maturity;
provided that, unless such Indebtedness constitutes a Specified Swap Agreement,
a default, event or condition described in clauses (i)(A), (B), (C), or (D) of
this Section 8.1(e) shall not at any time constitute an Event of Default unless,
at such time, one or more defaults, events or conditions of the type described
in any of clauses (i)(A), (B), (C), or (D) of this Section 8.1(e) shall have
occurred with respect to Indebtedness, the outstanding principal amount (and, in
the case of Swap Agreements, other than Specified Swap Agreements, the Swap
Termination Value) of which, individually or in the aggregate for all such
Indebtedness, exceeds $500,000; and provided, further, that this clause (e)(i)
shall not apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the assets securing such Indebtedness, if such
sale or transfer is permitted hereunder; or (ii) any default or event of default
(however designated) shall occur with respect to any Subordinated Indebtedness
of any Loan Party; or

(f) (i) any Group Member (other than an Immaterial Subsidiary, unless such event
would reasonably be expected to have a Material Adverse Effect) shall commence
any case, proceeding or other action (a) under any Debtor Relief Law seeking to
have an order for relief entered with respect to it, or seeking to adjudicate it
a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (b) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Group Member shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Group Member (other than an Immaterial Subsidiary, unless such event
would reasonably be expected to have a Material Adverse Effect) any case,
proceeding or other action of a nature referred to in clause (i) above that
(x) results in the entry of an order for relief or any such adjudication or
appointment or (y) remains undismissed, undischarged or unbonded for a period of
60 days (provided that, during such 60 day period, no Loan shall be advanced
hereunder); or (iii) any Group Member (other than an Immaterial Subsidiary,
unless such event would reasonably be expected to have a Material Adverse
Effect) shall take any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any of the acts set forth in

 

73



--------------------------------------------------------------------------------

clause (i) or (ii) above; or (iv) any Group Member (other than an Immaterial
Subsidiary, unless such event would reasonably be expected to have a Material
Adverse Effect) shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due; or

(g) there shall occur one or more ERISA Events which individually or in the
aggregate results in or otherwise is associated with liability of any Loan Party
or any ERISA Affiliate thereof in excess of $100,000 during the term of this
Agreement; or there exists an amount of unfunded benefit liabilities (as defined
in Section 4001(a)(18) of ERISA), individually or in the aggregate for all
Pension Plans (excluding for purposes of such computation any Pension Plans with
respect to which assets exceed benefit liabilities) which exceeds $100,000; or

(h) there is entered against any Group Member (i) one or more final judgments or
orders for the payment of money involving in the aggregate a liability (not paid
or fully covered by insurance as to which the relevant insurance company has not
rejected coverage) of $500,000 or more, or (ii) one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) all such judgments or decrees shall not have been satisfied, vacated,
discharged, stayed or bonded pending appeal within 45 days from the entry
thereof; or

(i) (i) any of the Security Documents shall cease, for any reason, to be in full
force and effect (other than pursuant to the terms thereof), or any Loan Party
shall so assert, or any Lien created by any of the Security Documents shall
cease to be enforceable and of the same effect and priority purported to be
created thereby (unless (A) arising as a result of an action or omission on the
part of the Administrative Agent, or (B) the fair market value of the subject
Collateral is less than $500,000); or

(ii) there shall be commenced against any Loan Party any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets that
results in the entry of an order for any such relief that shall not have been
vacated, discharged or stayed or bonded pending appeal within 30 days from the
entry thereof; or

(iii) any court order enjoins, restrains or prevents a Loan Party from
conducting all or any material part of its business; or

(j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect (other
than in accordance with its terms) or any Loan Party shall so assert; or

(k) a Change of Control shall occur; or

(l) any of the Governmental Approvals shall have been (i) revoked, rescinded,
suspended, modified in an adverse manner or not renewed in the ordinary course
for a full term or (ii) subject to any decision by a Governmental Authority that
designates a hearing with respect to any applications for renewal of any of the
Governmental Approvals or that could result in the Governmental Authority taking
any of the actions described in clause (i) above, and such decision or such
revocation, rescission, suspension, modification or nonrenewal (x) has, or could
reasonably be expected to have, a Material Adverse Effect, or (y) materially
adversely affects the legal qualifications of any Group Member to hold any
material Governmental Approval in any applicable jurisdiction and such
revocation, rescission, suspension, modification or nonrenewal could reasonably
be expected to materially adversely affect the status of or legal qualifications
of any Group Member to hold any material Governmental Approval in any other
jurisdiction; or

 

74



--------------------------------------------------------------------------------

(m) any Loan Document not otherwise referenced in Section 8.1(i) or (j), at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or the Discharge of Obligations, ceases to be
in full force and effect; or any Loan Party or any other Person contests in any
manner the validity or enforceability of any Loan Document; or any Loan Party
denies that it has any or any further liability or obligation under any Loan
Document to which it is a party, or purports to revoke, terminate or rescind any
such Loan Document.

8.2 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) if such event is an Event of Default specified in clause (i) or (ii) of
paragraph (f) of Section 8.1 with respect to the Borrower, the Commitments shall
immediately terminate automatically and the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents shall automatically immediately become due and payable, and

(b) if such event is any other Event of Default, any of the following actions
may be taken: (i) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower declare the Revolving Commitments to be
terminated forthwith, whereupon the Revolving Commitments shall immediately
terminate; (ii) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower, declare the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents to be due and payable forthwith, whereupon the same shall immediately
become due and payable; (iii) any Cash Management Bank may terminate any Cash
Management Agreement then outstanding and declare all Obligations then owing by
the Group Members under any such Cash Management Agreements then outstanding to
be due and payable forthwith, whereupon the same shall immediately become due
and payable; and (iv) the Administrative Agent may exercise on behalf of itself,
any Cash Management Bank and the Lenders all rights and remedies available to
it, any such Cash Management Bank and the Lenders under the Loan Documents.

In addition, to the extent elected by any applicable Cash Management Bank after
the occurrence and during the continuance of an Event of Default, the Borrower
shall also cash collateralize the amount of any Obligations in respect of Cash
Management Services then outstanding, which cash collateralized amounts shall be
applied by the Administrative Agent to the payment of all such outstanding Cash
Management Services, and any unused portion thereof remaining after all such
Cash Management Services shall have been fully paid and satisfied in full shall
be applied by the Administrative Agent to repay other Obligations of the Loan
Parties hereunder and under the other Loan Documents in accordance with the
terms of Section 8.3.

(c) Subject to Section 9.10 and Section 10.16, after all such Cash Management
Agreements shall have been terminated, expired or fully drawn upon, as
applicable and all other Obligations of the Borrower and the other Loan Parties
(including any such Obligations arising in connection with Cash Management
Services) shall have been paid in full, the balance, if any, of the funds having
been so cash collateralized shall be returned to the Borrower (or such other
Person as may be lawfully entitled thereto). Except as expressly provided above
in this Section, presentment, demand, protest and all other notices of any kind
are hereby expressly waived by the Borrower.

 

75



--------------------------------------------------------------------------------

8.3 Application of Funds. After the exercise of remedies provided for in
Section 8.2, any amounts received by the Administrative Agent on account of the
Obligations shall be applied by the Administrative Agent in the following order:

First, to the payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest but
including any Collateral-Related Expenses, fees, charges and disbursements of
counsel to the Administrative Agent and amounts payable under Sections 2.19 and
2.20 (including interest thereon)) payable to the Administrative Agent, in its
capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts payable to the Lenders, any Qualified Counterparty
and any applicable Cash Management Bank (in its respective capacity as a
provider of Cash Management Services), and the documented out-of-pocket fees,
charges and disbursements of counsel to the respective Lenders, and amounts
payable under Sections 2.19 and 2.20), in each case, ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

Third, to the payment of that portion of the Obligations constituting accrued
and unpaid interest in respect of any Cash Management Services and to payment of
premiums and other fees (including any interest thereon) under any Specified
Swap Agreements and any Cash Management Agreements, in each case, ratably among
the Lenders, any applicable Cash Management Bank (in its respective capacity as
a provider of Cash Management Services), and any Qualified Counterparties, in
each case, ratably among them in proportion to the respective amounts described
in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, and settlement amounts, payment amounts and other
termination payment obligations under any Specified Swap Agreements and Cash
Management Agreements, in each case, ratably among the Lenders, any applicable
Cash Management Bank (in its respective capacity as a provider of Cash
Management Services), and any applicable Qualified Counterparties, in each case,
ratably among them in proportion to the respective amounts described in this
clause Fourth and payable to them;

Fifth, for the account of any applicable Qualified Counterparty and any
applicable Cash Management Bank, to cash collateralize Obligations arising under
any then outstanding Specified Swap Agreements and Cash Management Services, in
each case, ratably among them in proportion to the respective amounts described
in this clause Fifth payable to them;

Sixth, to the payment of all other Obligations of the Loan Parties that are then
due and payable to the Administrative Agent and the other Secured Parties on
such date, in each case, ratably among them in proportion to the respective
aggregate amounts of all such Obligations described in this clause Sixth and
payable to them;

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full (excluding, for this purpose, any Obligations which have been cash
collateralized in accordance with the terms hereof), to the Borrower or as
otherwise required by Law.

Notwithstanding the foregoing, no Excluded Swap Obligation of any Guarantor
shall be paid with amounts received from such Guarantor or from any Collateral
in which such Guarantor has granted to the Administrative Agent a Lien (for the
ratable benefit of the Secured Parties) pursuant to the Guarantee and Collateral
Agreement; provided, however, that each party to this Agreement hereby
acknowledges and agrees that appropriate adjustments shall be made by the
Administrative Agent (which adjustments shall

 

76



--------------------------------------------------------------------------------

be controlling in the absence of manifest error) with respect to payments
received from other Loan Parties to preserve the allocation of such payments to
the satisfaction of the Obligations in the order otherwise contemplated in this
Section 8.3.

SECTION 9

THE ADMINISTRATIVE AGENT

9.1 Appointment and Authority.

(a) Each of the Lenders hereby irrevocably appoints SVB to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

(b) The provisions of Section 9 are solely for the benefit of the Administrative
Agent, the Lenders and neither the Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions. Notwithstanding
any provision to the contrary elsewhere in this Agreement, the Administrative
Agent shall not have any duties or obligations, except those expressly set forth
herein and in the other Loan Documents, or any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Administrative Agent. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

(c) The Administrative Agent shall also act as the collateral agent under the
Loan Documents, and each of the Lenders (in their respective capacities as a
Lender and, as applicable, Qualified Counterparty and provider of Cash
Management Services) hereby irrevocably (i) authorizes the Administrative Agent
to enter into all other Loan Documents, as applicable, including the Guarantee
and Collateral Agreement and any Subordination Agreements, and (ii) appoints and
authorizes the Administrative Agent to act as the agent of the Secured Parties
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. The
Administrative Agent, as collateral agent and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.2
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights and
remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Section 9 and Section 10
(including Section 9.7, as though such co-agents, sub-agents and
attorneys-in-fact were the collateral agent under the Loan Documents) as if set
forth in full herein with respect thereto. Without limiting the generality of
the foregoing, the Administrative Agent is further authorized on behalf of all
the Lenders, without the necessity of any notice to or further consent from the
Lenders, from time to time to take any action, or permit the any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent to take
any action, with respect to any Collateral or the Loan Documents which may be
necessary to perfect and maintain perfected the Liens upon any Collateral
granted pursuant to any Loan Document.

9.2 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or

 

77



--------------------------------------------------------------------------------

more sub-agents appointed by the Administrative Agent. The Administrative Agent
and any such sub-agent may perform any and all of its duties and exercise its
rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Section shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the Facilities provided for herein as well as activities as the Administrative
Agent. The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub agents.

9.3 Exculpatory Provisions. The Administrative Agent shall have no duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder and thereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent shall not:

(a) be subject to any fiduciary or other implied duties, regardless of whether
any Default or any Event of Default has occurred and is continuing;

(b) have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), as applicable; provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) except as expressly set forth herein and in the other Loan Documents, have
any duty to disclose, and the Administrative Agent shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by any Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.2 and 10.1), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 5.1,
Section 5.2 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

78



--------------------------------------------------------------------------------

9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Administrative
Agent may consult with legal counsel (who may be counsel for any of the Loan
Parties), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. The Administrative Agent may
deem and treat the payee of any Note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders (or such other number or percentage of
Lenders as shall be provided for herein or in the other Loan Documents) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or such other number or percentage of Lenders as shall
be provided for herein or in the other Loan Documents), and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and all future holders of the Loans.

9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice in writing from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action or refrain from taking such action with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

9.6 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys in fact or affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereafter taken, including any review of the affairs of a Group Member or
any Affiliate of a Group Member, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties, and based on such documents and information as it has
deemed appropriate, made its own appraisal of, and investigation into, the
business, operations, property, financial and other condition and
creditworthiness of the Group Members and their affiliates and made its own
credit analysis and decision to make its Loans hereunder and enter into this
Agreement. Each Lender also agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties, and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own credit analysis,
appraisals and decisions in taking or not taking

 

79



--------------------------------------------------------------------------------

action under or based upon this Agreement, the other Loan Documents or any
related agreement or any document furnished hereunder or thereunder, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Group Members and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall have no duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Group Member or any Affiliate
of a Group Member that may come into the possession of the Administrative Agent
or any of its officers, directors, employees, agents, attorneys in fact or
affiliates.

9.7 Indemnification. Each of the Lenders agrees to indemnify each of the
Administrative Agent and each of its Related Parties in its capacity as such (to
the extent not reimbursed by the Borrower or any other Loan Party and without
limiting the obligation of the Borrower or any other Loan Party to do so)
according to its Aggregate Exposure Percentage in effect on the date on which
indemnification is sought under this Section 9.7 (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, in accordance with its Aggregate Exposure
Percentage immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against the Administrative Agent or such other Person in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by the Administrative Agent or such other Person under or in connection
with any of the foregoing and any other amounts not reimbursed by the Borrower
or such other Loan Party; provided that no Lender shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements that are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted primarily from the Administrative Agent’s or such other
Person’s gross negligence or willful misconduct. The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder.

9.8 Agent in Its Individual Capacity. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.9 Successor Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that in no event
shall any such successor Administrative Agent be a Defaulting Lender. Whether or
not a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

80



--------------------------------------------------------------------------------

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Secured Parties under any of the Loan
Documents, the retiring or removed Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed and such collateral security is assigned to such successor
Administrative Agent) and (ii) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of
Section 9 and Section 10.5 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as the
Administrative Agent.

9.10 Collateral and Guaranty Matters.

(a) The Lenders irrevocably authorize the Administrative Agent, at its option
and in its discretion,

(i) to release any Lien on any Collateral or other property granted to or held
by the Administrative Agent under any Loan Document (i) upon the Discharge of
Obligations (other than (A) contingent indemnification obligations, and (B)
Obligations arising under Cash Management Agreements and Specified Swap
Agreements), (ii) that is sold or otherwise disposed of or to be sold or
otherwise disposed of as part of or in connection with any sale or other
disposition permitted hereunder or under any other Loan Document, or
(iii) subject to Section 10.1, if approved, authorized or ratified in writing by
the Required Lenders;

(ii) to subordinate any Lien on any Collateral or other property granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Sections 7.3(g), (i), (m) or (n); and

 

81



--------------------------------------------------------------------------------

(iii) to release any Guarantor from its obligations under the Guarantee and
Collateral Agreement if such Person ceases to be a Subsidiary as a result of a
transaction permitted under the Loan Documents.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the guaranty pursuant to this Section
9.10.

(b) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

(c) Notwithstanding anything contained in any Loan Document, no Secured Party
shall have any right individually to realize upon any of the Collateral or to
enforce any guaranty of the Obligations (including any such guaranty provided by
the Guarantors pursuant to the Guarantee and Collateral Agreement), it being
understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Administrative Agent on behalf of the
Secured Parties in accordance with the terms thereof; provided that, for the
avoidance of doubt, in no event shall a Secured Party be restricted hereunder
from filing a proof of claim on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law or any other
judicial proceeding. In the event of a foreclosure by the Administrative Agent
on any of the Collateral pursuant to a public or private sale or other
disposition, the Administrative Agent or any Secured Party may be the purchaser
or licensor of any or all of such Collateral at any such sale or other
disposition, and the Administrative Agent, as agent for and representative of
such Secured Party (but not any Lender or Lenders in its or their respective
individual capacities unless the Required Lenders shall otherwise agree in
writing) shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such public sale, to use and apply any of the Obligations as a credit on
account of the purchase price for any Collateral payable by the Administrative
Agent on behalf of the Secured Parties at such sale or other disposition. Each
Secured Party, whether or not a party hereto, will be deemed, by its acceptance
of the benefits of the Collateral and of the guarantees of the Obligations
provided by the Loan Parties under the Guarantee and Collateral Agreement, to
have agreed to the foregoing provisions. In furtherance of the foregoing, and
not in limitation thereof, no Specified Swap Agreement and no Cash Management
Agreement, the Obligations under which constitute Obligations, will create (or
be deemed to create) in favor of any Secured Party that is a party thereto any
rights in connection with the management or release of any Collateral or of the
Obligations of any Loan Party under any Loan Document except as expressly
provided herein or in the Guarantee and Collateral Agreement. By accepting the
benefits of the Collateral and of the guarantees of the Obligations provided by
the Loan Parties under the Guarantee and Collateral Agreement, any Secured Party
that is a Cash Management Bank or a Qualified Counterparty shall be deemed to
have appointed the Administrative Agent to serve as administrative agent and
collateral agent under the Loan Documents and to have agreed to be bound by the
Loan Documents as a Secured Party thereunder, subject to the limitations set
forth in this paragraph.

9.11 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the

 

82



--------------------------------------------------------------------------------

Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated), by intervention in such proceeding
or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable to have the claims of the Lenders and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders and the Administrative
Agent under Sections 2.9 and 10.5) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.9 and 10.5.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

9.12 [Reserved].

9.13 Cash Management Bank and Qualified Counterparty Reports. Each Cash
Management Bank and each Qualified Counterparty agrees to furnish to the
Administrative Agent, as frequently as the Administrative Agent may reasonably
request, with a summary of all Obligations in respect of Cash Management
Services and/or Specified Swap Agreements, as applicable, due or to become due
to such Cash Management Bank or Qualified Counterparty, as applicable. In
connection with any distributions to be made hereunder, the Administrative Agent
shall be entitled to assume that no amounts are due to any Cash Management Bank
or Qualified Counterparty (in its capacity as a Cash Management Bank or
Qualified Counterparty and not in its capacity as a Lender) unless the
Administrative Agent has received written notice thereof from such Cash
Management Bank or Qualified Counterparty and if such notice is received, the
Administrative Agent shall be entitled to assume that the only amounts due to
such Cash Management Bank or Qualified Counterparty on account of Cash
Management Services or Specified Swap Agreements are set forth in such notice.

9.14 Survival. This Section 9 shall survive the Discharge of Obligations.

SECTION 10

MISCELLANEOUS

10.1 Amendments and Waivers.

(a) Neither this Agreement, any other Loan Document, nor any terms hereof or
thereof may be amended, supplemented or modified except in accordance with the
provisions of this Section 10.1. The Required Lenders and each Loan Party party
to the relevant Loan Document may, or,

 

83



--------------------------------------------------------------------------------

with the written consent of the Required Lenders, the Administrative Agent and
each Loan Party party to the relevant Loan Document may, from time to time,
(i) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (ii) waive, on
such terms and conditions as the Required Lenders or the Administrative Agent,
as the case may be, may specify in such instrument, any of the requirements of
this Agreement or the other Loan Documents or any Default or Event of Default
and its consequences; provided that no such waiver and no such amendment,
supplement or modification shall (A) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, reduce the stated rate of any
interest or fee payable hereunder (except that any amendment or modification of
defined terms used in the financial covenants in this Agreement shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (A)) or extend the scheduled date of any payment thereof, or increase the
amount or extend the expiration date of any Lender’s Revolving Commitment, in
each case, without the written consent of each Lender directly affected thereby;
(B) eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender; (C) reduce any percentage specified
in the definition of Required Lenders, consent to the assignment or transfer by
the Borrower of any of its rights and obligations under this Agreement and the
other Loan Documents, release all or substantially all of the Collateral or
release all or substantially all of the Guarantors from their obligations under
the Guarantee and Collateral Agreement, in each case without the written consent
of all Lenders; (D) amend, modify or waive the pro rata requirements of
Section 2.18 in a manner that adversely affects Revolving Lenders without the
written consent of each Revolving Lender; (E) [reserved]; (F) amend, modify or
waive any provision of Section 9 without the written consent of the
Administrative Agent; (G) [reserved]; (H) [reserved] (I) (i) amend or modify the
application of payments set forth in Section 8.3 in a manner that adversely
affects Lenders without the written consent of the Required Lenders, or
(ii) amend or modify the application of payments provisions set forth in
Section 8.3 in a manner that adversely affects, any Cash Management Bank or any
Qualified Counterparty, as applicable, without the written consent of such Cash
Management Bank or any such Qualified Counterparty, as applicable. Any such
waiver and any such amendment, supplement or modification shall apply equally to
each of the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent, each Cash Management Bank, each Qualified Counterparty,
and all future holders of the Loans. In the case of any waiver, the Loan
Parties, the Lenders and the Administrative Agent shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured during the period
such waiver is effective; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.

(b) Notwithstanding anything to the contrary contained in Section 10.1(a) above,
in the event that the Borrower requests that this Agreement or any of the other
Loan Documents be amended or otherwise modified in a manner which would require
the consent of all of the Lenders and such amendment or other modification is
agreed to by the Borrower, the Required Lenders and the Administrative Agent,
then, with the consent of the Borrower, the Administrative Agent and the
Required Lenders, this Agreement or such other Loan Document may be amended
without the consent of the Lender or Lenders who are unwilling to agree to such
amendment or other modification (each, a “Minority Lender”), to provide for:

(i) the termination of the Commitment of each such Minority Lender;

(ii) the assumption of the Loans and Commitment of each such Minority Lender by
one or more Replacement Lenders pursuant to the provisions of Section 2.23; and

(iii) the payment of all interest, fees and other obligations payable or accrued
in favor of each Minority Lender and such other modifications to this Agreement
or to such Loan Documents as the Borrower, the Administrative Agent and the
Required Lenders may determine to be appropriate in connection therewith.

 

84



--------------------------------------------------------------------------------

(c) Notwithstanding any provision herein to the contrary, this Agreement may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent, and the Borrower, (i) to add one or more
additional credit or term loan facilities to this Agreement and to permit all
such additional extensions of credit and all related obligations and liabilities
arising in connection therewith and from time to time outstanding thereunder to
share ratably (or on a basis subordinated to the existing facilities hereunder)
in the benefits of this Agreement and the other Loan Documents with the
obligations and liabilities from time to time outstanding in respect of the
existing facilities hereunder, and (ii) in connection with the foregoing, to
permit, as deemed appropriate by the Administrative Agent and approved by the
Required Lenders, the Lenders providing such additional credit facilities to
participate in any required vote or action required to be approved by the
Required Lenders.

(d) Notwithstanding any provision herein to the contrary, any Cash Management
Agreement may be amended or otherwise modified by the parties thereto in
accordance with the terms thereof without the consent of the Administrative
Agent or any Lender.

(e) Notwithstanding any provision herein or in any other Loan Document to the
contrary, no Cash Management Bank and no Qualified Counterparty shall have any
voting or approval rights hereunder (or be deemed a Lender) solely by virtue of
its status as the provider or holder of Cash Management Services or Specified
Swap Agreements or Obligations owing thereunder, nor shall the consent of any
such Cash Management Bank or Qualified Counterparty, as applicable, be required
for any matter, other than in their capacities as Lenders, to the extent
applicable.

(f) The Administrative may, with the consent of the Borrower only, amend, modify
or supplement this Agreement or any of the Loan Documents to cure any omission,
mistake or defect.

10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by facsimile or
electronic mail), and, unless otherwise expressly provided herein, shall be
deemed to have been duly given or made when delivered, or three Business Days
after being deposited in the mail, postage prepaid, or, in the case of facsimile
or electronic mail notice, when received, addressed as follows in the case of
the Borrower and the Administrative Agent, and as set forth in an administrative
questionnaire delivered to the Administrative Agent in the case of the Lenders,
or to such other address as may be hereafter notified by the respective parties
hereto:

 

  Borrower:   

Hortonworks, Inc.

5470 Great America Parkway

Santa Clara, CA 95054

Attention: Dan Bradford, Vice President, Finance

Facsimile No.: 

Telephone No.:

E-Mail:

Website URL: www.hortonworks.com

 

85



--------------------------------------------------------------------------------

    

with a copy to:

 

Hortonworks, Inc.

5470 Great America Parkway

Santa Clara, CA 95054

Attention: Tim Ruehle, Senior Director, Accounting

Facsimile No.: 

Telephone No.:

E-Mail:

  Administrative Agent:   

Silicon Valley Bank

2400 Hanover Street

Palo Alto, CA 94304

Attention: Brian Fitzpatrick

E-Mail:

  with a copy to:   

Silicon Valley Bank

555 Mission Street, Suite 900

San Francisco, CA 94105

Attention: Laura Gentile

E-Mail:

 

Riemer & Braunstein, LLP


3 Center Plaza


Boston, Massachusetts 02108


Attn.: Charles W. Stavros, Esq.


Facsimile No.: 

E-mail: 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

(a) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including email and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices to any Lender pursuant to
Section 2 unless otherwise agreed by the Administrative Agent and the applicable
Lender. The Administrative Agent or the Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an email address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgment); and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its email address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient.

 

86



--------------------------------------------------------------------------------

(b) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

(c) (i) Each Loan Party agrees that the Administrative Agent may, but shall not
be obligated to, make the Communications (as defined below) available to the
other Lenders by posting the Communications on the Platform.

(i) (ii) The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower or the
other Loan Parties, any Lender or any other Person or entity for damages of any
kind, including direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of the Borrower’s, any Loan Party’s or the Administrative Agent’s transmission
of communications through the Platform. “Communications” means, collectively,
any notice, demand, communication, information, document or other material
provided by or on behalf of any Loan Party pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Administrative
Agent or any Lender by means of electronic communications pursuant to this
Section, including through the Platform.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the Facilities, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents, or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) [reserved] (iii) all out-of-pocket
expenses incurred by the Administrative Agent or any Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent or any
Lender, in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

 

87



--------------------------------------------------------------------------------

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower or any other Loan Party) other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Materials of Environmental Concern on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction. This Section 10.5(b)
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails indefeasibly to pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof)
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent) or such Related Party,
as the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender); provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity. The obligations of the Lenders under this paragraph (c) are subject to
the provisions of Sections 2.1, 2.4 and 2.20(e).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan, or the use of the
proceeds thereof. No Indemnitee referred to in paragraph (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

 

88



--------------------------------------------------------------------------------

(e) Payments. All amounts due under this Section shall be payable promptly after
demand therefor.

(f) Survival. Each party’s obligations under this Section shall survive the
Discharge of Obligations.

10.6 Successors and Assigns; Participations and Assignments.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (which, for purposes of this Section
10.6, shall include any Cash Management Bank and any Qualified Counterparty,
except that neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender, and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of paragraph (b) of this
Section, (ii) by way of participation in accordance with the provisions of
Section 10.6(d), or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.6(e) (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that (in each case with respect to any Facility) any such
assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it (in each case with
respect to any Facility) or contemporaneous assignments to related Approved
Funds (determined after giving effect to such assignments) that equal at least
the amount specified in paragraph (b)(i)(B) of this Section in the aggregate or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Default or Event of Default has occurred and is continuing,
the Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.

 

89



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Default or an Event of Default has
occurred and is continuing at the time of such assignment, or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten Business Days after having received notice
thereof; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of the
Revolving Facility if such assignment is to a Person that is not a Lender with a
Commitment in respect of such Facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent any such administrative
questionnaire as the Administrative Agent may request.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust established
for, or owned and operated for the primary benefit of, a natural Person).

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Revolving Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

90



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.19, 2.20 and 10.5 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.

(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in California a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a holding company, investment vehicle or
trust established for, or owned and operated for the primary benefit of, a
natural Person, or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnities
under Sections 2.20(e) and 9.7 with respect to any payments made by such Lender
to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver which affects such Participant and for
which the consent of such Lender is required (as described in Section 10.1). The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.19 and 2.20 (subject to the requirements and limitations therein,
including the requirements under Section 2.20(f) (it being understood that the
documentation required under Section 2.20(f) shall be delivered by such
Participant to the Lender granting such participation)) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to Section
10.6(b); provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.23 as if it were an assignee under Section 10.6(b); and
(B) shall not be entitled to receive any greater payment under

 

91



--------------------------------------------------------------------------------

Sections 2.19 or 2.20, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a change in any
Requirement of Law that occurs after the Participant acquired the applicable
participation. Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 2.23 with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.7 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.18(k) as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(f) Notes. The Borrower, upon receipt by the Borrower of written notice from the
relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in Section 10.6.

(g) Representations and Warranties of Lenders. Each Lender, upon execution and
delivery hereof or upon succeeding to an interest in the Commitments or Loans,
as the case may be, represents and warrants as of the Closing Date or as of the
effective date of the applicable Assignment and Assumption that (i) it is an
Eligible Assignee; (ii) it has experience and expertise in the making of or
investing in commitments, loans or investments such as the Commitments and
Loans; and (iii) it will make or invest in its Commitments and Loans for its own
account in the ordinary course of its business and without a view to
distribution of such Commitments and Loans within the meaning of the Securities
Act or the Exchange Act, or other federal securities laws (it being understood
that, subject to the provisions of this Section 10.6, the disposition of such
Commitments and Loans or any interests therein shall at all times remain within
its exclusive control).

10.7 Adjustments; Set-off.

(a) Except to the extent that this Agreement expressly provides for payments to
be allocated to a particular Lender or to the Lenders under a particular
Facility, if any Lender (a “Benefitted Lender”) shall, at any time after the
Loans and other amounts payable hereunder shall immediately become due and
payable pursuant to Section 8.2, receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 8.1(f), or otherwise), in a greater

 

92



--------------------------------------------------------------------------------

proportion than any such payment to or collateral received by any other Lender,
if any, in respect of the Obligations owing to such other Lender, such
Benefitted Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefitted Lender to share the excess payment
or benefits of such collateral ratably with each of the Lenders; provided that
if all or any portion of such excess payment or benefits is thereafter recovered
from such Benefitted Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.

(b) Upon the occurrence and during the continuance of any Event of Default, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, without prior notice to the Borrower or any other Loan Party, any such
notice being expressly waived by the Borrower and each Loan Party, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final), in any
currency, at any time held or owing, and any other credits, indebtedness, claims
or obligations, in any currency, in each case whether direct or indirect,
absolute or contingent, matured or unmatured, at any time held or owing by such
Lender, its Affiliates or any branch or agency thereof to or for the credit or
the account of the Borrower or any other Loan Party, as the case may be, against
any and all of the obligations of the Borrower or such other Loan Party now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or its Affiliates, irrespective of whether or not such Lender or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such other Loan Party
may be contingent or unmatured or are owed to a branch, office or Affiliate of
such Lender different from the branch, office or Affiliate holding such deposit
or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender or any of its Affiliates shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.23 and, pending such payment, shall be segregated by such
Defaulting Lender or Affiliate thereof from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
or Affiliate thereof as to which it exercised such right of setoff. Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application made by such Lender or any of its Affiliates;
provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of each Lender and its Affiliates under
this Section 10.7 are in addition to other rights and remedies (including other
rights of set-off) which such Lender or its Affiliates may have.

10.8 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any Insolvency Proceeding or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by the Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the Federal
Funds Effective Rate from time to time in effect. The obligations of the Lenders
under clause (b) of the preceding sentence shall survive the Discharge of
Obligations.

 

93



--------------------------------------------------------------------------------

10.9 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Electronic Execution of Assignments.

(a) This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic mail transmission shall be effective as delivery
of a manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

(b) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

10.11 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.11, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited under or in
connection with any Insolvency Proceeding, as determined in good faith by the
Administrative Agent, then such provisions shall be deemed to be in effect only
to the extent not so limited.

10.12 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the other Loan Parties, the Administrative
Agent and the Lenders with respect to the subject matter hereof and thereof, and
there are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.

10.13 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. This Section 10.13 shall
survive the Discharge of Obligations.

10.14 Submission to Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:

 

94



--------------------------------------------------------------------------------

(a) submits to the exclusive jurisdiction of the State and Federal courts in the
Southern District of the State of New York; provided that nothing in this
Agreement shall be deemed to operate to preclude the Administrative Agent or any
Lender from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Administrative Agent or such
Lender. The Borrower expressly submits and consents in advance to such
jurisdiction in any action or suit commenced in any such court, and the Borrower
hereby waives any objection that it may have based upon lack of personal
jurisdiction, improper venue, or forum non conveniens and hereby consents to the
granting of such legal or equitable relief as is deemed appropriate by such
court. The Borrower hereby waives personal service of the summons, complaints,
and other process issued in such action or suit and agrees that service of such
summons, complaints, and other process may be made by registered or certified
mail addressed to the Borrower at the addresses set forth in Section 10.2 of
this Agreement and that service so made shall be deemed completed upon the
earlier to occur of the Borrower’s actual receipt thereof or three (3) days
after deposit in the U.S. mails, proper postage prepaid;

(b) WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ITS RIGHT TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT,
BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR
THE PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER
WITH ITS COUNSEL; and

(c) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

This Section 10.14 shall survive the Discharge of Obligations.

10.15 Acknowledgements. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) none of the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

10.16 Releases of Guarantees and Liens.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 10.1) to take any action requested by the Borrower
having the effect of releasing any Collateral or guarantee obligations (1) to
the extent necessary to permit consummation of any transaction not prohibited by
any Loan Document or that has been consented to in accordance with Section 10.1
or (2) under the circumstances described in Section 10.16(b) below.

 

95



--------------------------------------------------------------------------------

(b) At such time as the Loans and the other Obligations under the Loan Documents
(other than inchoate indemnity obligations and obligations under or in respect
of Specified Swap Agreements, to the extent no default or termination event
shall have occurred thereunder) shall have been paid in full, the Commitments
shall have been terminated, the Collateral (other than any cash collateral
securing any Specified Swap Agreements or Cash Management Services) shall be
released from the Liens created by the Security Documents and Cash Management
Agreements (other than any Cash Management Agreements used to cash collateralize
any Obligations arising in connection with Cash Management Agreements), and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Loan Party under the Security Documents and
Cash Management Agreements (other than any Cash Management Agreements used to
cash collateralize any Obligations arising in connection with Cash Management
Agreements) shall terminate, all without delivery of any instrument or
performance of any act by any Person.

10.17 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and each Lender agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
(d) to any other party hereto; (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement, or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder; (g) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the Facilities or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the Facilities; (h) with the consent of the Borrower; or (i) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section, or (y) becomes available to the Administrative Agent,
any Lender or any of their respective Affiliates on a non-confidential basis
from a source other than the Borrower. In addition, the Administrative Agent,
the Lenders, and any of their respective Related Parties, may (A) disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Administrative Agent or the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments;
and (B) use any information (not constituting Information subject to the
foregoing confidentiality restrictions) related to the syndication and
arrangement of the credit facilities contemplated by this Agreement in
connection with marketing, press releases, or other transactional announcements
or updates provided to investor or trade publications, including the placement
of “tombstone” advertisements in publications of its choice at its own expense.

Notwithstanding anything herein to the contrary, any party to this Agreement
(and any employee, representative, or other agent of any party to this
Agreement) may disclose to any and all persons, without limitation of any kind,
the tax treatment and tax structure of the transactions contemplated by this
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to it

 

96



--------------------------------------------------------------------------------

relating to such tax treatment and tax structure. However, any such information
relating to the tax treatment or tax structure is required to be kept
confidential to the extent necessary to comply with any applicable federal or
state securities laws, rules, and regulations.

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by the Borrower or any of its
Subsidiaries. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

10.18 Automatic Debits. With respect to any principal, interest, fee, or any
other cost or expense (including attorney costs of the Administrative Agent or
any Lender payable by the Borrower hereunder) due and payable to the
Administrative Agent or any Lender under the Loan Documents, the Borrower hereby
irrevocably authorizes the Administrative Agent to debit any deposit account of
the Borrower maintained with the Administrative Agent in an amount such that the
aggregate amount debited from all such deposit accounts does not exceed such
principal, interest, fee or other cost or expense. If there are insufficient
funds in such deposit accounts to cover the amount then due, such debits will be
reversed (in whole or in part, in the Administrative Agent’s sole discretion)
and such amount not debited shall be deemed to be unpaid. No such debit under
this Section 10.18 shall be deemed a set-off.

10.19 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
and each other Loan Party in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under any other Loan Document
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender from any Borrower or any other Loan Party in the Agreement
Currency, such Borrower and each other Loan Party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender, as the case may be, against such loss. If
the amount of the Agreement Currency so purchased is greater than the sum
originally due to the Administrative Agent or any Lender in such currency, the
Administrative Agent or such Lender, as the case may be, agrees to return the
amount of any excess to such Borrower or other Loan Party, as applicable (or to
any other Person who may be entitled thereto under applicable law).

10.20 Patriot Act. Each Lender and the Administrative Agent (for itself and not
on behalf of any other party) hereby notifies the Borrower and each other Loan
Party that, pursuant to the requirements of “know your customer” and
anti-money-laundering rules and regulations, including the Patriot Act, it is
required to obtain, verify and record information that identifies the Borrower
and each other Loan Party, which information includes the names and addresses
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify the Borrower and each other Loan Party in accordance
with such rules and regulations. The Borrower and each other Loan Party will,

 

97



--------------------------------------------------------------------------------

and will cause each of its Subsidiaries to, provide such information and take
such actions as are reasonably requested by the Administrative Agent or any
Lender to assist the Administrative Agent or any such Lender in maintaining
compliance with such applicable rules and regulations.

[Remainder of page left blank intentionally]

 

98



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

BORROWER: HORTONWORKS, INC. By:  

/s/ Scott Davidson

Name:   Scott Davidson Title:   Chief Financial Officer



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

SILICON VALLEY BANK,

as the Administrative Agent

By:  

/s/ Laura Gentile

Name:   Laura Gentile Title:   VP



--------------------------------------------------------------------------------

LENDERS:

SILICON VALLEY BANK,

as a Lender

By:  

/s/ Laura Gentile

Name:   Laura Gentile Title:   VP



--------------------------------------------------------------------------------

SCHEDULE 1.1A

COMMITMENTS

AND AGGREGATE EXPOSURE PERCENTAGES

REVOLVING COMMITMENTS

 

Lender    Revolving Commitment    Revolving Percentage

Silicon Valley Bank

   $30,000,000    100.000000000%

Total

   $30,000,000    100.000000000%



--------------------------------------------------------------------------------

SCHEDULE 4.4

GOVERNMENTAL APPROVALS, CONSENTS,

AUTHORIZATIONS, FILINGS AND NOTICES

N/A



--------------------------------------------------------------------------------

SCHEDULE 4.5

REQUIREMENTS OF LAW

N/A



--------------------------------------------------------------------------------

SCHEDULE 4.13

ERISA PLANS

Health Insurance (Kaiser and United Healthcare)

Dental & Vision Insurance (Guardian Dental)

401(k) (Fidelity)

Life & Disability Insurance (Mutual of Omaha)

Flexible Spending Account & Commuter Benefits (Navia)



--------------------------------------------------------------------------------

SCHEDULE 4.15

SUBSIDIARIES

 

Name

 

Jurisdiction

 

Number of Shares

of Each Class of

Equity Interests

Outstanding

 

Percentage of

Outstanding Shares
Owned

 

Outstanding

Subscriptions, Options,

Warrants, Calls, Rights

or Other Commitments

per Section 4.15

Hortonworks Australia Pty. Ltd.   Australia   100   100% Hortonworks B.V.   N/A

 

Pachydermworks, LLC

 

 

Delaware

 

 

N/A (paid-in capital)

 

 

100% Pachydermworks CV

 

 

N/A

 

Sequence IQ, Inc.

 

 

Delaware

 

 

10,000,000

 

 

100% Hortonworks, Inc.

 

 

N/A

 

Yertleworks, LLC

 

 

Delaware

 

 

N/A (paid-in capital)

 

 

100% Hortonworks, Inc.

 

 

N/A

 

Hortonworks SARL

 

 

France

 

 

300,000

 

 

100% Hortonworks B.V.

 

 

N/A

 

Hortonworks GmbH

 

 

Germany

 

 

N/A (paid-in capital)

 

 

100% Hortonworks B.V.

 

 

N/A

 

Hortonworks Kft.

 

 

Hungary

 

 

N/A (paid-in capital)

 

 

80.63% SequenceIQ, Inc.,
19.37% Hortonworks, Inc.

 

 

N/A

 

Hortonworks Data Platform India Private Limited

 

 

India

 

 

9,900 shares to Hortonworks BV; 100 shares to Pachydermworks LLC

 

 

99% Hortonworks B.V.,
1% Pachydermworks LLC

 

 

N/A

 

Hortonworks International Ltd.

 

 

Ireland

 

 

100

 

 

100% Hortonworks B.V.

 

 

N/A

 

Hortonworks Japan Co., Ltd.

 

 

Japan

 

 

300,100

 

 

100% Hortonworks B.V.

 

 

N/A

 

Hortonworks Korea Ltd.

 

 

Korea

 

 

20,000

 

 

100% Hortonworks B.V.

 

 

N/A

 

Pachydermworks, C.V.

 

 

Netherlands

 

 

N/A (paid-in capital)

 

 

99% Hortonworks, Inc.;
1% Yertleworks LLC

 

 

N/A

 

Hortonworks B.V.

 

 

Netherlands

 

 

18,000

 

 

100% Pachydermworks CV

 

 

N/A

 

Hortonworks UK Ltd.

 

 

United Kingdom

 

 

1,000,100

 

 

100% Hortonworks B.V.

 

 

N/A



--------------------------------------------------------------------------------

SCHEDULE 4.17

ENVIRONMENTAL MATTERS

N/A



--------------------------------------------------------------------------------

SCHEDULE 4.19(a)

FINANCING STATEMENTS AND OTHER FILINGS

Filings of UCC1 financing statements with the Delaware Secretary of State and
recordations with the United States Patent and Trademark Office, the United
States Copyright Office and other foreign intellectual property registration
offices.



--------------------------------------------------------------------------------

SCHEDULE 4.27

CAPITALIZATION

See schedule 4.15



--------------------------------------------------------------------------------

SCHEDULE 7.2(d)

EXISTING INDEBTEDNESS

Capital Lease Obligations reflected on Borrower’s books and records as of
September 30, 2016 in an aggregate principal amount not to exceed $135,000.00.



--------------------------------------------------------------------------------

SCHEDULE 7.3(f)

EXISTING LIENS

Liens securing Capital Lease Obligations reflected on Schedule 7.2(d) so long as
such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and any other property financed by a common
creditor.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF GUARANTEE AND COLLATERAL AGREEMENT

This GUARANTEE AND COLLATERAL AGREEMENT (this “Agreement”), dated as of [●], is
made by each of the signatories hereto (together with any other entity that may
become a party hereto as provided herein, each a “Grantor” and, collectively,
the “Grantors”), in favor of SILICON VALLEY BANK, as administrative agent
(together with its successors, in such capacity, the “Administrative Agent”) for
the banks and other financial institutions or entities (each a “Lender” and,
collectively, the “Lenders”) from time to time party to that certain Credit
Agreement, dated as of the date hereof (as amended, amended and restated,
supplemented, restructured or otherwise modified, renewed or replaced from time
to time, the “Credit Agreement”), among [●], a [●] corporation (the “Borrower”),
the Lenders party thereto and the Administrative Agent.

INTRODUCTORY STATEMENTS

WHEREAS, each Grantor is a member of an affiliated group of companies that
includes each other Grantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Grantors in connection with the operation of their respective
business;

WHEREAS, certain of the Qualified Counterparties may enter into Specified Swap
Agreements with the Borrower and certain of the Cash Management Banks may enter
into Cash Management Services with the Borrower;

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor derives substantial direct and indirect benefit from the
extensions of credit under the Credit Agreement and from the Specified Swap
Agreements and Cash Management Services; and

WHEREAS, it is a condition precedent to the Closing Date that the Grantors shall
have executed and delivered this Agreement in favor of the Administrative Agent
for the ratable benefit of the Secured Parties.

NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree as follows:

SECTION 1. DEFINED TERMS.

1.1 Definitions.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the respective meanings given to such terms in the Credit
Agreement, and the following terms are used herein as defined in the
UCC: Account, Certificated Security, Chattel Paper, Commercial Tort Claim,
Commodity Account, Document, Equipment, Farm Products, Fixtures, General
Intangible, Goods, Instrument, Inventory, Letter-of-Credit Rights, Money,
Securities Account and Supporting Obligation.

 

1



--------------------------------------------------------------------------------

(b) The following terms shall have the following meanings:

“Agreement”: as defined in the preamble hereto.

“Books”: all books, records and other written, electronic or other documentation
in whatever form maintained now or hereafter by or for any Grantor in connection
with the ownership of its assets or the conduct of its business or evidencing or
containing information relating to the Collateral, including: (a) ledgers;
(b) records indicating, summarizing, or evidencing such Grantor’s assets
(including Inventory and Rights to Payment), business operations or financial
condition; (c) computer programs and software; (d) computer discs, tapes, files,
manuals, spreadsheets; (e) computer printouts and output of whatever kind;
(f) any other computer prepared or electronically stored, collected or reported
information and equipment of any kind; and (g) any and all other rights now or
hereafter arising out of any contract or agreement between such Grantor and any
service bureau, computer or data processing company or other Person charged with
preparing or maintaining any of such Grantor’s books or records or with credit
reporting, including with regard to any of such Grantor’s Accounts.

“Borrower”: as defined in the preamble hereto.

“Collateral”: as defined in Section 3.1.

“Collateral Account”: any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.

“Copyright License”: any written agreement which (a) names a Grantor as licensor
or licensee (including those listed on Schedule 6), or (b) grants any right
under any Copyright to a Grantor, including any rights to manufacture,
distribute, exploit and sell materials derived from any Copyright.

“Copyrights”: (a) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, together with the
underlying works of authorship (including titles), whether registered or
unregistered and whether published or unpublished (including those listed on
Schedule 6), all computer programs, computer databases, computer program flow
diagrams, source codes, object codes and all tangible property embodying or
incorporating any copyrights, all registrations and recordings thereof, and all
applications in connection therewith, including, without limitation, all
registrations, recordings and applications in the U.S. Copyright Office, and (b)
the right to obtain any renewals thereof.

“Deposit Account”: as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including any demand, time, savings, passbook or
like account maintained with a depositary institution.

“Discharge of Obligations”: as defined in the Credit Agreement.

“Excluded Account”: (i) any zero balance account, (ii) any payroll account,
(iii) any withholding or trust account, (iv) any employee benefit accounts, (v)
any 401(k) account, and (vi) any other Deposit Account and/or Securities Account
so long as (A) the Borrower has used commercially reasonable efforts to obtain a
Control Agreement with respect to any account with an average balance of more
than $[●] and (B) in no event shall the amount held in all such Deposit Accounts
and Securities Accounts that are not otherwise the subject of a Control
Agreement in favor of the Administrative Agent (and that are otherwise
maintained with SVB or an Affiliate thereof) exceed $[●] at any one time
outstanding.

 

2



--------------------------------------------------------------------------------

“Excluded Assets”: collectively,

(a) Equipment owned by any Grantor on the date hereof or hereafter acquired that
is subject to a Lien securing a purchase money obligation or Capital Lease
Obligation if the contract or other agreement pursuant to which such Lien is
granted (or the documentation providing for such purchase money obligation or
Capital Lease Obligation) validly prohibits the creation of any other Lien on
such Equipment and proceeds of such Equipment;

(b) any leasehold interests of any Grantor;

(c) motor vehicles and other equipment covered by certificates of title;

(d) voting capital stock of any Excluded Tax Subsidiary (other than Capital
Stock representing up to 65% of the total outstanding voting Capital Stock of
any Excluded Tax Subsidiary);

(e) any governmental licenses or state or local franchises, charter and
authorization, to the extent security interests in such licenses, franchises,
charters or authorizations are prohibited or restricted thereby;

(f) any property (or interest therein, including without limitation any cash
collateral account in respect of which a Lien was granted to a Person other than
the Administrative Agent or a Lender, to the extent such Lien is permitted by
the Credit Agreement) to the extent that such grant of a security interest is
prohibited by any Requirement of Law of a Governmental Authority or constitutes
a breach or default under or results in the termination of or requires any
consent not obtained under, any contract, license, agreement, instrument or
other document evidencing, giving rise to or otherwise governing such property,
except to the extent that such Requirement of Law or the term in such contract,
license, agreement, instrument or other document providing for such prohibition,
breach, default or termination or requiring such consent is ineffective under
Section 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law (including
the Bankruptcy Code) or principles of equity; provided, however, that such
security interest shall attach immediately at such time as such Requirement of
Law is not effective or applicable, or such prohibition, breach, default or
termination is no longer applicable or is waived, and to the extent severable,
shall attach immediately to any portion of the Collateral that does not result
in such consequences; and

(g) any United States intent-to-use trademark or service mark application to the
extent that, and solely during the period in which, the grant of a security
interest therein would impair the validity or enforceability of such
intent-to-use trademark or service mark application under Federal law (and after
such period, such interest in such trademark or service mark application shall
be subject to a security interest in favor of the Administrative Agent and shall
be included in the Collateral);

provided, however, that any Proceeds, substitutions or replacements of any
Excluded Assets shall not be Excluded Assets (unless such Proceeds,
substitutions or replacements are otherwise, in and of themselves, Excluded
Assets).

“Grantor”: as defined in the preamble hereto.

“Guarantor”: as defined in Section 2.1(a).

“Investment Account”: any of a Securities Account, a Commodity Account or a
Deposit Account.

“Investment Property”: the collective reference to (a) all “investment property”
as such term is defined in Section 9-102(a)(49) of the UCC (other than any
voting Capital Stock or other ownership

 

3



--------------------------------------------------------------------------------

interests of an Excluded Tax Subsidiary excluded from the definition of “Pledged
Stock”), and (b) whether or not constituting “investment property” as so
defined, all Pledged Notes and all Pledged Collateral.

“Issuer”: with respect to any Investment Property, the issuer of such Investment
Property.

“Material Copyright”: any Copyright the absence, abandonment or loss of which
could reasonably be expected to result in a material adverse change in, or a
material adverse effect on, the operations or financial condition of [●] and its
Subsidiaries, or the Collateral taken as a whole.

“Material Intellectual Property”: any Material Copyright, Material Patent or
Material Trademark.

“Material Patent”: any Patent the absence, abandonment or loss of which could
reasonably be expected to result in a material adverse change in, or a material
adverse effect on, the operations or financial condition of [●] and its
Subsidiaries, or the Collateral taken as a whole.

“Material Trademark”: any Trademark the absence, abandonment or loss of which
could reasonably be expected to result in a material adverse change in, or a
material adverse effect on, the operations or financial condition of [●] and its
Subsidiaries, or the Collateral taken as a whole.

“Patent License”: any written agreement which (a) names a Grantor as licensor or
licensee and (b) grants to such Grantor any right under a Patent, including the
right to manufacture, use or sell any invention covered in whole or in part by
such Patent, including any such agreements referred to on Schedule 6.

“Patents”: (a) all letters patent of the United States, any other country or any
political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including, without limitation, any of the
foregoing referred to on
Schedule 6, (b) all applications for letters patent of the United States or any
other country and all divisions, continuations and continuations-in-part
thereof, including, without limitation, any of the foregoing referred to on
Schedule 6, and (c) all rights to obtain any reissues or extensions of the
foregoing.

“Pledged Collateral”: (a) any and all Pledged Stock; (b) all other Investment
Property of any Grantor; (c) all warrants, options or other rights entitling any
Grantor to acquire any interest in Capital Stock or other securities of the
direct or indirect Subsidiaries of such Grantor or of any other Person; (d) all
Instruments; (e) all securities, property, interest, dividends and other
payments and distributions issued as an addition to, in redemption of, in
renewal or exchange for, in substitution or upon conversion of, or otherwise on
account of, any of the foregoing; (f) all certificates and instruments now or
hereafter representing or evidencing any of the foregoing; (g) all rights,
interests and claims with respect to the foregoing, including under any and all
related agreements, instruments and other documents, and (h) all cash and
non-cash proceeds of any of the foregoing, in each case whether presently
existing or owned or hereafter arising or acquired and wherever located, and as
from time to time received or receivable by, or otherwise paid or distributed to
or acquired by, any Grantor.

“Pledged Collateral Agreements”: as defined in Section 5.23.

“Pledged Notes”: all promissory notes listed on Schedule 2 and all other
promissory notes issued to or held by any Grantor.

“Pledged Stock”: all of the issued and outstanding shares of Capital Stock,
whether certificated or uncertificated, of any Grantor’s direct Subsidiaries now
or hereafter owned by any such Grantor and including the Capital Stock listed on
Schedule 2 hereof (as amended or supplemented from time to time); provided that
in no event shall Pledged Stock include any Excluded Assets.

 

4



--------------------------------------------------------------------------------

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the UCC and, in any event, shall include, without limitation, all dividends or
other income from any Investment Property constituting Collateral and all
collections thereon or distributions or payments with respect thereto.

“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including any
Account).

“Rights to Payment”: any and all of any Grantor’s Accounts and any and all of
any Grantor’s rights and claims to the payment or receipt of money or other
forms of consideration of any kind in, to and under or with respect to its
Chattel Paper, Documents, General Intangibles, Instruments, Investment Property,
Letter-of-Credit Rights, Proceeds and Supporting Obligations.

“Secured Obligations”: collectively, the “Obligations”, as such term is defined
in the Credit Agreement.

“Secured Parties”: as defined in the Credit Agreement.

“Trademark License”: any written agreement which (a) names a Grantor as licensor
or licensee and (b) grants to such Grantor any right to use any Trademark,
including any such agreement referred to on Schedule 6.

“Trademarks”: (a) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos,
Internet domain names and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the U.S. Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof, or otherwise, and all common-law rights
related thereto, including, without limitation, any of the foregoing referred to
on Schedule 6, and (b) the right to obtain all renewals thereof.

1.2 Other Definitional Provisions. The rules of interpretation set forth in
Section 1.2 of the Credit Agreement are by this reference incorporated herein,
mutatis mutandis, as if set forth herein in full.

SECTION 2. GUARANTEE.

2.1 Guarantee.

(a) Each Grantor, who has executed this Agreement as of the date hereof,
together with each Subsidiary of any Grantor who accedes to this Agreement as a
Grantor after the date hereof pursuant to Section 6.12 of the Credit Agreement
(each a “Guarantor” and, collectively, the “Guarantors”), hereby, jointly and
severally, unconditionally and irrevocably, guarantees to the Administrative
Agent, for the ratable benefit of the Secured Parties and their respective
successors, indorsees, transferees and assigns, the prompt and complete payment
and performance by each other Loan Party when due (whether at the stated
maturity, by acceleration or otherwise) of the Secured Obligations. In
furtherance of the foregoing, and without limiting the generality thereof, each
Guarantor agrees as follows:

(i) each Guarantor’s liability hereunder shall be the immediate, direct, and
primary obligation of such Guarantor and shall not be contingent upon the
Administrative Agent’s or any Secured Party’s exercise or enforcement of any
remedy it or they may have against the Borrower, any other Guarantor, any other
Person, or all or any portion of the Collateral; and

 

5



--------------------------------------------------------------------------------

(ii) the Administrative Agent may enforce this guaranty notwithstanding the
existence of any dispute between any of the Secured Parties and the Borrower or
any other Guarantor with respect to the existence of any Event of Default.

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

(c) Each Guarantor agrees that the Secured Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Administrative Agent or any other Secured Party
hereunder.

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until the Discharge of Obligations, notwithstanding that from time to
time during the term of the Credit Agreement the outstanding amount of the
Secured Obligations may be zero.

(e) No payment made by the Borrower, any Guarantor, any other guarantor or any
other Person or received or collected by the Administrative Agent or any other
Secured Party from the Borrower, any Guarantor, any other guarantor or any other
Person by virtue of any action or proceeding or any setoff or appropriation or
application at any time or from time to time in reduction of or in payment of
the Secured Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Guarantor hereunder which shall, notwithstanding any
such payment (other than any payment made by such Guarantor in respect of the
Secured Obligations or any payment received or collected from such Guarantor in
respect of the Secured Obligations), remain liable for the Secured Obligations
up to the maximum liability of such Guarantor hereunder until the Discharge of
Obligations.

2.2 Right of Contribution. If in connection with any payment made by any
Guarantor hereunder any rights of contribution arise in favor of such Guarantor
against one or more other Guarantors, such rights of contribution shall be
subject to the terms and conditions of Section 2.3. The provisions of this
Section 2.2 shall in no respect limit the obligations and liabilities of any
Guarantor to the Administrative Agent and the other Secured Parties, and each
Guarantor shall remain liable to the Administrative Agent and the other Secured
Parties for the full amount guaranteed by such Guarantor hereunder.

2.3 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any setoff or application of funds of any Guarantor by the Administrative
Agent or any other Secured Party, no Guarantor shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any other Secured
Party against the Borrower or any other Guarantor or any Collateral or guarantee
or right of offset held by the Administrative Agent or any other Secured Party
for the payment of the Secured Obligations, nor shall any Guarantor seek or be
entitled to seek any contribution or reimbursement from the Borrower or any
other Guarantor in respect of payments made by such Guarantor hereunder, in each
case, until the Discharge of Obligations. If any amount shall be paid to any
Guarantor on account of such subrogation rights at any time prior to the
Discharge of Obligations, such amount shall be held by such Guarantor in trust
for the Administrative Agent and the other Secured Parties, shall be segregated
from

 

6



--------------------------------------------------------------------------------

other funds of such Guarantor, and shall, forthwith upon receipt by such
Guarantor, be turned over to the Administrative Agent in the exact form received
by such Guarantor (duly indorsed by such Guarantor to the Administrative Agent,
if required), to be applied in such order as set forth in Section 6.5 hereof
irrespective of the occurrence or the continuance of any Event of Default.

2.4 Amendments, etc. with respect to the Secured Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Secured Obligations made by the
Administrative Agent or any other Secured Party may be rescinded by the
Administrative Agent or such Secured Party and any of the Secured Obligations
continued, and the Secured Obligations, or the liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any other Secured Party,
and the Credit Agreement, the other Loan Documents, the Specified Swap
Agreements, Cash Management Services and any other documents executed and
delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the Required
Lenders or all of the Lenders, as the case may be) may deem advisable from time
to time, and any collateral security, guarantee or right of offset at any time
held by the Administrative Agent or any other Secured Party for the payment of
the Secured Obligations may be sold, exchanged, waived, surrendered or
released. Neither the Administrative Agent nor any other Secured Party shall
have any obligation to protect, secure, perfect or insure any Lien at any time
held by it as security for the Secured Obligations or for the guarantee
contained in this Section 2 or any property subject thereto.

2.5 Guarantee Absolute and Unconditional; Guarantor Waivers; Guarantor
Consents. Each Guarantor waives any and all notice of the creation, renewal,
extension or accrual of any of the Secured Obligations and notice of or proof of
reliance by the Administrative Agent or any other Secured Party upon the
guarantee contained in this Section 2 or acceptance of the guarantee contained
in this Section 2; the Secured Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Section 2;
and all dealings between the Borrower and any of the Guarantors on the one hand,
and the Administrative Agent and the other Secured Parties, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 2. Each Guarantor further
waives:

(a) diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Borrower or any of the other Guarantors with respect
to the Secured Obligations;

(b) any right to require any Secured Party to marshal assets in favor of the
Borrower, such Guarantor, any other Guarantor or any other Person, to proceed
against the Borrower, any other Guarantor or any other Person, to proceed
against or exhaust any of the Collateral, to give notice of the terms, time and
place of any public or private sale of personal property security constituting
the Collateral or other collateral for the Secured Obligations or to comply with
any other provisions of Section 9-611 of the UCC (or any equivalent provision of
any other applicable law) or to pursue any other right, remedy, power or
privilege of any Secured Party whatsoever;

(c) the defense of the statute of limitations in any action hereunder or for the
collection or performance of the Secured Obligations;

(d) any defense arising by reason of any lack of corporate or other authority or
any other defense of the Borrower, such Guarantor or any other Person;

 

7



--------------------------------------------------------------------------------

(e) any defense based upon the Administrative Agent’s or any Secured Party’s
errors or omissions in the administration of the Secured Obligations;

(f) any rights to set-offs and counterclaims;

(g) any defense based upon an election of remedies (including, if available, an
election to proceed by nonjudicial foreclosure) which destroys or impairs the
subrogation rights of such Guarantor or the right of such Guarantor to proceed
against the Borrower or any other obligor of the Secured Obligations for
reimbursement; and

(h) without limiting the generality of the foregoing, to the fullest extent
permitted by law, any defenses or benefits that may be derived from or afforded
by applicable law that limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms of this Agreement.

Each Guarantor understands and agrees that the guarantee contained in this
Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (i) the validity or enforceability of the
Credit Agreement or any other Loan Document, any of the Secured Obligations or
any other collateral security therefor or guarantee or right of offset with
respect thereto at any time or from time to time held by the Administrative
Agent or any other Secured Party, (ii) any defense, setoff or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by the Borrower or any other Person against the
Administrative Agent or any other Secured Party, (iii) any other circumstance
whatsoever (with or without notice to or knowledge of the Borrower or such
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of the Borrower and the Guarantors for the Secured
Obligations, or of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance, (iv) any Insolvency
Proceeding with respect to the Borrower, any Guarantor or any other Person, (v)
any merger, acquisition, consolidation or change in structure of the Borrower,
any Guarantor or any other Person, or any sale, lease, transfer or other
disposition of any or all of the assets or Capital Stock of the Borrower, any
Guarantor or any other Person, (vi) any assignment or other transfer, in whole
or in part, of any Secured Party’s interests in and rights under this Agreement
or the other Loan Documents, including any Secured Party’s right to receive
payment of the Secured Obligations, or any assignment or other transfer, in
whole or in part, of any Secured Party’s interests in and to any of the
Collateral, (vii) any Secured Party’s vote, claim, distribution, election,
acceptance, action or inaction in any Insolvency Proceeding related to any of
the Secured Obligations, and (viii) any other guaranty, whether by such
Guarantor or any other Person, of all or any part of the Secured Obligations or
any other indebtedness, obligations or liabilities of any Guarantor to any
Secured Party.

When making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Guarantor, the Administrative Agent or any other Secured
Party may, but shall be under no obligation to make a similar demand on or
otherwise pursue such rights and remedies as it may have against the Borrower,
any other Guarantor or any other Person or against any collateral security or
guarantee for the Secured Obligations or any right of offset with respect
thereto. Any failure by the Administrative Agent or any other Secured Party to
make any such demand, to pursue such other rights or remedies or to collect any
payments from the Borrower, any other Guarantor or any other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of the Borrower, any other Guarantor or any
other Person or any such collateral security, guarantee or right of offset,
shall not relieve any Guarantor of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Administrative Agent or any other Secured
Party against any Guarantor. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.

 

8



--------------------------------------------------------------------------------

Each Guarantor further unconditionally consents and agrees that, without notice
to or further assent from any Guarantor: (a) the principal amount of the Secured
Obligations may be increased or decreased and additional indebtedness or
obligations of the Borrower or any other Persons under the Loan Documents may be
incurred, by one or more amendments, modifications, renewals or extensions of
any Loan Document or otherwise; (b) the time, manner, place or terms of any
payment under any Loan Document may be extended or changed, including by an
increase or decrease in the interest rate on any Secured Obligation or any fee
or other amount payable under such Loan Document, by an amendment, modification
or renewal of any Loan Document or otherwise; (c) the time for the Borrower’s
(or any other Loan Party’s) performance of or compliance with any term, covenant
or agreement on its part to be performed or observed under any Loan Document may
be extended, or such performance or compliance waived, or failure in or
departure from such performance or compliance consented to, all in such manner
and upon such terms as the Administrative Agent may deem proper; (d) in addition
to the Collateral, the Secured Parties may take and hold other security (legal
or equitable) of any kind, at any time, as collateral for the Secured
Obligations, and may, from time to time, in whole or in part, exchange, sell,
surrender, release, subordinate, modify, waive, rescind, compromise or extend
such security and may permit or consent to any such action or the result of any
such action, and may apply such security and direct the order or manner of sale
thereof; (e) any Secured Party may discharge or release, in whole or in part,
any other Guarantor or any other Loan Party or other Person liable for the
payment and performance of all or any part of the Secured Obligations, and may
permit or consent to any such action or any result of such action, and shall not
be obligated to demand or enforce payment upon any of the Collateral, nor shall
any Secured Party be liable to any Guarantor for any failure to collect or
enforce payment or performance of the Secured Obligations from any Person or to
realize upon the Collateral, and (f) the Secured Parties may request and accept
other guaranties of the Secured Obligations and any other indebtedness,
obligations or liabilities of the Borrower or any other Loan Party to any
Secured Party and may, from time to time, in whole or in part, surrender,
release, subordinate, modify, waive, rescind, compromise or extend any such
guaranty and may permit or consent to any such action or the result of any such
action; in each case (a) through (f), as the Secured Parties may deem advisable,
and without impairing, abridging, releasing or affecting this Agreement.

2.6 Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Secured Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any other
Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any such Guarantor or any substantial part of its
respective property, or otherwise, all as though such payments had not been
made.

2.7 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without setoff or counterclaim in Dollars at
the Funding Office.

SECTION 3. GRANT OF SECURITY INTEREST

3.1 Grant of Security Interests. Each Grantor hereby grants to the
Administrative Agent, for the ratable benefit of the Secured Parties, a security
interest in all of the following property now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest and wherever located
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Secured Obligations:

(a) all Accounts;

(b) all Chattel Paper;

 

9



--------------------------------------------------------------------------------

(c) all Commercial Tort Claims;

(d) all Deposit Accounts;

(e) all Documents;

(f) all Equipment;

(g) all Fixtures;

(h) all General Intangibles;

(i) all Goods;

(j) all Instruments;

(k) all Intellectual Property;

(l) all Inventory;

(m) all Investment Property (including all Pledged Collateral);

(n) all Letter-of-Credit Rights;

(o) all Money;

(p) all Books and records pertaining to the Collateral

(q) all other property not otherwise described above; and

(r) to the extent not otherwise included, all Proceeds, Supporting Obligations
and products of any and all of the foregoing; provided, however, that
notwithstanding anything to the contrary contained in clauses (a) through (q)
above, the security interests created by this Agreement shall not extend to, and
the term “Collateral” (including all of the individual items comprising
Collateral) shall not include, any Excluded Assets.

3.2 Grantors Remains Liable. Anything herein to the contrary notwithstanding,
(a) each Grantor shall remain liable under any contracts, agreements and other
documents included in the Collateral, to the extent set forth therein, to
perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Administrative
Agent of any of the rights granted to the Administrative Agent hereunder shall
not release any Grantor from any of its duties or obligations under any such
contracts, agreements and other documents included in the Collateral, and
(c) neither the Administrative Agent nor any other Secured Party shall have any
obligation or liability under any such contracts, agreements and other documents
included in the Collateral by reason of this Agreement, nor shall the
Administrative Agent or any other Secured Party be obligated to perform any of
the obligations or duties of any Grantor thereunder or to take any action to
collect or enforce any such contract, agreement or other document included in
the Collateral hereunder.

3.3 Perfection and Priority.

(a) Financing Statements. Pursuant to any applicable law, each Grantor
authorizes the Administrative Agent (and its counsel and its agents) to file or
record at any time and from time to

 

10



--------------------------------------------------------------------------------

time any financing statements and other filing or recording documents or
instruments with respect to the Collateral and each Grantor shall execute and
deliver to the Administrative Agent and each Grantor hereby authorizes the
Administrative Agent (and its counsel and its agents) to file (with or without
the signature of such Grantor) at any time and from time to time, all amendments
to financing statements, continuation financing statements, termination
statements, security agreements relating to the Intellectual Property,
assignments, fixture filings, affidavits, reports notices and all other
documents and instruments, in such form and in such offices as the
Administrative Agent or the Required Lenders determine appropriate to perfect
and continue perfected, maintain the priority of or provide notice of the
Administrative Agent’s security interest in the Collateral under and to
accomplish the purposes of this Agreement. Each Grantor authorizes the
Administrative Agent to use the collateral description “all personal property,
whether now owned or hereafter acquired” or any other similar collateral
description in any such financing statements. Each Grantor hereby ratifies and
authorizes the filing by the Administrative Agent (and its counsel and its
agents) of any financing statement with respect to the Collateral made prior to
the date hereof.

(b) Filing of Financing Statements. Each Grantor shall deliver to the
Administrative Agent, from time to time, such completed UCC-1 financing
statements for filing or recording in the appropriate filing offices as may be
reasonably requested by the Administrative Agent.

(c) Transfer of Security Interest Other Than by Delivery. If for any reason
Pledged Collateral cannot be delivered to or for the account of the
Administrative Agent as provided in Section 5.6(b), each applicable Grantor
shall promptly take such other steps as may be necessary or as shall be
reasonably requested from time to time by the Administrative Agent to effect a
transfer of a perfected first priority security interest in and pledge of the
Pledged Collateral to the Administrative Agent for itself and on behalf of and
for the ratable benefit of the other Secured Parties pursuant to the UCC. To the
extent practicable, each such Grantor shall thereafter deliver the Pledged
Collateral to or for the account of the Administrative Agent as provided in
Section 5.6(b).

(d) Intellectual Property. (i) Each Grantor shall, in addition to executing and
delivering this Agreement, take such other action as may be necessary, or as the
Administrative Agent may reasonably request, to perfect the Administrative
Agent’s security interest in the Intellectual Property. (ii) Concurrently with
the delivery of each quarterly Compliance Certificate, each Grantor shall update
Schedule 6 to include any Intellectual Property which becomes part of the
Collateral and which was not included on Schedule 6 (as updated from time to
time pursuant to the terms hereof) and take such other action as the
Administrative Agent or the Required Lenders may reasonably request, to perfect
the Administrative Agent’s security interest in such Intellectual Property.

(e) Bailees. Any Person (other than the Administrative Agent) at any time and
from time to time holding all or any portion of the Collateral shall be deemed
to, and shall, hold the Collateral as the agent of, and as pledge holder for,
the Administrative Agent. At any time and from time to time, the Administrative
Agent may give notice to any such Person holding all or any portion of the
Collateral that such Person is holding the Collateral as the agent and bailee
of, and as pledge holder for, the Administrative Agent, and obtain such Person’s
written acknowledgment thereof. Without limiting the generality of the
foregoing, each Grantor will join with the Administrative Agent in notifying any
Person who has possession of any Collateral of the Administrative Agent’s
security interest therein and shall use commercially reasonable efforts to
obtain an acknowledgment from such Person that it is holding the Collateral for
the benefit of the Administrative Agent.

(f) Control. Each Grantor will cooperate with the Administrative Agent in
obtaining control (as defined in the UCC) of Collateral consisting of any
Deposit Accounts, Electronic Chattel Paper, Investment Property or
Letter-of-Credit Rights, including delivery of control agreements, as the
Administrative Agent may reasonably request, to perfect and continue perfected,
maintain the priority of

 

11



--------------------------------------------------------------------------------

or provide notice of the Administrative Agent’s security interest in such
Collateral; provided, however, no Grantor shall be required to obtain a Control
Agreement in respect of any Excluded Accounts or undertake any action in respect
of any Letter-of-Credit Rights that constitutes a Supporting Obligation.

(g) Additional Subsidiaries. In the event that any Grantor acquires rights in
any Subsidiary after the date hereof, within [●] Business Days it shall deliver
to the Administrative Agent a completed pledge supplement, substantially in the
form of Annex 2 (the “Pledge Supplement”), together with all schedules thereto,
reflecting the pledge of the Capital Stock of such new Subsidiary (except to the
extent such Capital Stock consists of Excluded Assets). Notwithstanding the
foregoing, it is understood and agreed that the security interest of the
Administrative Agent shall attach to the Pledged Collateral related to such
Subsidiary immediately upon any Grantor’s acquisition of rights therein and
shall not be affected by the failure of any Grantor to deliver a Pledge
Supplement.

SECTION 4. REPRESENTATIONS AND WARRANTIES

In addition to the representations and warranties of the Grantors set forth in
the Credit Agreement, which are incorporated herein by this reference, and to
induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, each Grantor hereby represents and warrants
to the Administrative Agent and each other Secured Party that:

4.1 Title; No Other Liens. Except for the Liens permitted to exist on the
Collateral by Section 7.3 of the Credit Agreement, such Grantor owns each item
of the Collateral in which a Lien is granted by it free and clear of any and all
Liens. No effective financing statement, fixture filing or other public notice
with respect to all or any part of the Collateral is on file or of record or
will be filed in any public office, except such as have been filed as permitted
by the Credit Agreement. For the avoidance of doubt, it is understood and agreed
that each Grantor may, as part of its business, grant licenses to third parties
to use Intellectual Property owned or developed by such Grantor. For purposes of
this Agreement and the other Loan Documents, such licensing activity shall not
constitute a “Lien” on such Intellectual Property. The Administrative Agent and
each other Secured Party understands that any such licenses may be exclusive to
the applicable licensees, and such exclusivity provisions may limit the ability
of the Administrative Agent to utilize, sell, lease or transfer the related
Intellectual Property or otherwise realize value from such Intellectual Property
pursuant hereto.

4.2 Perfected Liens. The security interests granted to the Administrative Agent
pursuant to this Agreement (a) upon completion of the filings and other actions
specified on Schedule 3 (which, in the case of all filings and other documents
referred to on said Schedule (except as otherwise contemplated by this Agreement
or Section 5.3 of the Credit Agreement), have been delivered to the
Administrative Agent in completed and duly (if applicable) executed form) will
constitute valid perfected security interests in all of the Collateral in favor
of the Administrative Agent, for the ratable benefit of the Secured Parties, as
collateral security for the Secured Obligations, enforceable in accordance with
the terms hereof against any creditors of any Grantor and any Persons purporting
to purchase any Collateral from any Grantor, and (ii) are prior to all other
Liens on the Collateral in existence on the date hereof except for Liens
permitted by the Credit Agreement which have priority over the Liens of the
Administrative Agent on the Collateral (for the ratable benefit of the Secured
Parties) by operation of law, and in the case of Collateral other than Pledged
Collateral, Liens permitted by Section 7.3 of the Credit Agreement. Unless an
Event of Default has occurred and is continuing, each Grantor has the right to
remove the Fixtures in which such Grantor has an interest within the meaning of
Section 9-334(f)(2) of the UCC.

4.3 Jurisdiction of Organization; Chief Executive Office and Locations of
Books. On the date hereof, such Grantor’s jurisdiction of organization,
identification number from the jurisdiction of organization (if any), and the
location of such Grantor’s chief executive office or sole place of business,

 

12



--------------------------------------------------------------------------------

as the case may be, are specified on Schedule 4. All locations where Books
pertaining to the Rights to Payment of such Grantor are kept, including all
equipment necessary for accessing such Books and the names and addresses of all
service bureaus, computer or data processing companies and other Persons keeping
any Books or collecting Rights to Payment for such Grantor, in each case as of
the date hereof, are set forth in Schedule 4.

4.4 Inventory and Equipment. On the date hereof (a) the Inventory and (b) the
Equipment (other than mobile goods) are kept at the locations listed on
Schedule 5.

4.5 Farm Products. None of the Collateral constitutes, or is the Proceeds of,
Farm Products.

4.6 Pledged Collateral. (a) All of the Pledged Stock held by such Grantor has
been duly and validly issued, and (in the case of any Pledged Stock issued by a
United States corporation) is fully paid and non-assessable, (b) such Grantor is
or, in the case of any such additional Pledged Collateral will be, the legal
record and beneficial owner thereof, (c) in the case of Pledged Stock of a
Subsidiary of such Grantor or Pledged Collateral of such Grantor constituting
Instruments issued by a Subsidiary of such Grantor, there are no restrictions on
the transferability of such Pledged Collateral or such additional Pledged
Collateral to the Administrative Agent or with respect to the foreclosure,
transfer or disposition thereof by the Administrative Agent, except as provided
under applicable UCC, securities or “Blue Sky” laws, (d) the Pledged Stock
pledged by such Grantor on the date hereof constitutes the percentage of the
issued and outstanding shares of Capital Stock of each Issuer owned by such
Grantor (except for Excluded Assets) listed on Schedule 2 hereof, and such
Grantor owns no securities convertible into or exchangeable for any shares of
Capital Stock of any such Issuer that do not constitute Pledged Stock hereunder,
and (e) at the request of the Administrative Agent, the applicable Grantor shall
provide copies of any Pledged Collateral Agreement which affect or relate to the
voting or giving of written consents with respect to any of the Pledged Stock
pledged by such Grantor.

4.7 Investment Accounts.

(a) Schedule 2 sets forth under the headings “Securities Accounts” and
“Commodity Accounts”, respectively, all of the Securities Accounts and Commodity
Accounts in which such Grantor has an interest on the date hereof. Except as
disclosed to the Administrative Agent, such Grantor is the sole entitlement
holder of each such Securities Account and Commodity Account, and such Grantor
has not consented to, and is not otherwise aware of, any Person (other than the
Administrative Agent and except for the applicable depository bank, securities
intermediary, and commodities intermediary, as the case may be) having “control”
(within the meanings of Sections 8-106 and 9-106 of the UCC) over, or any other
interest in, any such Securities Account or Commodity Account or any securities
or other property credited thereto;

(b) Schedule 2 sets forth under the heading “Deposit Accounts” all of the
Deposit Accounts in which such Grantor has an interest on the date hereof and,
except as otherwise disclosed to the Administrative Agent, such Grantor is the
sole account holder of each such Deposit Account and such Grantor has not
consented to, and is not otherwise aware of, any Person (other than the
Administrative Agent and applicable depository bank) having either sole dominion
and control (within the meaning of common law) or “control” (within the meaning
of Section 9-104 of the UCC) over, or any other interest in, any such Deposit
Account or any money or other property deposited therein; and

(c) In each case to the extent requested by the Administrative Agent, such
Grantor has taken all actions necessary or desirable to: (i) establish the
Administrative Agent’s “control” (within the meanings of Sections 8-106 and
9-106 of the UCC) over any Certificated Securities (as defined in Section 9-102
of the UCC) constituting Collateral; (ii) establish the Administrative Agent’s
“control” (within the meanings of Sections 8-106 and 9-106 of the UCC) over any
portion of the Investment

 

13



--------------------------------------------------------------------------------

Accounts constituting Securities Accounts, Commodity Accounts, Securities
Entitlements or Uncertificated Securities (each as defined in Section 9-102 of
the UCC) constituting Collateral (other than Excluded Accounts); (iii) establish
the Administrative Agent’s “control” (within the meaning of Section 9-104 of the
UCC) over all Deposit Accounts constituting Collateral (other than Excluded
Accounts); and (iv) deliver all Instruments (as defined in Section 9-102 of the
UCC) to the Administrative Agent to the extent required hereunder.

4.8 Receivables. As of the date hereof, no amount payable to such Grantor under
or in connection with any Receivable or other Right to Payment is evidenced by
any Instrument (other than (i) checks, drafts or other Instruments that will be
promptly deposited in an Investment Account or delivered to the Administrative
Agent, as the case may be, or (ii) the Instrument issued by NVent (the original
of which cannot be located)) or Chattel Paper which has not been delivered to
the Administrative Agent.

4.9 Intellectual Property. Schedule 6 lists all registrations and applications
for Intellectual Property (including registered Copyrights, Patents, Trademarks
and all applications therefor) as well as all Copyright Licenses, Patent
Licenses and Trademark Licenses, in each case owned by such Grantor in its own
name on the date hereof (other than licenses obtained or issued in the ordinary
course of business).

4.10 Instruments. As of the date hereof, no Person (other than such Grantor and
the holder of Lien permitted pursuant to Section 7.3 of the Credit Agreement)
owns an interest in any Instruments constituting Collateral (whether as joint
holders, participants or otherwise).

4.11 Letter of Credit Rights. As of the date hereof, such Grantor does not have
any Letter-of-Credit Rights having a potential value in excess of $[●] except
(i) as set forth in Schedule 7, or (ii) as have been notified to the
Administrative Agent in accordance with Section 5.22, or (iii) as constitute a
Supporting Obligation.

4.12 Commercial Tort Claims. As of the date hereof, such Grantor does not have
any Commercial Tort Claims having a potential value in excess of $[●] except as
set forth in Schedule 8 or as have been notified to the Administrative Agent in
accordance with Section 5.21.

SECTION 5. COVENANTS

In addition to the covenants of the Grantors set forth in the Credit Agreement,
which are incorporated herein by this reference, each Grantor covenants and
agrees with the Administrative Agent and the other Secured Parties that, from
and after the date of this Agreement until the Discharge of Obligations:

5.1 Delivery of Instruments, Certificated Securities and Chattel Paper. If any
amount payable under or in connection with any of the Collateral shall be or
become evidenced by any Instrument (other than checks, drafts or other
Instruments that will be promptly deposited in an Investment Account),
Certificated Security or Chattel Paper evidencing an amount in excess of $[●],
such Instrument, Certificated Security or Chattel Paper shall be delivered to
the Administrative Agent concurrently with the Compliance Certificate to be
delivered following the receipt of such Instrument, Certificated Security or
Chattel Paper, as the case may be, duly indorsed in a manner reasonably
satisfactory to the Administrative Agent, to be held as Collateral pursuant to
this Agreement.

 

14



--------------------------------------------------------------------------------

5.2 Maintenance of Insurance. Such Grantor will maintain insurance as provided
for in the Credit Agreement.

5.3 Maintenance of Perfected Security Interest; Further Documentation.

(a) Such Grantor shall maintain the security interests of the Administrative
Agent (for the benefit of the Secured Parties) created by this Agreement as
perfected security interests having at least the priority described in
Section 4.2 and shall defend such security interests against the claims and
demands of all Persons whomsoever, subject to the rights of such Grantor under
the Loan Documents to dispose of the Collateral.

(b) Such Grantor will furnish to the Administrative Agent from time to time
statements and schedules further identifying and describing the assets and
property of such Grantor and such other reports in connection therewith as the
Administrative Agent may reasonably request, all in reasonable detail.

(c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) filing any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby and
(ii) in the case of Investment Property, Investment Accounts, Letter-of-Credit
Rights and any other relevant Collateral, taking any actions necessary to enable
the Administrative Agent to obtain “control” (within the meaning of the UCC)
with respect thereto to the extent required hereunder subject to such
limitations and exceptions as are otherwise reflected herein.

5.4 Changes in Locations, Name, Etc. Such Grantor will not, except upon [●]
days’ (or such shorter period as may be agreed to by the Administrative Agent)
prior written notice to the Administrative Agent and delivery to the
Administrative Agent of (a) all additional executed financing statements and
other documents reasonably requested by the Administrative Agent to maintain the
validity, perfection and priority of the security interests provided for herein,
and (b) if applicable, a written supplement to Schedule 4 showing the relevant
new jurisdiction of organization, location of chief executive office or sole
place of business, as appropriate:

(i) change its jurisdiction of organization, identification number from the
jurisdiction of organization (if any) or the location of its chief executive
office or sole place of business, as appropriate, from that referred to in
Section 4.3; or

(ii) change its name.

5.5 Notices. Such Grantor will advise the Administrative Agent promptly, in
reasonable detail, of:

(a) any Lien (other than Liens permitted under Section 7.3 of the Credit
Agreement) on any of the Collateral; and

(b) the occurrence of any other event which could reasonably be expected to have
a material adverse effect on the aggregate value of the Collateral or on the
security interests created hereby.

 

15



--------------------------------------------------------------------------------

5.6 Instruments; Investment Property.

(a) Upon the request of the Administrative Agent, such Grantor will (i) promptly
deliver to the Administrative Agent, or an agent designated by it, appropriately
endorsed or accompanied by appropriate instruments of transfer or assignment,
all Documents, and (if the face amount of such letters of credit exceed $[●])
all such letters of credit of such Grantor, and (ii) provide such notice, use
commercially reasonable efforts to obtain such acknowledgments and take all such
other action, with respect to any Documents and Letter-of-Credit Rights not
otherwise constituting a Supporting Obligation held by such Grantor, as the
Administrative Agent shall reasonably specify.

(b) If such Grantor shall become entitled to receive or shall receive any
certificate (including any certificate representing a dividend or a distribution
in connection with any reclassification, increase or reduction of capital or any
certificate issued in connection with any reorganization), option or rights in
respect of the Capital Stock of any Issuer, whether in addition to, in
substitution of, as a conversion of, or in exchange for, any Pledged Collateral,
or otherwise in respect thereof, such Grantor shall deliver the same to the
Administrative Agent (concurrently with the Compliance Certificate to be
delivered following the receipt of such certificate) in the exact form received,
duly indorsed by such Grantor to the Administrative Agent, if required, together
with an undated stock power covering such certificate duly executed in blank by
such Grantor and with, if the Administrative Agent so requests, signature
guaranteed, to be held by the Administrative Agent, subject to the terms hereof,
as additional collateral security for the Secured Obligations; provided that in
no event shall this Section 5.6(b) apply to any Excluded Assets. Any sums paid
upon or in respect of the Investment Property upon the liquidation or
dissolution of any Issuer shall, unless otherwise subject to a perfected
security interest in favor of the Administrative Agent, be paid over to the
Administrative Agent to be held by it hereunder as additional collateral
security for the Secured Obligations, and in case any distribution of capital
shall be made on or in respect of the Investment Property or any property shall
be distributed upon or with respect to the Investment Property pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of the Administrative Agent,
be delivered to the Administrative Agent to be held by it hereunder as
additional collateral security for the Secured Obligations. If any sums of money
or property so paid or distributed in respect of such Investment Property shall
be received by such Grantor, such Grantor shall, until such money or property is
paid or delivered to the Administrative Agent, unless otherwise subject to a
perfected security interest in favor of the Administrative Agent, hold such
money or property in trust for the Administrative Agent and the other Secured
Parties, segregated from other funds of such Grantor, as additional collateral
security for the Secured Obligations.

(c) In the case of any Grantor which is an Issuer, such Issuer agrees that (i)
it will be bound by the terms of this Agreement relating to the Capital Stock
issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.6(a) and
(b) with respect to the Pledged Collateral issued by it and (iii) the terms of
Sections 6.3(c) and 6.7 shall apply to it, mutatis mutandis, with respect to all
actions that may be required of it pursuant to Section 6.3(c) or 6.7 with
respect to the Capital Stock issued by it.

5.7 Securities Accounts; Deposit Accounts.

(a) With respect to any Securities Account (other than any such Securities
Account that is an Excluded Account), such Grantor shall, if requested by the
Administrative Agent, cause such securities intermediary to enter into an
agreement in form and substance reasonably satisfactory to the Administrative
Agent with respect to such Securities Account pursuant to which such securities
intermediary shall agree to comply with the Administrative Agent’s “entitlement
orders” without further consent by such Grantor, as requested by the
Administrative Agent; and

 

16



--------------------------------------------------------------------------------

(b) with respect to any Deposit Account (other than any such Deposit Account
that is an Excluded Account), such Grantor shall enter into and shall cause the
depositary institution maintaining such account to enter into an agreement in
form and substance reasonably satisfactory to the Administrative Agent pursuant
to which the Administrative Agent shall be granted “control” (within the meaning
of Section 9-104 of the UCC) over such Deposit Account.

(c) The Administrative Agent agrees that it will only communicate “entitlement
orders” with respect to the Deposit Accounts and Securities Accounts of the
Grantors after the occurrence and during the continuance of an Event of
Default. The Administrative Agent agrees that it shall promptly, upon written
request from such Grantor and to the extent required pursuant to any Control
Agreement, acknowledge and/or consent to any amendments, supplements or
modifications to such Grantors Deposit Accounts or Securities Accounts (or any
documentation related thereto) that are not materially adverse to the interests
of the Administrative Agent with respect to the Lien granted in connection with
such Control Agreement.

(d) Such Grantor shall give the Administrative Agent notice of the establishment
of any new Deposit Account and of any new Securities Account established by such
Grantor with respect to any Investment Property held by such Grantor, in each
case, concurrently with the Compliance Certificate to be delivered following the
establishment of a new Deposit Account.

5.8 Intellectual Property.

(a) Such Grantor (either itself or (in the exercise of its commercially
reasonable efforts) through licensees) will (i) continue to use each Material
Trademark in order to maintain such Material Trademark in full force free from
any claim of abandonment for non-use, (ii) maintain as in the past the quality
of products and services offered under each such Material Trademark, (iii) use
each such Material Trademark with the appropriate notice of registration and all
other notices and legends required by applicable Requirements of Law, (iv) not
adopt or use any mark which is confusingly similar or a colorable imitation of
any such Material Trademark unless the Administrative Agent, for the ratable
benefit of the Secured Parties, shall obtain, to the extent available, a
perfected security interest in such mark pursuant to this Agreement, and (v) not
(and not knowingly permit (in the exercise of its commercially reasonable
efforts) any licensee or sublicensee thereof to) do any act or knowingly omit to
do any act whereby any such Material Trademark may become invalidated or
impaired in any way.

(b) Such Grantor (either itself or (in the exercise of its commercially
reasonable efforts) through licensees) will not do any act, or omit to do any
act, whereby any Material Patent may become forfeited, abandoned or dedicated to
the public, except in a manner consistent with the past practices of such
Grantor.

(c) Such Grantor (either itself or (using commercial reasonable effort to do so)
through licensees) will not (and will use commercially reasonable efforts to
cause any licensee or sublicensee thereof not to) do any act or knowingly omit
to do any act whereby any such Material Copyrights may become invalidated or
otherwise materially impaired.

(d) Such Grantor (either itself or (in the exercise of its commercially
reasonable efforts) through licensees) will not do any act that knowingly uses
any Material Intellectual Property to infringe the intellectual property rights
of any other Person.

 

17



--------------------------------------------------------------------------------

(e) Such Grantor will notify the Administrative Agent promptly if it knows of
any material adverse determination or material adverse development regarding
such Grantor’s ownership of, or the validity of, any Material Intellectual
Property or such Grantor’s right to register the same or to own and maintain the
same.

(f) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Patent or Trademark with the U.S. Patent and Trademark Office or any similar
office or agency in any other country or political subdivision thereof, such
Grantor shall report (i) the initial application to and (ii) the corresponding
grant, if any, of the Patent or Trademark from the U.S. Patent and Trademark
Office to the Administrative Agent, each within [●] days after the last day of
the fiscal quarter in which such filing or grant, as applicable,
occurs. Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Copyright with the U.S. Copyright Office, such Grantor shall report the filing
of the initial application to the Administrative Agent not less than [●] days
prior to such filing. Upon request of the Administrative Agent, other than in
respect of intent-to-use trademark or service mark applications, such Grantor
shall execute and deliver, and have recorded, any and all agreements,
instruments, documents, and papers as the Administrative Agent may reasonably
request to evidence the Administrative Agent’s and the other Secured Parties’
security interest in any Copyright, Patent or Trademark and the goodwill and
general intangibles of such Grantor relating thereto or represented thereby.

(g) Such Grantor will take all reasonable and necessary steps, including,
without limitation, in any proceeding before the U.S. Patent and Trademark
Office, the U.S. Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, to maintain and pursue each
material application (and to obtain the relevant registration) and to maintain
each registration of the Material Intellectual Property, including filing of
applications for renewal, affidavits of use and affidavits of incontestability.

(h) In the event that any Material Intellectual Property is infringed,
misappropriated or diluted by a third party, such Grantor shall take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property.

5.9 Receivables. Other than in the ordinary course of business or as otherwise
permitted by the Credit Agreement, such Grantor will not (a) grant any extension
of the time of payment of any Receivable, (b) compromise or settle any
Receivable for less than the full amount thereof, (c) release, wholly or
partially, any Person liable for the payment of any Receivable, (d) allow any
credit or discount whatsoever on any Receivable or (e) amend, supplement or
modify any Receivable in any manner that could adversely affect the value
thereof.

5.10 Defense of Collateral. Grantors will appear in and defend any action, suit
or proceeding which may affect to a material extent its title to, or right or
interest in, or the Administrative Agent’s right or interest in, any material
portion of the Collateral.

5.11 Preservation of Collateral. Grantors will do and perform all reasonable
acts that may be necessary and appropriate to maintain, preserve and protect the
Collateral (ordinary wear and tear excepted) subject however to such limitations
and exceptions as are otherwise set forth herein and the other Loan Documents.

5.12 Compliance with Insurance, Etc. Such Grantor will comply in all material
respects with all policies of insurance relating in a material way to the
possession, operation, maintenance and control of the Collateral.

 

18



--------------------------------------------------------------------------------

5.13 Location of Books and Chief Executive Office. Such Grantor will: (a) keep
all Books pertaining to the Rights to Payment of such Grantor at the locations
set forth in Schedule 4; and (b) give at least [●] days’ prior written notice to
the Administrative Agent of any changes in any location where Books pertaining
to the Rights to Payment of such Grantor are kept, including any change of name
or address of any service bureau, computer or data processing company or other
Person preparing or maintaining any such Books or collecting Rights to Payment
for such Grantor.

5.14 Location of Collateral. Such Grantor will: (a) keep the Collateral held by
such Grantor at the locations set forth in Schedule 5 or at such other locations
as may be disclosed in writing to the Administrative Agent pursuant to
clause (b) and will not remove any such Collateral from such locations (other
than in connection with sales of Inventory in the ordinary course of such
Grantor’s business, the movement of Collateral as part of such Grantor’s supply
chain and in the ordinary course of such Grantor’s business, other dispositions
permitted by Section 5.15 and Section 7.5 of the Credit Agreement and movements
of Collateral from one disclosed location to another disclosed location within
the United States), except upon at least [●] days’ prior written notice of any
removal to the Administrative Agent; and (b) give the Administrative Agent at
least [●] days’ prior written notice of any change in the locations set forth in
Schedule 5.

5.15 Maintenance of Records. Such Grantor will keep separate, accurate and
complete Books with respect to Collateral held by such Grantor, disclosing the
Administrative Agent’s security interest hereunder.

5.16 Disposition of Collateral. Such Grantor will not surrender or lose
possession of (other than to the Administrative Agent), sell, lease, rent, or
otherwise dispose of or transfer any of the Collateral held by such Grantor or
any right or interest therein, except to the extent permitted by the Loan
Documents.

5.17 Liens. Such Grantor will keep the Collateral held by such Grantor free of
all Liens except Liens permitted under Section 7.3 of the Credit Agreement.

5.18 [Reserved].

5.19 [Reserved].

5.20 [Reserved].

5.21 Commercial Tort Claims. Such Grantor will give the Administrative Agent,
concurrently with the delivery of the Compliance Certificate required to be
delivered following the election to prosecute such Commercial Tort Claim, notice
of any Commercial Tort Claim that such Grantor has elected to prosecute.

5.22 Letter-of-Credit Rights. Such Grantor will give the Administrative Agent
prompt notice if such Grantor shall at any time hold or acquire any
Letter-of-Credit Rights not constituting a Supporting Obligation with a
potential value in excess of $[●].

5.23 Shareholder Agreements and Other Agreements.

(a) Such Grantor shall comply with all of its obligations under any shareholders
agreement, operating agreement, partnership agreement, voting trust, proxy
agreement or other agreement or understanding (collectively, the “Pledged
Collateral Agreements”) to which it is a party and shall enforce all of its
rights thereunder, except, with respect to any such Pledged Collateral Agreement
relating to any Pledged Collateral issued by any Person (other than a
wholly-owned Subsidiary of a Grantor), in which case such Grantor shall comply
with, and enforce, the terms thereof to the extent it elects to do so in the
exercise of its commercial business judgment.

 

19



--------------------------------------------------------------------------------

(b) Such Grantor agrees that no Pledged Stock issued by a Subsidiary of [●]
(i) shall be dealt in or traded on any securities exchange or in any securities
market, (ii) shall constitute an investment company security, or (iii) shall be
held by such Grantor in a Securities Account.

(c) Subject to the terms and conditions of the Credit Agreement, including
Sections 7.3 and 7.5 thereof, such Grantor shall not vote to enable or take any
other action to amend or terminate, or waive compliance with any of the terms
of, any such Pledged Collateral Agreement, certificate or articles of
incorporation, bylaws or other organizational documents in any way that
materially and adversely affects the validity, perfection or priority of the
Administrative Agent’s security interest therein.

SECTION 6. REMEDIAL PROVISIONS

Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that, from and after the date of this Agreement until the
Discharge of Obligations:

6.1 Certain Matters Relating to Receivables.

(a) The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables, and the Administrative Agent may curtail or terminate
said authority at any time after the occurrence and during the continuance of an
Event of Default. If required by the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, any payments of
Receivables, when collected by any Grantor, (i) shall be forthwith (and, in any
event, within [●] Business Days) deposited by such Grantor in the exact form
received, duly indorsed by such Grantor to the Administrative Agent if required,
in a Collateral Account over which the Administrative Agent has control, subject
to withdrawal by the Administrative Agent for the account of the Secured Parties
only as provided in Section 6.5, and (ii) until so turned over, shall be held by
such Grantor in trust for the Administrative Agent and the other Secured
Parties, segregated from other funds of such Grantor. After the occurrence and
during the continuance of an Event of Default, each such deposit of Proceeds of
Receivables shall be accompanied by a report identifying in reasonable detail
the nature and source of the payments included in the deposit.

(c) At the Administrative Agent’s request, after the occurrence and during the
continuance of an Event of Default, each Grantor shall deliver to the
Administrative Agent all original and other documents evidencing, and relating
to, the agreements and transactions which gave rise to the Receivables,
including, without limitation, all original orders, invoices and shipping
receipts.

6.2 Communications with Obligors; Grantors Remain Liable.

(a) The Administrative Agent in its own name or in the name of others may at any
time after the occurrence and during the continuance of an Event of Default
communicate with obligors under the Receivables to verify with them to the
Administrative Agent’s satisfaction the existence, amount and terms of any
Receivables.

(b) Upon the request of the Administrative Agent, at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables that the Receivables have been assigned to
the Administrative Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Administrative Agent.

 

20



--------------------------------------------------------------------------------

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables to observe and perform all the conditions
and obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto. Neither the Administrative
Agent nor any other Secured Party shall have any obligation or liability under
any Receivable (or any agreement giving rise thereto) by reason of or arising
out of this Agreement or the receipt by the Administrative Agent or any Lender
of any payment relating thereto, nor shall the Administrative Agent nor any
other Secured Party be obligated in any manner to perform any of the obligations
of any Grantor under or pursuant to any Receivable (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

6.3 Investment Property.

(a) Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given written notice to the relevant Grantor of
the Administrative Agent’s intent to exercise its corresponding rights pursuant
to Section 6.3(b), each Grantor shall be permitted to receive all cash dividends
paid in respect of the Pledged Collateral and all payments made in respect of
the Pledged Notes to the extent not prohibited by the Credit Agreement, and to
exercise all voting and corporate or other organizational rights with respect to
the Investment Property of such Grantor; provided, however, that no vote shall
be cast or corporate or other organizational right exercised or other action
taken which result in any violation of any provision of the Credit Agreement,
this Agreement or any other Loan Document.

(b) If an Event of Default shall occur and be continuing and the Administrative
Agent shall give notice of its intent to exercise such rights to the relevant
Grantor or Grantors, (i) the Administrative Agent shall have the right (A) to
receive any and all cash dividends, payments or other Proceeds paid in respect
of the Investment Property (including the Pledged Collateral) of any or all of
the Grantors and make application thereof to the Secured Obligations in the
order set forth in Section 6.5, and (B) to exchange uncertificated Pledged
Collateral for certificated Pledged Collateral and to exchange certificated
Pledged Collateral for certificates of larger or smaller denominations, for any
purpose consistent with this Agreement (in each case to the extent such
exchanges are permitted under the applicable Pledged Collateral Agreements or
otherwise agreed upon by the Issuer of such Pledged Collateral), and (ii) any
and all of such Investment Property shall be registered in the name of the
Administrative Agent or its nominee, and the Administrative Agent or its nominee
may thereafter exercise (x) all voting, corporate and other rights pertaining to
such Investment Property at any meeting of shareholders of the relevant Issuer
or Issuers or otherwise and (y) any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to such
Investment Property as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of any such
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or other
organizational structure of any Issuer, or upon the exercise by any Grantor or
the Administrative Agent of any right, privilege or option pertaining to such
Investment Property, and in connection therewith, the right to deposit and
deliver any and all of such Investment Property with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

(c) Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Collateral or Pledged Notes pledged by such Grantor hereunder to (i) comply with
any instruction

 

21



--------------------------------------------------------------------------------

received by it from the Administrative Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Pledged Collateral or, as applicable, the Pledged Notes directly to the
Administrative Agent. The Administrative Agent agrees that it will not issue any
such instruction unless an Event of Default has occurred and is continuing.

(d) If an Event of Default shall have occurred and be continuing, the
Administrative Agent shall have the right to apply the balance from any Deposit
Account or instruct the bank at which any Deposit Account is maintained to pay
the balance of any Deposit Account to or for the benefit of the Administrative
Agent.

6.4 Proceeds to be Turned Over To Administrative Agent. In addition to the
rights of the Administrative Agent and the other Secured Parties specified in
Section 6.1 with respect to payments of Receivables, if an Event of Default
shall occur and be continuing, all Proceeds received by any Grantor consisting
of cash, checks, Cash Equivalents and other near-cash items shall be held by
such Grantor in trust for the Administrative Agent and the other Secured
Parties, segregated from other funds of such Grantor, and shall, forthwith upon
receipt by such Grantor, be turned over to the Administrative Agent in the exact
form received by such Grantor (duly indorsed by such Grantor to the
Administrative Agent, if required). All Proceeds received by the Administrative
Agent hereunder shall be held by the Administrative Agent in a Collateral
Account over which it maintains control, within the meaning of the UCC. All
Proceeds while held by the Administrative Agent in a Collateral Account (or by
such Grantor in trust for the Administrative Agent and the other Secured
Parties) shall continue to be held as collateral security for all the Secured
Obligations and shall not constitute payment thereof until applied as provided
in Section 6.5.

6.5 Application of Proceeds. If an Event of Default shall have occurred and be
continuing, at any time at the Administrative Agent’s election, the
Administrative Agent may apply all or any part of Proceeds constituting
Collateral, whether or not held in any Collateral Account, in payment of the
Secured Obligations in accordance with Section 8.3 of the Credit Agreement.

6.6 Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the UCC or any other applicable law. Without limiting the generality of
the foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law) to or upon any Grantor or any other Person (all and each
of which demands, defenses, advertisements and notices are hereby waived), may
in such circumstances forthwith collect, receive, appropriate and realize upon
the Collateral, or any part thereof, and/or may forthwith sell, lease, assign,
give option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Administrative Agent or any other Secured Party or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Administrative Agent or any other Secured
Party shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Grantor, which right or equity is hereby waived and
released. Each Grantor further agrees, at the Administrative Agent’s request, to
assemble the Collateral and make it available to the Administrative Agent at
places which the Administrative Agent shall reasonably select, whether at such
Grantor’s premises or elsewhere. The

 

22



--------------------------------------------------------------------------------

Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 6.6, in accordance with the provisions of Section 6.5,
only after deducting all reasonable costs and expenses of every kind incurred in
connection therewith or incidental to the care or safekeeping of any of the
Collateral or in any way relating to the Collateral or the rights of the
Administrative Agent and the other Secured Parties hereunder, including, without
limitation, reasonable attorneys’ fees and disbursements, to the payment in
whole or in part of the Secured Obligations, in such order as is contemplated by
Section 8.3 of the Credit Agreement, and only after such application and after
the payment by the Administrative Agent of any other amount required by any
provision of law, including Section 9-615(a)(3) of the UCC, but only to the
extent of the surplus, if any, owing to any Grantor. To the extent permitted by
applicable law, each Grantor waives all claims, damages and demands it may
acquire against the Administrative Agent or any other Secured Party arising out
of the exercise by any of them of any rights hereunder, except to the extent
caused by the gross negligence or willful misconduct of the Administrative Agent
or such Secured Party or their respective agents. If any notice of a proposed
sale or other disposition of Collateral shall be required by law, such notice
shall be deemed reasonable and proper if given at least [●] days before such
sale or other disposition.

6.7 Registration Rights. Each Grantor recognizes that the Administrative Agent
may be unable to effect a public sale of any or all the Pledged Stock, by reason
of certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. Subject to its
compliance with state securities laws applicable to private sales, the
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Stock for the period of time necessary to permit the Issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.

6.8 Intellectual Property License. Solely for the purpose of enabling the
Administrative Agent to exercise rights and remedies under this Section 6 and at
such time as the Administrative Agent shall be lawfully entitled to exercise
such rights and remedies, each Grantor hereby grants to the Administrative
Agent, for the benefit of the Secured Parties, an irrevocable, non-exclusive,
worldwide license (exercisable without payment of royalty or other compensation
to such Grantor), subject, in the case of Trademarks, to sufficient rights to
quality control and inspection in favor of such Grantor to avoid the risk of
invalidation of said Trademarks, to use, operate under, license, or sublicense
any Intellectual Property now owned or hereafter acquired by the Grantors.

6.9 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Secured Obligations and the fees and disbursements of any attorneys
employed by the Administrative Agent or any other Secured Party to collect such
deficiency.

SECTION 7. THE ADMINISTRATIVE AGENT

Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that:

7.1 Administrative Agent’s Appointment as Attorney-in-Fact, Etc.

 

23



--------------------------------------------------------------------------------

(a) Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, each
Grantor hereby gives the Administrative Agent the power and right, on behalf of
such Grantor, without notice to or assent by such Grantor, to do any or all of
the following:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or with respect
to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Receivable or with respect to any other Collateral whenever payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s and the
other Secured Parties’ security interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iv) execute, in connection with any sale provided for in Section 6.6 or 6.7,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

(v) (A) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (B) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (C) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (D) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (E) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (F) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(G) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Administrative Agent shall in its sole discretion determine; and (H) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Administrative
Agent were the absolute owner thereof for all purposes, and do, at the
Administrative Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Administrative Agent deems necessary
to protect, preserve or realize upon the Collateral and the Administrative
Agent’s and the other Secured Parties’ security interests therein and to effect
the intent of this Agreement, all as fully and effectively as such Grantor might
do.

 

24



--------------------------------------------------------------------------------

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

(c) The expenses of the Administrative Agent incurred in connection with actions
undertaken as provided in this Section 7.1, together with interest thereon at a
rate per annum equal to the highest rate per annum at which interest would then
be payable on any category of past due ABR Loans under the Credit Agreement,
from the date of payment by the Administrative Agent to the date reimbursed by
the relevant Grantor, shall be payable by such Grantor to the Administrative
Agent on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

7.2 Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the UCC or otherwise, shall be to deal
with it in the same manner as the Administrative Agent deals with similar
property for its own account. Neither the Administrative Agent, any other
Secured Party nor any of their respective officers, directors, employees or
agents shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Administrative Agent
and the other Secured Parties hereunder are solely to protect the Administrative
Agent’s and the other Secured Parties’ interests in the Collateral and shall not
impose any duty upon the Administrative Agent or any other Secured Party to
exercise any such powers. The Administrative Agent and the other Secured Parties
shall be accountable only for amounts that they actually receive as a result of
the exercise of such powers, and neither they nor any of their officers,
directors, employees or agents shall be responsible to any Grantor for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct.

7.3 Authority of Administrative Agent. Each Grantor acknowledges that the rights
and responsibilities of the Administrative Agent under this Agreement with
respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the other
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Administrative Agent and the Grantors, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Secured Parties
with full and valid authority so to act or refrain from acting, and no Grantor
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.

SECTION 8. MISCELLANEOUS

8.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 10.1 of the Credit Agreement.

 

25



--------------------------------------------------------------------------------

8.2 Notices. All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 10.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1.

8.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any other Secured Party shall by any act (except by a
written instrument pursuant to Section 8.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default, as applicable. No failure to
exercise, nor any delay in exercising, on the part of the Administrative Agent
or any other Secured Party, any right, power or privilege hereunder shall
operate as a waiver thereof. No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. A waiver by the
Administrative Agent or any other Secured Party of any right or remedy hereunder
on any one occasion shall not be construed as a bar to any right or remedy which
the Administrative Agent or such other Secured Party would otherwise have on any
future occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

8.4 Enforcement Expenses; Indemnification.

(a) Each Guarantor agrees to pay or reimburse the Administrative Agent and each
other Secured Party for all its costs and expenses incurred in collecting
against such Guarantor under the guaranty contained in Section 2 of this
Agreement or otherwise enforcing or preserving any rights under this Agreement
and the other Loan Documents to which such Guarantor is a party, including the
fees and disbursements of counsel (including the allocated fees and expenses of
in-house counsel) to the Administrative Agent and of counsel to each other
Secured Party.

(b) Each Guarantor agrees to pay, and to save the Administrative Agent and each
other Secured Party harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement.

(c) Each Guarantor agrees to pay, and to save the Administrative Agent and each
other Secured Party harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Borrower would be required to do so pursuant to the Credit Agreement.

(d) The agreements in this Section 8.4 shall survive repayment of the Secured
Obligations and any other amounts payable under the Credit Agreement and the
other Loan Documents.

8.5 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Administrative
Agent and each other Secured Party and their respective successors and assigns;
provided that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Administrative Agent.

8.6 Set Off. Each Grantor hereby irrevocably authorizes the Administrative Agent
and each other Secured Party and any Affiliate thereof at any time and from time
to time after the occurrence and during the continuance of an Event of Default,
without notice to such Grantor or any other Grantor, any such notice being
expressly waived by each Grantor, to setoff and appropriate and apply any and
all

 

26



--------------------------------------------------------------------------------

deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by the Administrative Agent or such Secured
Party or such Affiliate to or for the credit or the account of such Grantor, or
any part thereof in such amounts as the Administrative Agent or such Secured
Party may elect, against and on account of the Secured Obligations and
liabilities of such Grantor to the Administrative Agent or such Secured Party
hereunder and under the other Loan Documents and claims of every nature and
description of the Administrative Agent or such Secured Party against such
Grantor, in any currency, whether arising hereunder, under the Credit Agreement,
any other Loan Document or otherwise, as the Administrative Agent or such
Secured Party may elect, whether or not the Administrative Agent or any other
Secured Party has made any demand for payment and although such obligations,
liabilities and claims may be contingent or unmatured. The rights of the
Administrative Agent and each other Secured Party under this Section 8.6 are in
addition to other rights and remedies (including, without limitation, other
rights of setoff) which the Administrative Agent or such other Secured Party may
have.

8.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
and/or electronic mail), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.

8.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

8.10 Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors, the Administrative Agent and the other Secured
Parties with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any other Secured Party relative to subject matter hereof and thereof
not expressly set forth or referred to herein or in the other Loan Documents.

8.11 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

8.12 Submission to Jurisdiction; Waivers. Each Grantor hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

27



--------------------------------------------------------------------------------

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 8.12 any special, exemplary, punitive or consequential damages.

8.13 Acknowledgements. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) neither the Administrative Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among any of
the Secured Parties or among the Grantors and any of the Secured Parties.

8.14 Additional Grantors. Each Subsidiary of a Grantor that is required to
become a party to this Agreement pursuant to Section 6.12 of the Credit
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.

8.15 Releases.

(a) When the Liens granted hereby are released in accordance with Section 10.17
of the Credit Agreement, this Agreement shall terminate with respect to the
Administrative Agent and the other Secured Parties, and all obligations (other
than those expressly stated to survive such termination) of each Grantor to the
Administrative Agent or any other Secured Party hereunder shall terminate, all
without delivery of any instrument or performance of any act by any party. At
the sole expense of any Grantor following any such termination, the
Administrative Agent shall deliver such documents as such Grantor shall
reasonably request to evidence such termination.

(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction permitted by Section 7 of the Credit Agreement,
then the Administrative Agent, at the request and sole expense of such Grantor,
shall promptly execute and deliver to such Grantor all releases or other
documents reasonably necessary or desirable for the release of the Liens created
hereby on such Collateral, as applicable. At the request and sole expense of the
Borrower, a Guarantor shall be released from its obligations hereunder in the
event that all the Capital Stock of such Guarantor shall be sold, transferred or
otherwise disposed of to a Person other than a Grantor in a transaction
permitted by Section 7 of the Credit Agreement; provided that the Borrower shall
have delivered to the Administrative Agent, at least [●] days, or such shorter
period as the Administrative Agent may agree, prior to the date of the proposed
release, a written request for release identifying the relevant Guarantor and
the terms of the

 

28



--------------------------------------------------------------------------------

sale or other disposition in reasonable detail, including the price thereof and
any expenses in connection therewith, together with a certification by the
Borrower stating that such transaction is in compliance with terms and
provisions of the Credit Agreement and the other Loan Documents.

8.16 WAIVER OF JURY TRIAL. EACH GRANTOR AND THE ADMINISTRATIVE AGENT EACH HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

GRANTORS: BORROWER: By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

SCHEDULE 1

NOTICE ADDRESSES OF GUARANTORS

 

Guarantor

  

Notice Address



--------------------------------------------------------------------------------

SCHEDULE 2

DESCRIPTION OF INVESTMENT PROPERTY



--------------------------------------------------------------------------------

SCHEDULE 3

FILINGS AND OTHER ACTIONS

REQUIRED TO PERFECT SECURITY INTERESTS



--------------------------------------------------------------------------------

SCHEDULE 4

LOCATION OF JURISDICTION OF ORGANIZATION,

CHIEF EXECUTIVE OFFICE AND LOCATION OF BOOKS



--------------------------------------------------------------------------------

SCHEDULE 5

LOCATIONS OF EQUIPMENT AND INVENTORY



--------------------------------------------------------------------------------

SCHEDULE 6

RIGHTS OF THE GRANTORS RELATING TO PATENTS

RIGHTS OF THE GRANTORS RELATING TO TRADEMARKS

RIGHTS OF THE GRANTORS RELATING TO COPYRIGHTS



--------------------------------------------------------------------------------

SCHEDULE 7

LETTER OF CREDIT RIGHTS



--------------------------------------------------------------------------------

SCHEDULE 8

COMMERCIAL TORT CLAIMS



--------------------------------------------------------------------------------

ANNEX 1 TO

GUARANTEE AND COLLATERAL AGREEMENT

FORM OF

ASSUMPTION AGREEMENT

This ASSUMPTION AGREEMENT, dated as of [●], is executed and delivered by [●]
(the “Additional Grantor”), in favor of SILICON VALLEY BANK, as administrative
agent (in such capacity, the “Administrative Agent”) for the banks and other
financial institutions or entities (the “Lenders”) from time to time parties to
that certain Credit Agreement, dated as of [●] (as amended, amended and
restated, supplemented, restructured or otherwise modified, renewed or replaced
from time to time, the “Credit Agreement”), among [●], a [●] corporation (the
“Borrower”), the Lenders party thereto and the Administrative Agent. All
capitalized terms not defined herein shall have the respective meanings ascribed
to such terms in such Credit Agreement.

W I T N E S S E T H:

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Grantor) have entered into that
certain Guarantee and Collateral Agreement, dated as of [●], in favor of the
Administrative Agent for the benefit of the Secured Parties defined therein (the
“Guarantee and Collateral Agreement”);

WHEREAS, the Borrower is required, pursuant to Section 6.12 of the Credit
Agreement to cause the Additional Grantor to become a party to the Guarantee and
Collateral Agreement in order to grant in favor of the Administrative Agent (for
the ratable benefit of the Lenders) the Liens and security interests therein
specified and provide its guarantee of the Obligations as therein contemplated;
and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.14 of the
Guarantee and Collateral Agreement, (a) hereby becomes a party to the Guarantee
and Collateral Agreement as both a “Grantor” and a “Guarantor” thereunder with
the same force and effect as if originally named therein as a Grantor and a
Guarantor and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a Grantor and a Guarantor
thereunder, and (b) hereby grants to the Administrative Agent, for the benefit
of the Secured Parties, as security for the Secured Obligations, a security
interest in all of the Additional Grantor’s right, title and interest in any and
to all Collateral of the Additional Grantor, in each case whether now owned or
hereafter acquired or in which the Additional Grantor now has or hereafter
acquires an interest and wherever the same may be located, but subject in all
respects to the terms, conditions and exclusions set forth in the Guarantee and
Collateral Agreement. The information set forth in Schedule 1 hereto is hereby
added to the information set forth in the Schedules to the Guarantee and
Collateral Agreement. The Additional Grantor hereby represents and warrants that
each of the representations and warranties contained in Section 4 of the
Guarantee and Collateral Agreement (x) that is qualified by materiality is true
and correct, and (y) that is not qualified by materiality, is true and correct
in all material respects, in each case, on and as the date hereof (after giving
effect to this Assumption Agreement) as if made on and as of such date (except
to the extent any such representation and warranty expressly relates to an
earlier date, in which case such representation and warranty was true and
correct in all material respects as of such earlier date).



--------------------------------------------------------------------------------

2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

3. Loan Document. This Assumption Agreement shall constitute a Loan Document
under the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR] By:  

 

  Name:  

Title:



--------------------------------------------------------------------------------

Schedule to

Assumption Agreement

Supplement to Schedule 1

Supplement to Schedule 2

Supplement to Schedule 3

Supplement to Schedule 4

Supplement to Schedule 5

Supplement to Schedule 6

Supplement to Schedule 7

Supplement to Schedule 8



--------------------------------------------------------------------------------

ANNEX 2 TO

GUARANTEE AND COLLATERAL AGREEMENT

FORM OF

PLEDGE SUPPLEMENT

 

To:   Silicon Valley Bank, as Administrative Agent Re:   [●] Date:   [●]

Ladies and Gentlemen:

This Pledge Supplement (this “Pledge Supplement”) is made and delivered pursuant
to Section 3.3(g) of that certain Guarantee and Collateral Agreement, dated as
of [●] (as amended, modified, renewed or extended from time to time, the
“Guarantee and Collateral Agreement”), among each Grantor party thereto (each a
“Grantor” and collectively, the “Grantors”), and Silicon Valley Bank (the
“Administrative Agent”). All capitalized terms used in this Pledge Supplement
and not otherwise defined herein shall have the meanings assigned to them in
either the Guarantee and Collateral Agreement or the Credit Agreement (as
defined in the Guarantee and Collateral Agreement), as the context may require.

The undersigned, [●] [insert name of Grantor], a [●] [corporation, partnership,
limited liability company, etc.], confirms and agrees that all Pledged
Collateral of the undersigned, including the property described on the
supplemental schedule attached hereto, shall be and become part of the Pledged
Collateral and shall secure all Secured Obligations.

Schedule 2 to the Guarantee and Collateral Agreement is hereby amended by adding
to such Schedule 2 the information set forth in the supplement attached hereto.

This Pledge Supplement shall constitute a Loan Document under the Credit
Agreement.

THIS PLEDGE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the undersigned has executed this Pledge Supplement, as of
the date first above written.

 

[NAME OF APPLICABLE GRANTOR] By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

SUPPLEMENT TO ANNEX 2

TO THE SECURITY AGREEMENT

 

Name of Subsidiary

 

Number of

Units/Shares

Owned

 

Certificate(s)

Numbers

 

Date Issued

 

Class or Type

of Units or

Shares

 

Percentage

of

Subsidiary’s

Total

Equity

Interests

Owned



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

HORTONWORKS, INC.

Date: [●]

This Compliance Certificate is delivered pursuant to Section 6.2(b)(ii) of that
certain Credit Agreement, dated as of [●], by and among HORTONWORKS, INC., a
Delaware corporation (“Borrower”), the several banks and other financial
institutions or entities from time to time party thereto, (each a “Lender” and,
collectively, the “Lenders”), and SILICON VALLEY BANK (“SVB”), as administrative
agent and collateral agent for the Lenders (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

The undersigned, a duly authorized and acting Responsible Officer of the
Borrower, hereby certifies, in his/her capacity as an officer of the Borrower,
and not in any personal capacity, as follows:

I have reviewed and am familiar with the contents of this Compliance
Certificate.

I have reviewed the terms of the Credit Agreement and the other Loan Documents
and have made, or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of the Borrower and its Subsidiaries
during the accounting period covered by the financial statements attached hereto
as Attachment 1 (the “Financial Statements”). Except as set forth on Attachment
2, such review did not disclose the existence during or at the end of the
accounting period covered by the Financial Statements, and I have no knowledge
of the existence as of the date of this Compliance Certificate, of any condition
or event which constitutes a Default or an Event of Default.

Attached hereto as Attachment 3 are the computations showing compliance with the
covenants set forth in Section 7.1 of the Credit Agreement.

[To the extent not previously disclosed to the Administrative Agent, a
description of any change in the jurisdiction of organization of any Loan
Party.]

[To the extent not previously disclosed to the Administrative Agent, a list of
any material patents, registered trademarks or registered copyrights issued to
or acquired by any Loan Party since [the Closing Date][the date of the most
recent report delivered].]

[To the extent not previously disclosed to the Administrative Agent a
description of (i) any non-ordinary course asset sales undertaken by any Group
Member, and any incurrence by any Group Member of any Indebtedness (other than
Indebtedness constituting Loans or intercompany Indebtedness permitted under the
Credit Agreement) in a principal amount equaling or exceeding $1,000,000, and
(ii) with respect to any such asset sale or incurrence of Indebtedness, the
amount of any net cash proceeds received by such Group Member in connection
therewith since the date of the most recent report delivered].

[Remainder of page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Compliance Certificate as of the date
first written above.

 

BORROWER:

HORTONWORKS, INC.

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Attachment 1

to Compliance Certificate

[Attach Financial Statements]

 

Attachment 1



--------------------------------------------------------------------------------

Attachment 2

to Compliance Certificate

Except as set forth below, no Default or Event of Default has occurred. [If a
Default or Event of Default has occurred, the following describes the nature of
the Default or Event of Default in reasonable detail and the steps, if any,
being taken or contemplated by the Borrower to be taken on account thereof.]

 

Attachment 2



--------------------------------------------------------------------------------

Attachment 3

to Compliance Certificate

Preliminary Note to Compliance Certificate Calculations

The information described herein is as of [                    ], [        ]
(the “Statement Date”), and pertains to the Subject Period defined below, as
applicable.

 

I. Section 7.1(a) — Minimum Consolidated Adjusted EBITDA

 

  A. Consolidated Adjusted EBITDA for the Subject Period:

(“Subject Period” means the four fiscal quarter period ending on the Statement
Date)

 

   1.    Consolidated Net Income for the Subject Period:    $            2.   
Consolidated Interest Expense for the Subject Period:    $            3.   
Provision for income taxes for the Subject Period:    $            4.   
Depreciation expenses for the Subject Period:    $            5.    Amortization
expenses for the Subject Period:    $            6.    Non-cash stock-based
compensation expense for the Subject Period:    $            7.    Non-cash
charges resulting from purchase accounting for the Subject Period       8.   
Non-cash losses and expenses resulting from fair value accounting and other
non-cash expenses reducing Consolidated Net Income in accordance with GAAP
(excluding any such non cash item to the extent that it represents an accrual or
reserve for potential cash items in any future period or amortization of a
prepaid cash item that was paid in a prior period) for the Subject Period in an
aggregate amount not to exceed $3,000,000    $            9.    one-time
acquisition or non-ordinary course legal expenses for the Subject Period in an
aggregate amount not to exceed $1,000,000:    $            10.    Other one-time
expenses approved by the Administrative Agent on a case-by-case basis in its
sole discretion for the Subject Period:    $            11.    Other non-cash
items increasing Consolidated Net Income for the Subject Period (excluding any
such non-cash item to the extent it represents the reversal of an accrual or
reserve for potential cash item in any prior period):    $        

 

Attachment 3



--------------------------------------------------------------------------------

12.    Interest income for the Subject Period:

   $            

13.    Net change in Deferred Revenue:

   $            

12.    Consolidated Adjusted EBITDA for the Subject Period
 (Lines I.A.1+ I.A.2+ I.A.3+ I.A.4+ I.A.5+ I.A.6+ I.A.7+I.A.8+ I.A.9+ I.A.10
minus I.A.11+  I.A.12 plus/minus I.A.13):

   $            

Minimum required1:

 

For each fiscal quarter ending after December 31, 2017, minimum Consolidated
Adjusted EBITDA covenant thresholds shall be agreed by the Administrative Agent
and the Borrower based on Borrower’s board-approved Projections delivered
pursuant to Section 6.2(c) for the fiscal year ending December 31, 2018;
provided that failure to provide such Projections or to reach agreement on such
covenant thresholds on or prior to March 31, 2018 of such fiscal year shall be
an immediate Event of Default. The agreement of the Administrative Agent to
establish covenant levels for the 2018 fiscal year shall not be unreasonably
withheld or delayed and shall otherwise be determined on the basis and using the
methodology employed when establishing the minimum Consolidated Adjusted EBITDA
covenant thresholds for the 2017 fiscal year.

  

Covenant compliance:            Yes ☐            No ☐

  

 

II. Section 7.1(b) — Minimum Adjusted Quick Ratio

 

  A. Quick Assets as of the Statement Date:

 

1.      Unrestricted cash or Cash Equivalents of the Group Members held at such
time in Deposit  Accounts or Securities Accounts maintained with the
Administrative Agent or subject to a  Control Agreement in favor of the
Administrative Agent:

   $            

2.      Net billed accounts receivable of the Group Members:

   $            

3.      Quick Assets as of the Statement Date
 (II.A.1.+ II.A.2.):

   $            

 

 

1  Corresponding quarterly amount indicated in the “Minimum Consolidated
Adjusted EBITDA” row in the Hortonworks Projections, dated October 31, 2016,
provided to the Administrative Agent.

 

Attachment 3



--------------------------------------------------------------------------------

B.     Current Liabilities as of the Statement Date:

     

1.      All Obligations consisting of outstanding Revolving Loans and
outstanding Letters of Credit:

   $           

2.      Aggregate amount of Total Liabilities that may properly be classified as
current liabilities on a balance sheet prepared in accordance with GAAP for the
Statement Date:

   $           

3.      Current Liabilities as of the Statement Date

         (II.B.1.+ II.B.2.):

   $        

C.     Current portion of Deferred Revenue as of the Statement Date:

   $        

D.     Difference of Current Liabilities minus current portion of Deferred
Revenue
(Line II.B.3.- II.C.):

   $        

D.     Adjusted Quick Ratio
(Line II.A.3. divided by Line D.):

       :1:00

         Minimum required2:

       :1.00

         Covenant compliance:            Yes ☐            No ☐

  

III.    Section 7.1(c) — Minimum Cash on Hand

 

A.     Unrestricted cash or Cash Equivalents of the Loan Parties held in Deposit
Accounts or Securities Accounts maintained with the Administrative Agent as of
the Statement Date:

   $        

         Minimum required:

      $10,000,000

         Covenant compliance:             Yes ☐             No ☐

     

 

 

2  Corresponding amount indicated in the “Minimum Adjusted Quick Ratio” row in
the Hortonworks Projections, dated October 31, 2016, provided to the
Administrative Agent.

 

Attachment 3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF SECRETARY’S CERTIFICATE

HORTONWORKS, INC.

Date: [●]

Reference is made to the Credit Agreement, dated as of November 2, 2016, by and
among HORTONWORKS, INC., a Delaware corporation (“Borrower”), the several banks
and other financial institutions or entities from time to time party thereto,
(each a “Lender” and, collectively, the “Lenders”), and SILICON VALLEY BANK
(“SVB”), as administrative agent and collateral agent for the Lenders (in such
capacity, the “Administrative Agent”). Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

The undersigned, [●], in his/her capacity as the Secretary of the Borrower,
hereby certifies to the Administrative Agent on behalf of the Borrower that as
of the date hereof, and solely in his/her capacity as an officer of the
Borrower, that:

1. Attached hereto as Exhibit A is a true and correct copy of the certificate of
incorporation of the Borrower, as certified by the Secretary of State of the
State of Delaware as of the date noted thereon. The referenced certificate has
not been amended or otherwise modified since the date of such certification and
is in full force and effect on the date hereof.

2. Attached hereto as Exhibit B is a true and correct copy of the bylaws of the
Borrower (as amended to date), which was in effect at the time the resolutions
referred to below were adopted and which are in full force and effect on the
date hereof.

3. Attached hereto as Exhibit C is a true and correct copy of the resolutions
which were duly adopted by the board of directors of the Borrower on or about
the date hereof and authorize the execution, delivery and performance by the
Borrower of the Loan Documents to be executed and delivered by the Borrower in
connection with the Credit Agreement, and such resolutions have not been
rescinded, amended or modified and remain in full force and effect on the date
hereof and the Administrative Agent may rely on them until Administrative Agent
receives written notice of revocation from the Borrower.

4. Attached hereto as Exhibit D is an officer incumbency table setting forth
certain of the duly elected, qualified and acting officers of the Borrower. Each
individual listed on Exhibit D holds the office set forth opposite such
individual’s name, and the signature written opposite such individual’s name and
title is such individual’s true and genuine signature.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Secretary
Certificate as of the date first written above.

 

     

[●], Secretary

The undersigned, [●], the [●] of the Borrower, does hereby certify to the
Administrative Agent that [●] is the duly elected, qualified and acting
Secretary of the Borrower and the signature appearing above is his true and
genuine signature.

IN WITNESS WHEREOF, the undersigned has executed and delivered this Secretary
Certificate as of the date first written above.

 

     

[●], [●]



--------------------------------------------------------------------------------

EXHIBIT A

CERTIFICATE OF INCORPORATION



--------------------------------------------------------------------------------

EXHIBIT B

BY-LAWS



--------------------------------------------------------------------------------

EXHIBIT C

RESOLUTIONS



--------------------------------------------------------------------------------

EXHIBIT D

OFFICER INCUMBENCY TABLE

 

   

Officer:

  

Title:

  

Signature:

         [●]    [●]   

 

     [●]    [●]   

 

  



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF SOLVENCY CERTIFICATE

HORTONWORKS, INC.

Date:              , 20    

To the Administrative Agent,

and each of the Lenders party

to the Credit Agreement referred to below:

This SOLVENCY CERTIFICATE (this “Certificate”) is delivered pursuant to Section
5.1(s) of that certain Credit Agreement, dated as of November 2, 2016, by and
among HORTONWORKS, INC., a Delaware corporation (“Borrower”), the several banks
and other financial institutions or entities from time to time party thereto,
(each a “Lender” and, collectively, the “Lenders”), and SILICON VALLEY BANK
(“SVB”), as administrative agent and collateral agent for the Lenders (in such
capacity, the “Administrative Agent”). Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement. The undersigned Chief Financial Officer of the
Borrower, in such capacity only and not in her/his individual capacity, does
hereby certify on behalf of each Loan Party as of the date hereof that:

Borrower and its Subsidiaries, on a consolidated basis, are, and after giving
effect to the incurrence of all Indebtedness, Obligations and obligations being
incurred in connection herewith, will be and will continue to be, Solvent. No
transfer of property is being made by any Loan Party and no obligation is being
incurred by any Loan Party in connection with the transactions contemplated by
the Credit Agreement or the other Loan Documents with the intent to hinder,
delay, or defraud either present or future creditors of such Loan Party.

[Signature page follows]



--------------------------------------------------------------------------------

I represent the foregoing information to be, to the best of my knowledge and
belief, true and correct and execute this Certificate as of the date first
written above.

 

HORTONWORKS, INC. By:  

     

Name:     Title:  



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF ASSIGNMENT AND ASSUMPTION

HORTONWORKS, INC.

This Assignment and Assumption Agreement (the “Assignment Agreement”) is dated
as of the Assignment Effective Date set forth below and is entered into by and
between the Assignor identified in item 1 below (the “Assignor”) and the
Assignee identified in item 2 below (the “Assignee”). Capitalized terms used but
not defined herein shall have the meanings given to them in the Credit Agreement
identified below (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment Agreement as
if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Assignment Effective Date
inserted by the Administrative Agent as contemplated below (i) all of the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the respective
facilities identified below and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by the Assignor to the Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Each such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment Agreement, without
representation or warranty by the Assignor.

 

1.    Assignor:                                                                
                                                                   2.   
Assignee:                                                                   
[for Assignee, if applicable, indicate [Affiliate][Approved Fund] of [identify
Lender]] 3.    Borrower:   HORTONWORKS, INC., a Delaware corporation
(“Borrower”) 4.    Administrative Agent:   SILICON VALLEY BANK 5.    Credit
Agreement:   Credit Agreement, dated as of November 2, 2016, by and among
BORROWER, the Lenders party thereto, and SILICON VALLEY BANK, as Administrative
Agent



--------------------------------------------------------------------------------

6.    Assigned Interest[s]:  

 

Assignor

    Assignee     Aggregate
Amount of
Commitment /
Loans for all
Lenders1     Amount of
Commitment /
Loans
Assigned2     Percentage
Assigned of
Commitment /
Loans3     CUSIP
Number       $                   $                          %        $
                  $                          %        $                   $
                         %   

 

[7.    Trade Date:                       ]4

Assignment Effective Date:              , 20     [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE ASSIGNMENT EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

[Signature pages follow]

 

 

1  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Assignment Effective Date.

2  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Assignment Effective Date.

3  Set forth, to at least 9 decimals, as a percentage of the applicable
Commitment/Loans of all Lenders thereunder.

4  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

The terms set forth in this Assignment Agreement are hereby agreed to:

 

ASSIGNOR1 [NAME OF ASSIGNOR] By:  

 

  Name:   Title: ASSIGNEE2 [NAME OF ASSIGNEE] By:  

 

  Name:   Title:

 

 

1  Add additional signature blocks as needed.

2  Add additional signature blocks as needed.



--------------------------------------------------------------------------------

Consented to and Accepted:

SILICON VALLEY BANK,

as Administrative Agent

 

By  

 

  Name:   Title: By  

 

  Name:   Title: [Consented to:]3 [NAME OF RELEVANT PARTY] By  

 

  Name:   Title: [NAME OF RELEVANT PARTY] By  

 

  Name:   Title:

 

 

3  To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment Agreement and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Loan Party, any of their respective Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by any Loan Party, any of their respective Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Loan
Document or any other instrument or document furnished pursuant hereto or
thereto.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment Agreement and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an Assignee under Section 10.6(b) of the Credit Agreement
(subject to such consents, if any, as may be required under Section 10.6(b)(iii)
of the Credit Agreement), (iii) from and after the Assignment Effective Date, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and, to the extent of the Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it is sophisticated with respect to decisions to acquire
assets of the type represented by the Assigned Interest and either it, or the
person exercising discretion in making its decision to acquire the Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.1 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment Agreement and to purchase the Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment Agreement and to purchase the Assigned Interest, and (vii) if it is a
Non-U.S. Lender, attached to the Assignment Agreement is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on any of the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Assignment Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Assignment Effective Date and to
the Assignee for amounts which have accrued from and after the Assignment
Effective Date.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment Agreement may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment Agreement by
telecopy (or other electronic method of transmission) shall be effective as
delivery of a manually executed counterpart of this Assignment Agreement. This
Assignment Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

[Date]

Reference is made to that certain Credit Agreement, dated as of November 2,
2016, by and among HORTONWORKS, INC., a Delaware corporation (“Borrower”), the
several banks and other financial institutions or entities from time to time
party thereto, (each a “Lender” and, collectively, the “Lenders”), and SILICON
VALLEY BANK (“SVB”), as administrative agent and collateral agent for the
Lenders (in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered by its proper and duly authorized signatory as of the day
and year first written above.

 

[Name of Lender] By  

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

[Date]

Reference is made to that certain Credit Agreement, dated as of November 2,
2016, by and among HORTONWORKS, INC., a Delaware corporation (“Borrower”), the
several banks and other financial institutions or entities from time to time
party thereto, (each a “Lender” and, collectively, the “Lenders”), and SILICON
VALLEY BANK (“SVB”), as administrative agent and collateral agent for the
Lenders (in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered by its proper and duly authorized signatory as of the day
and year first written above.

 

[Name of Participant]

By

 

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT F-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships for U.S. Federal Income Tax
Purposes)

[Date]

Reference is made to that certain Credit Agreement, dated as of November 2,
2016, by and among HORTONWORKS, INC., a Delaware corporation (“Borrower”), the
several banks and other financial institutions or entities from time to time
party thereto, (each a “Lender” and, collectively, the “Lenders”), and SILICON
VALLEY BANK (“SVB”), as administrative agent and collateral agent for the
Lenders (in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered by its proper and duly authorized signatory as of the day
and year first written above.

 

[Name of Participant]

By

 

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT F-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships for U.S. Federal Income Tax Purposes)

[Date]

Reference is made to that certain Credit Agreement, dated as of November 2,
2016, by and among HORTONWORKS, INC., a Delaware corporation (“Borrower”), the
several banks and other financial institutions or entities from time to time
party thereto, (each a “Lender” and, collectively, the “Lenders”), and SILICON
VALLEY BANK (“SVB”), as administrative agent and collateral agent for the
Lenders (in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered by its proper and duly authorized signatory as of the day
and year first written above.

 

[Name of Lender] By  

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT G

RESERVED



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF REVOLVING LOAN NOTE

HORTONWORKS, INC.

THIS REVOLVING LOAN NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE
TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT
AGREEMENT REFERRED TO BELOW. TRANSFERS OF THIS REVOLVING LOAN NOTE AND THE
OBLIGATIONS REPRESENTED HEREBY MUST BE RECORDED IN THE REVOLVING LOAN REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH CREDIT
AGREEMENT.

 

$[        ]

   Santa Clara, California    [insert date]

FOR VALUE RECEIVED, the undersigned, HORTONWORKS, INC., a Delaware corporation
(“Borrower”), hereby unconditionally promises to pay to [insert name of
applicable Lender] (the “Lender”) or its registered assigns at the Funding
Office specified in the Credit Agreement (as hereinafter defined) in Dollars and
in immediately available funds, on the Revolving Termination Date the principal
amount of (a) [insert amount of applicable Lender’s Revolving Commitment]
($[            ]), or, if less, (b) the aggregate unpaid principal amount of all
Revolving Loans made by the Lender to the Borrower pursuant to Section 2.4 of
the Credit Agreement referred to below. The Borrower further agrees to pay
interest in like money at such office on the unpaid principal amount hereof from
time to time outstanding at the rates and on the dates specified in the Credit
Agreement.

The holder of this Revolving Loan Note (this “Note”) is authorized to indorse on
the schedules annexed hereto and made a part hereof, which shall be attached
hereto and made a part hereof, the date and amount of each Revolving Loan made
pursuant to the Credit Agreement, and the date and amount of each payment or
prepayment of principal thereof. Each such indorsement shall constitute prima
facie evidence of the accuracy of the information indorsed. The failure to make
any such indorsement or any error in any such indorsement shall not affect the
obligations of the Borrower in respect of any Revolving Loan.

This Note (a) is one of the Revolving Loan Notes referred to in the Credit
Agreement, dated as of November 2, 2016, by and among the Borrower, the several
banks and other financial institutions or entities from time to time party
thereto, (each a “Lender” and, collectively, the “Lenders”), and SILICON VALLEY
BANK (“SVB”), as administrative agent and collateral agent for the Lenders (in
such capacity, the “Administrative Agent”), (b) is subject to the provisions of
the Credit Agreement and (c) is subject to optional and mandatory prepayment in
whole or in part as provided in the Credit Agreement. This Note is secured and
guaranteed as provided in the Loan Documents. Reference is hereby made to the
Loan Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
the guarantees, the terms and conditions upon which the security interests and
each guarantee were granted and the rights of the holder of this Note in respect
thereof.

Upon the occurrence and during the continuance of any one or more Events of
Default, all principal and all accrued interest then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, indorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.



--------------------------------------------------------------------------------

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

BORROWER: HORTONWORKS, INC. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Schedule A to

Revolving Loan Note

LOANS AND REPAYMENTS OF ABR LOANS

 

Date

  Amount of ABR
Loans     Amount of Principal
of ABR Loans
Repaid     Unpaid Principal
Balance of
ABR Loans     Notation
Made By                            



--------------------------------------------------------------------------------

EXHIBIT I

RESERVED



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF COLLATERAL INFORMATION CERTIFICATE

To: Silicon Valley Bank, as Administrative Agent

THIS COLLATERAL INFORMATION CERTIFICATE is being delivered pursuant to Section
5.1 of that certain Credit Agreement, dated as of [                    ] (the
“Credit Agreement”), among [insert name of Borrower], a [                    ]
[corporation][limited liability company] (the “Borrower”), the lenders party
thereto (the “Lenders”), and Silicon Valley Bank, as administrative agent for
such Lenders (in such capacity, the “Administrative Agent”).

Capitalized terms used and not otherwise defined herein shall have the
respective meanings set forth in the Credit Agreement or the other Loan
Documents referenced therein. Other terms which are used but not otherwise
defined herein but which are defined in Article 8 or Article 9 of the UCC shall
have the respective meanings set forth in such applicable Article of the UCC.

The undersigned, being the duly appointed Chief Financial Officer of the
Borrower, hereby certifies on behalf of each Loan Party that:

NAMES:

 

1. The exact legal name of the Borrower and each other Loan Party as it appears
in its respective organizational papers, its respective jurisdiction of
formation, its respective organizational identification number, its respective
federal employer identification number, its respective date of formation, and
whether such Loan Party has any employee(s) performing work in the State of
California, is as follows:

 

Name of Loan Party

  Jurisdiction of Formation     Organizational
Identification No.     Federal
Employer
Identification
Number     Date of
Formation          

 

2. Set forth below is each other legal name that each Loan Party has had during
the last five years, together with the date of the relevant change:

 

Loan Party

  Prior Legal Name     Date of Name
Change      

 

3. Within the past five years, the following Persons have been merged into a
Loan Party or such Loan Party has acquired all or a material portion of the
assets of such Person (provide names, dates and brief description of
transaction):

 

Loan Party

  Name of Party Merged
with or Acquired     Date of Merger
or
Asset
Acquisition     Description of Transaction        



--------------------------------------------------------------------------------

4. The following is a list of all other names (including trade names or similar
appellations) used by a Loan Party or any of its divisions or other business
units at any time during the past five years:

 

Loan Party

  

Other Names Used Within Last Five Years

       

 

5. The following is a list of all the share or membership certificates
evidencing equity interests (other than publicly traded equity interests) of
each Loan Party, including the record owners, the certificate numbers, the
certificate dates and the number of shares or percentage of membership interests
represented by such certificates:

 

Loan Party

  Certificate
Number   Certificate
Date   No. Shares or
Ownership
Percentage   Record Owner             

 

6. No stock, debt instruments, cash collateral or other property of any Loan
Party has been pledged to any Person, except as follows:

 

Loan Party

  

Description of Liens

       

LOCATIONS:

 

7. The chief executive office of each Loan Party is located at the addresses
specified below:

 

Loan Party

  

Address of Chief Executive Office

       

 

8. The following is a list of all locations not identified in Item 7, above,
where each Loan Party maintains its books and records relating to the
Collateral:

 

Loan Party

  

Address where Books and Records are Maintained

       

 

9. The following is a list of all locations where any of the Collateral
comprising Goods, including Inventory, Equipment or Fixtures (other than motor
vehicles and other mobile goods to the extent in transit from time to time), is
located:

 

Loan Party

  

Locations

       



--------------------------------------------------------------------------------

10. The following is a list of all Loan Parties that have any employee(s)
performing work in the State of California:

 

Loan Party

 

11. The following is a list of all real property owned of record and
beneficially by each Loan Party:

 

Loan Party

  

Description of Real Property

       

 

12. The following is a list of all real property leased or subleased by or to
each Loan Party, whether by way of a ground lease, a master lease, a standard
site lease, license or otherwise (each a “Lease”) (include the name of each of
the parties to each Lease as it appears on the Lease, and the address of the
relevant premises under such Lease).

 

Loan Party

  Parties to Lease   Address of Leased
Premises   Description of Lease           

 

13. Each of the following firms provides insurance services for the Loan
Parties.

 

Loan Party

  

Name of Insurance Provider

       

 

14. Each Loan Party maintains the following insurance with respect to itself and
its properties:

 

Loan Party

  Insurance Provider   Policy Type and
Number   Description of Coverage Amounts           

INFORMATION ABOUT COLLATERAL:

Material Contracts:

 

15. The following is a list of all material licenses or sublicenses pursuant to
which any third party licenses or sublicenses to a Loan Party the right to use
any intellectual property rights, including any right to use any software or any
patent, trademark or copyright exclusive of any mass market, non-customized
licenses or sublicenses (collectively, the “Inbound Licenses”):

 

Loan Party

  Licensor   Name and Date of
License Agreement   Description of Licensed
Intellectual Property Rights           



--------------------------------------------------------------------------------

16. The following is a list of all material licenses or sublicenses pursuant to
which each Loan Party licenses or sublicenses to any third party the right to
use any intellectual property rights, including any right to use any software or
any Patent, Trademark or Copyright (collectively, the “Outbound Licenses”):

 

Loan Party

  Licensee     Name and Date of
License Agreement     Description of Licensed
Intellectual Property Rights        

 

17. The following is a list of (and the location of) all material equipment and
other personal property leased or subleased by each Loan Party from any third
party, whether leased individually or jointly with others (include the name of
the lessor or sublessor as it appears on the lease or sublease, the title of the
applicable lease or sublease as amended to date, including all schedules
thereto, and a general description of leased equipment and other property, the
address at which such equipment and other property is located (collectively, the
“Personal Property Leases”)):

[NAME OF LOAN PARTY]

 

Lessor/Sublessor

  Title of Lease/Sublease     Description of
Leased/Subleased
Equipment     Address where
Leased/Subleased
Equipment is Located        

[NAME OF LOAN PARTY]

 

Lessor/Sublessor

  Title of Lease/Sublease     Description of
Leased/Subleased
Equipment     Address where
Leased/Subleased
Equipment is Located        

[NAME OF LOAN PARTY]

 

Lessor/Sublessor

  Title of Lease/Sublease     Description of
Leased/Subleased
Equipment     Address where
Leased/Subleased
Equipment is Located        

 

18. The following is a list of all material contracts and agreements, including
collective bargaining agreements, and employment agreements, to which each Loan
Party is a party or in which it has an interest relating to material
employees (collectively, the “Employee Contracts”):

 

Loan Party

  

Description of “Employee Contract”

    

  



--------------------------------------------------------------------------------

19. The following is a list of all other material contracts and agreements of
any kind or nature (to the extent not otherwise previously listed in this
Collateral Information Certificate) to which any Loan Party is a party or in
which it has an interest (collectively, the “Other Material Contracts”):

 

Loan Party

  

Description of “Other Material Contract”

    

  

Government Licenses:

 

20. The following is a list of all material federal, state and other
governmental licenses or authorizations required or reasonably necessary to
operate the each Loan Party’s business as currently conducted or as contemplated
by such Loan Party to be operated immediately after the Closing Date
(collectively, the “Governmental Licenses”):

 

Loan Party

  

Description of Governmental License/Authorization

    

  

Intellectual Property:

 

21. The following is a list of domestic and foreign registered patents and
patent applications owned, licensed or otherwise used by each Loan Party,
whether individually or jointly with others:

Issued Patents of [NAME OF LOAN PARTY]

 

Jurisdiction

  

Patent No.

  

Issue Date

  

Inventor

  

Title

    

           

Pending Patent Applications of [NAME OF LOAN PARTY]

 

Jurisdiction

  

Serial No.

  

Filing Date

  

Inventor

  

Title

    

           

Issued Patents and Pending Patent Applications Licensed to [NAME OF LOAN PARTY]

[                    ]



--------------------------------------------------------------------------------

22. The following is a list of domestic and foreign registered trademarks,
trademark registrations, service mark registrations, tradenames, or applications
therefor (including any domain names to the extent any such domain name is not
otherwise a trademark or application therefor), owned, licensed or otherwise
used by each Loan Party, whether individually or jointly with others:

Registered Trademarks of [NAME OF LOAN PARTY]

 

Jurisdiction*

  Registration
No.     Registration
Date     Filing
Date     Registered Owner     Mark            

 

* for any domain name, include internet protocol address and registrar of such
domain name

Pending Trademark Applications of [NAME OF LOAN PARTY]

 

Jurisdiction

  Application No.     Filing Date     Applicant     Mark          

Registered Trademarks and Pending Trademark Applications Licensed to [NAME OF
LOAN PARTY]

[                    ]



--------------------------------------------------------------------------------

23. The following is a list of domestic and foreign copyrights, copyright works,
copyright registrations and applications therefor, owned. licensed or used by
each Loan Party, whether individually or jointly with others:

Registered Copyrights of [NAME OF LOAN PARTY]

 

Jurisdiction

  Registration No.     Registration Date     Work of Authorship        

Pending Copyright Applications of [NAME OF LOAN PARTY]

 

Jurisdiction

  Application No.     Application Date     Work of Authorship        

Registered Copyrights and Pending Copyright Applications Licensed to [NAME OF
LOAN PARTY]

[                    ]



--------------------------------------------------------------------------------

Investment Property, Deposits, and Payment Transmitter Accounts:

 

24. The Loan Parties hold notes payable from the following Persons:

 

Loan Party

  Date of Note     Maturity
Date of Note     Principal
Amount of 
Note     Name of Note
Obligor     Are Note
Obligations
Secured (Y or N)            

 

25. The Loan Parties maintain the following deposit accounts (including demand,
time, savings, passbook or similar accounts) with depositary banks:

 

Loan Party

  Type of Account (i.e.
Payroll, Operations, Cash
Management, etc.)     Name of
Depository Bank     Account No.     Is Account
Currently
Blocked or
Restricted
(Y/N)          

 

26. The Loan Parties hold, deposit, or transmit funds through or with the
following payment transmitters or services (including, but not limited to,
PayPal, Stripe, Square, Dwolla, Bitcoin, or similar services):

 

Loan Party

  Type of
Account     Name of Payment
Transmitter/Service     Account ID/Name     Average Monthly
Balance in Account          

 

27. The Loan Parties beneficially own “investment property” in the following
securities accounts held with securities intermediaries:

 

Loan Party

  Name of Securities
Intermediary     Account No.     Description of 
Investment
Property     Is Account
Currently
Blocked or
Restricted
(Y/N)          

 

28. The Loan Parties beneficially own the following stocks, bonds, investment
securities, partnership and joint venture investments and other investments:

Limited Liability Company Interests

 

Loan Party

  Issuer of Interests     Number of Units
Owned     Dates Units
Issued     Percentage
Ownership
Interest                       

Partnership Interests

 

Loan Party

  Issuer of Interests     Number of 
Units
Owned     Date Units
Issued     Percentage
Ownership
Interest     Type of
Partnership
Interest
(GP/LP)            



--------------------------------------------------------------------------------

Corporate Stock/Shares

 

Loan Party

  Issuer of Stock/Shares     Number of 
Shares
Owned     Certificate
Dates     Percentage
Ownership
Interest     Class of
Stock/Shares
Owned            

Other Assets

 

29. The Loan Parties own the following types of assets:

 

Loan Party

  Aircraft
(Y/N)     Motor Vehicles
(Y/N)     Vessels, Boats,
Ships (Y/N)     Franchise
Agreements
(Y/N)     Commercial Tort
Claims (Y/N)            

 

30. The Loan Parties assets are encumbered by liens of third parties as follows:

[NAME OF LOAN PARTY]

 

Name of
Lienholder

  Method of Lien
Perfection (i.e.
UCC Filing,
Control,
Possession, etc.)     UCC
Filing
Jurisdiction     UCC Filing
Date and
No.     Description of 
Collateral
Covered by
Lien     Description of
Obligations
Secured by Lien            

[NAME OF LOAN PARTY]

 

Name of
Lienholder

  Method of Lien
Perfection (i.e.
UCC Filing,
Control,
Possession, etc.)     UCC
Filing
Jurisdiction     UCC Filing
Date and
No.     Description of 
Collateral
Covered by
Lien     Description of
Obligations
Secured by Lien            

[NAME OF LOAN PARTY]

 

Name of
Lienholder

  Method of Lien
Perfection (i.e.
UCC Filing,
Control,
Possession, etc.)     UCC
Filing
Jurisdiction     UCC Filing
Date and
No.     Description of 
Collateral
Covered by
Lien     Description of
Obligations
Secured by Lien            



--------------------------------------------------------------------------------

31. The following is a list of all letters of credit as to which any Loan Party
is the beneficiary or otherwise has any right to payment or performance:

 

Loan Party
Beneficiary

  Name of Issuer     Name of Account
Party     Letter of Credit
No. and
Amount     Standby or
Commercial Letter
of Credit?          

INFORMATION ABOUT THE LOAN PARTIES:

 

32. Each Loan Party is qualified to do business in the following jurisdictions
as of the Closing Date:

 

Loan Party

  

Jurisdictions in which Qualified to do Business

    

  

 

33. Each Loan Party has the following subsidiaries:

[NAME OF LOAN PARTY]

 

Name of Subsidiary

  Jurisdiction of Organization or
Formation     Organizational
Identification Number     Percentage of
Equity Interests
Owned        

[NAME OF LOAN PARTY]

 

Name of Subsidiary

  Jurisdiction of Organization or
Formation     Organizational
Identification Number     Percentage of
Equity Interests
Owned        

[NAME OF LOAN PARTY]

 

Name of Subsidiary

  Jurisdiction of Organization or
Formation     Organizational
Identification Number     Percentage of
Equity Interests
Owned        

 

34.

List all formation documents and material equity holders agreements pertaining
to each Loan Party or to any Loan Party is a party, including operating
agreements, partnership agreements, bylaws, certificates of formation,
certificates or articles of organization, certificates or articles of
incorporation, shareholder or other equityholders agreements, trust or voting
rights agreements, registration rights agreements, warrants and warrant purchase
agreements, convertible debt



--------------------------------------------------------------------------------

  documents and options and other equity incentive plans. The undersigned
certifies that each such agreement is in full force and effect, and has not been
modified, amended, supplemented or restated except as listed.

 

Loan Party

  

Description of Document/Agreement

  

 

35. The following is a complete list of pending and threatened litigation or
claims involving amounts claimed against any Loan Party in an indefinite amount
or in an amount in excess of $50,000:

 

Loan Party

  

Description of Pending or Threatened Litigation

  

 

36. Each Loan Party has directly or indirectly guaranteed the following
obligations of third parties:

[NAME OF LOAN PARTY]

 

Name of Principal
Obligor

  Description of Guaranteed
Obligations     Maximum Amount of 
Guaranteed
Obligations     Term of Guaranty        

[NAME OF LOAN PARTY]

 

Name of Principal
Obligor

  Description of Guaranteed
Obligations     Maximum Amount of 
Guaranteed
Obligations     Term of Guaranty        

The Borrower undertakes to notify the Administrative Agent of any change or
modification to any of the foregoing information occurring prior to the Closing
Date.



--------------------------------------------------------------------------------

The undersigned hereby certifies the foregoing information to be true and
correct in all material respects and executes this Collateral Information
Certificate as of the date first written above on behalf of the Borrower and
each other Loan Party.

 

[●]   By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF NOTICE OF BORROWING

HORTONWORKS, INC.

Date:                                              

 

To: SILICON VALLEY BANK

3003 Tasman Drive

Santa Clara, CA 95054

Attention: Corporate Services Department

 

RE: Credit Agreement, dated as of November 2, 2016, by and among HORTONWORKS,
INC., a Delaware corporation (“Borrower”), the several banks and other financial
institutions or entities from time to time party thereto, (each a “Lender” and,
collectively, the “Lenders”), and SILICON VALLEY BANK (“SVB”), as administrative
agent and collateral agent for the Lenders (in such capacity, the
“Administrative Agent”). Capitalized terms used but not otherwise defined herein
shall have the respective meanings given to such terms in the Credit Agreement.

Ladies and Gentlemen:

The undersigned refers to the Credit Agreement and hereby gives you irrevocable
notice, pursuant to Section 2.5 of the Credit Agreement, of the borrowing of a
Revolving Loan.

1. The requested Borrowing Date, which shall be a Business Day, is
                        .

2. The aggregate amount of the requested Loan is $                        .

3. [Insert instructions for remittance of the proceeds of the applicable Loans
to be borrowed.]

4. The undersigned, in his/her capacity as a Responsible Officer of the Borrower
and not in his/her individual capacity, hereby certifies that the following
statements are true on the date hereof, and will be true on the date of the
proposed Loan before and after giving effect thereto, and to the application of
the proceeds therefrom, as applicable:

(a) each representation and warranty of each Loan Party contained in or pursuant
to any Loan Document (i) to the extent qualified by materiality, is true and
correct, and (ii) to the extent not qualified by materiality, is true and
correct in all material respects, in each case, on and as of the date hereof as
if made on and as of the date hereof, except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date; and

(b) no Default or Event of Default exists or will occur after giving effect to
the extensions of credit requested herein.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this notice to be duly executed
and delivered by its proper and duly authorized officer as of the day and year
first written above.

 

BORROWER: HORTONWORKS, INC. By:  

 

Name:   Title:  